Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 1 of 176 PageID #: 8376




                   EXHIBIT D
      Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 2 of 176 PageID #: 8377


Daniel Valenzuela

From:                              Adriana Riviere-Badell
Sent:                              Thursday, January 31, 2019 2:07 PM
To:                                Tim A Lindquist; Hassett, Shaun W.; Jalali, Neema; [EXT] Barker, Valerie;
                                   sarah.guske@bakerbotts.com; celia.guglielmi@bakerbotts.com;
                                   sonja.guenter@bakerbotts.com; Hugham Chan; Michael Ng; Daniel Zaheer; Luke
                                   Burton; Michael M. Rosen; ederieux@capshawlaw.com; jw_wsfirm.com;
                                   andrea@wsfirm.com; claire_wsfirm.com; melissa_gillamsmithlaw.com;
                                   peter@ayersiplaw.com; Michael D. Jones; ross.barton@alston.com;
                                   ravi.fernando@alston.com; mike.newton@alston.com; VIZIO:Cox, Brady;
                                   darlena.subashi@alston.com; diana@gillamsmithlaw.com; Douglas M. Kubehl;
                                   bailey.watkins@bakerbotts.com; syed.fareed@bakerbotts.com;
                                   jeff.baxter@bakerbotts.com; David.Tobin@BakerBotts.com; Hershkowitz, Benjamin;
                                   Krevitt, Josh; Syu, Eric T.; Curtis, Nathan R.; Zeisler, Royce;
                                   brett.govett@nortonrosefulbright.com; daniel.leventhal@nortonrosefulbright.com;
                                   bweber_smithweber.com; Finkelson, David E.; Tu, Genie; wrlamb@gillamsmithlaw.com;
                                   cason.cole@bakerbotts.com; patrickclutter@potterminton.com; Brad Micsky; Caroline L
                                   Marsili; Dennis C Bremer; efindlay@findlaycraft.com; Iain A McIntyre; Matthew J
                                   Goggin; Phil Caspers; bcraft_findlaycraft.com
Cc:                                DLBBFractusTMO@BakerBotts.com; Sprint_Fractus; Verizon-Fractus@alston.com; ***
                                   GDC-ATT_FRACTUS; CommScope_Fractus
Subject:                           RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)


Thanks to all who responded. I’m also correcting Eric Findlay’s email address here. 
 

Adriana Riviere-Badell 
+1 305 967 6117 

KOBRE & KIM LLP 
www.kobrekim.com

New York  |  Hong Kong  |  London  |  Seoul  |  Shanghai  |  Tel Aviv  |  Miami  |  San Francisco  |  Washington 
DC  |  BVI  |  Cayman Islands

From: Tim A Lindquist [mailto:TLindquist@carlsoncaspers.com]  
Sent: Thursday, January 31, 2019 1:32 PM 
To: Hassett, Shaun W. <SHassett@mcguirewoods.com>; Jalali, Neema <NJalali@gibsondunn.com>; Adriana Riviere‐
Badell <Adriana.Riviere‐Badell@kobrekim.com>; [EXT] Barker, Valerie <valerie.barker@bakerbotts.com>; 
sarah.guske@bakerbotts.com; celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan 
<Hugham.Chan@kobrekim.com>; Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer 
<Daniel.Zaheer@kobrekim.com>; Luke Burton <Luke.Burton@kobrekim.com>; Michael M. Rosen 
<Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; jw_wsfirm.com <jw@wsfirm.com>; 
andrea@wsfirm.com; claire_wsfirm.com <claire@wsfirm.com>; melissa_gillamsmithlaw.com 
<melissa@gillamsmithlaw.com>; peter@ayersiplaw.com; Michael D. Jones <mikejones@potterminton.com>; 
ross.barton@alston.com; ravi.fernando@alston.com; mike.newton@alston.com; VIZIO:Cox, Brady 
<Brady.Cox@alston.com>; darlena.subashi@alston.com; diana@gillamsmithlaw.com; Douglas M. Kubehl 
<doug.kubehl@bakerbotts.com>; bailey.watkins@bakerbotts.com; syed.fareed@bakerbotts.com; 
jeff.baxter@bakerbotts.com; David.Tobin@BakerBotts.com; Hershkowitz, Benjamin <BHershkowitz@gibsondunn.com>; 
                                                             1
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 3 of 176 PageID #: 8378
Krevitt, Josh <JKrevitt@gibsondunn.com>; Syu, Eric T. <ESyu@gibsondunn.com>; Curtis, Nathan R. 
<NCurtis@gibsondunn.com>; Zeisler, Royce <RZeisler@gibsondunn.com>; brett.govett@nortonrosefulbright.com; 
daniel.leventhal@nortonrosefulbright.com; bweber_smithweber.com <bweber@smithweber.com>; Finkelson, David E. 
<dfinkelson@mcguirewoods.com>; Tu, Genie <GTu@mcguirewoods.com>; wrlamb@gillamsmithlaw.com; 
cason.cole@bakerbotts.com; patrickclutter@potterminton.com; Brad Micsky <BMicsky@carlsoncaspers.com>; Caroline 
L Marsili <CMarsili@carlsoncaspers.com>; Dennis C Bremer <DBremer@carlsoncaspers.com>; 
efindlay@findlawycraft.com; Iain A McIntyre <IMcIntyre@carlsoncaspers.com>; Matthew J Goggin 
<MGoggin@carlsoncaspers.com>; Phil Caspers <PCaspers@carlsoncaspers.com>; bcraft_findlaycraft.com 
<bcraft@findlaycraft.com> 
Cc: DLBBFractusTMO@BakerBotts.com; Sprint_Fractus <Sprint_Fractus@mcguirewoods.com>; Verizon‐
Fractus@alston.com; *** GDC‐ATT_FRACTUS <GDCATTFRACTUS@gibsondunn.com>; CommScope_Fractus 
<CommScope_Fractus@carlsoncaspers.com> 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Adriana, 
 
CommScope also agrees. 
 
Tim 
 




                        
Tim  Lindquist
direct 612.436.9619
tlindquist@carlsoncaspers.com
carlsoncaspers.com 
 
From: Hassett, Shaun W. [mailto:SHassett@mcguirewoods.com]
Sent: Thursday, January 31, 2019 12:21 PM
To: Jalali, Neema; Adriana.Riviere-Badell@kobrekim.com; [EXT] Barker, Valerie; sarah.guske@bakerbotts.com;
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham.Chan@kobrekim.com;
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; Michael.Rosen@kobrekim.com;
ederieux@capshawlaw.com; jw_wsfirm.com; andrea@wsfirm.com; claire_wsfirm.com; melissa_gillamsmithlaw.com;
peter@ayersiplaw.com; Michael D. Jones; ross.barton@alston.com; ravi.fernando@alston.com; mike.newton@alston.com;
VIZIO:Cox, Brady; darlena.subashi@alston.com; diana@gillamsmithlaw.com; Douglas M. Kubehl;
bailey.watkins@bakerbotts.com; syed.fareed@bakerbotts.com; jeff.baxter@bakerbotts.com;
David.Tobin@BakerBotts.com; Hershkowitz, Benjamin; Krevitt, Josh; Syu, Eric T.; Curtis, Nathan R.; Zeisler, Royce;
brett.govett@nortonrosefulbright.com; daniel.leventhal@nortonrosefulbright.com; bweber_smithweber.com; Finkelson,
David E.; Tu, Genie; wrlamb@gillamsmithlaw.com; cason.cole@bakerbotts.com; patrickclutter@potterminton.com; Brad
Micsky; Caroline L Marsili; Dennis C Bremer; efindlay@findlawycraft.com; Iain A McIntyre; Matthew J Goggin; Phil
Caspers; bcraft_findlaycraft.com; Tim A Lindquist
Cc: DLBBFractusTMO@BakerBotts.com; Sprint_Fractus; Verizon-Fractus@alston.com; *** GDC-ATT_FRACTUS;
CommScope_Fractus
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)
 
Adriana, 
 
Sprint also agrees. 
 
Best, 
 

                                                        2
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 4 of 176 PageID #: 8379
Shaun 
 
From: Jalali, Neema <NJalali@gibsondunn.com>  
Sent: Thursday, January 31, 2019 11:56 AM 
To: Adriana.Riviere‐Badell@kobrekim.com; [EXT] Barker, Valerie <valerie.barker@bakerbotts.com>; 
sarah.guske@bakerbotts.com; celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; 
Hugham.Chan@kobrekim.com; Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; 
Luke.Burton@kobrekim.com; Michael.Rosen@kobrekim.com; ederieux@capshawlaw.com; jw_wsfirm.com 
<jw@wsfirm.com>; andrea@wsfirm.com; claire_wsfirm.com <claire@wsfirm.com>; melissa_gillamsmithlaw.com 
<melissa@gillamsmithlaw.com>; peter@ayersiplaw.com; Michael D. Jones <mikejones@potterminton.com>; 
ross.barton@alston.com; ravi.fernando@alston.com; mike.newton@alston.com; VIZIO:Cox, Brady 
<Brady.Cox@alston.com>; darlena.subashi@alston.com; diana@gillamsmithlaw.com; Douglas M. Kubehl 
<doug.kubehl@bakerbotts.com>; bailey.watkins@bakerbotts.com; syed.fareed@bakerbotts.com; 
jeff.baxter@bakerbotts.com; David.Tobin@BakerBotts.com; Hershkowitz, Benjamin <BHershkowitz@gibsondunn.com>; 
Krevitt, Josh <JKrevitt@gibsondunn.com>; Syu, Eric T. <ESyu@gibsondunn.com>; Curtis, Nathan R. 
<NCurtis@gibsondunn.com>; Zeisler, Royce <RZeisler@gibsondunn.com>; brett.govett@nortonrosefulbright.com; 
daniel.leventhal@nortonrosefulbright.com; bweber_smithweber.com <bweber@smithweber.com>; Finkelson, David E. 
<dfinkelson@mcguirewoods.com>; Hassett, Shaun W. <SHassett@mcguirewoods.com>; Tu, Genie 
<GTu@mcguirewoods.com>; wrlamb@gillamsmithlaw.com; cason.cole@bakerbotts.com; 
patrickclutter@potterminton.com; bmicsky@carlsoncaspers.com; cmarsili@carlsoncaspers.com; 
dbremer@carlsoncaspers.com; efindlay@findlawycraft.com; imcintyre@carlsoncaspers.com; 
mgoggin@carlsoncaspers.com; pcaspers@carlsoncaspers.com; bcraft_findlaycraft.com <bcraft@findlaycraft.com>; 
tlindquist@carlsoncaspers.com 
Cc: DLBBFractusTMO@BakerBotts.com; Sprint_Fractus <Sprint_Fractus@mcguirewoods.com>; Verizon‐
Fractus@alston.com; *** GDC‐ATT_FRACTUS <GDCATTFRACTUS@gibsondunn.com>; 
CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Adriana, 
 
AT&T agrees with T‐Mobile’s position. 
 
Thanks, 
Neema 
 

Neema Jalali

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8258 • Fax +1 415.374.8409
NJalali@gibsondunn.com • www.gibsondunn.com

 
From: Adriana.Riviere‐Badell@kobrekim.com <Adriana.Riviere‐Badell@kobrekim.com>  
Sent: Thursday, January 31, 2019 9:05 AM 
To: [EXT] Barker, Valerie <valerie.barker@bakerbotts.com>; sarah.guske@bakerbotts.com; 
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham.Chan@kobrekim.com; 
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; 
Michael.Rosen@kobrekim.com; ederieux@capshawlaw.com; jw@wsfirm.com; andrea@wsfirm.com; 
claire@wsfirm.com; Jalali, Neema <NJalali@gibsondunn.com>; melissa@gillamsmithlaw.com; peter@ayersiplaw.com; 
                                                       3
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 5 of 176 PageID #: 8380
mikejones@potterminton.com; ross.barton@alston.com; ravi.fernando@alston.com; mike.newton@alston.com; 
VIZIO:Cox, Brady <Brady.Cox@alston.com>; darlena.subashi@alston.com; diana@gillamsmithlaw.com; 
doug.kubehl@bakerbotts.com; bailey.watkins@bakerbotts.com; syed.fareed@bakerbotts.com; 
jeff.baxter@bakerbotts.com; David.Tobin@BakerBotts.com; Hershkowitz, Benjamin <BHershkowitz@gibsondunn.com>; 
Krevitt, Josh <JKrevitt@gibsondunn.com>; Syu, Eric T. <ESyu@gibsondunn.com>; Curtis, Nathan R. 
<NCurtis@gibsondunn.com>; Zeisler, Royce <RZeisler@gibsondunn.com>; TXED:Govett, Brett 
<brett.govett@nortonrosefulbright.com>; Daniel.leventhal@nortonrosefulbright.com; bweber@smithweber.com; RUM‐
DMinn:Finkelson, David E. <dfinkelson@mcguirewoods.com>; RUM‐DMinn:Hassett, Shaun 
<shassett@mcguirewoods.com>; gtu@mcguirewoods.com; wrlamb@gillamsmithlaw.com; cason.cole@bakerbotts.com; 
patrickclutter@potterminton.com; bmicsky@carlsoncaspers.com; cmarsili@carlsoncaspers.com; 
dbremer@carlsoncaspers.com; efindlay@findlawycraft.com; imcintyre@carlsoncaspers.com; 
mgoggin@carlsoncaspers.com; pcaspers@carlsoncaspers.com; bcraft@findlaycraft.com; tlindquist@carlsoncaspers.com 
Cc: DLBBFractusTMO@BakerBotts.com; Sprint_Fractus@mcguirewoods.com; Verizon‐Fractus@alston.com; *** GDC‐
ATT_FRACTUS <GDCATTFRACTUS@gibsondunn.com>; CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
[External Email]
Dear Counsel, 
 
Per the below, we had a meet and confer call this morning regarding Fractus’ motion to supplement the Defendants’ 
Application for Judicial Assistance. I am attaching a meet and confer draft of that motion, which is near‐final but we are 
still filling in exhibit cites and have also left the certificate of conference highlighted for finalization. We plan to file the 
finalized version of the attached by the end of the day CT.  
 
Although T‐Mobile’s counsel has taken the lead since the beginning on communicating defendants’ position on the 
requests, this morning, T‐Mobile stated that it only spoke for itself with respect to its position on Fractus’ motion. T‐
Mobile’s position, which Verizon joined, is as follows: 
 
 They do not oppose Fractus’s request to supplement the Defendants’ Application to name Fractus as a party to the 
      proceedings and to allow Fractus to participate in any proceedings that may occur in Spain, including any 
      questioning of witnesses, if the Spanish authorities permit such questioning (points 1 and 2 of the motion) 
 They do oppose Fractus’s request to supplement the Defendants’ Application with Fractus’s position that the 
      Application does not comply with the applicable law (point 3 of the motion) 
 They do not oppose Fractus’s request for expedited treatment of Fractus’s motion and have agreed to file their 
      response to the motion within 1 week of the filing (if filed today, the response would be due next Thursday, 
      February 7) 
 
We ask that any Defendants or intervenors who wish to take a position on Fractus’s motion inform us as soon as 
possible today before the close of business CT, whether they will join T‐Mobile and Verizon’s position described above 
or whether they will take a different position, and what that different position is. If we do not hear from you today, we 
will note that you oppose all of the relief requested in the Motion. As stated below, given that defendants served the 
deficient application over our objection, our motion is time sensitive so we intend to file it today. 
 
Kind regards, 
 
Adriana 
 

Adriana Riviere‐Badell 
+1 305 967 6117 
 


                                                                4
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 6 of 176 PageID #: 8381
KOBRE & KIM LLP 
www.kobrekim.com

New York  |  Hong Kong  |  London  |  Seoul  |  Shanghai  |  Tel Aviv  |  Miami  |  San Francisco  |  Washington 
DC  |  BVI  |  Cayman Islands

From: valerie.barker@bakerbotts.com [mailto:valerie.barker@bakerbotts.com]  
Sent: Wednesday, January 30, 2019 5:15 PM 
To: Adriana Riviere‐Badell <Adriana.Riviere‐Badell@kobrekim.com>; sarah.guske@bakerbotts.com; 
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan <Hugham.Chan@kobrekim.com>; 
Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer <Daniel.Zaheer@kobrekim.com>; Luke Burton 
<Luke.Burton@kobrekim.com>; Michael M. Rosen <Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; 
jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com 
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com; 
Sprint_Fractus@mcguirewoods.com; Verizon‐Fractus@alston.com; peter@ayersiplaw.com; 
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Adriana, 
 
9:30 am CT works for us. Thank you for being flexible. 
 
T‐Mobile confirms that it will notify Fractus of any communications it receives from the Spanish Central Authority. 
 
Regards, 
Valerie 
 
From: Adriana.Riviere‐Badell@kobrekim.com <Adriana.Riviere‐Badell@kobrekim.com>  
Sent: Wednesday, January 30, 2019 4:04 PM 
To: Barker, Valerie <valerie.barker@bakerbotts.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Guglielmi, Celia 
<celia.guglielmi@bakerbotts.com>; Guenter, Sonja <sonja.guenter@bakerbotts.com>; Hugham.Chan@kobrekim.com; 
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; 
Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>; jw@wsfirm.com; andrea@wsfirm.com; 
claire@wsfirm.com 
Cc: DL BB‐Fractus‐TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T‐Mobile) 
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>; Sprint_Fractus@mcguirewoods.com; 
Verizon‐Fractus@alston.com; peter@ayersiplaw.com; GDCATTFRACTUS@gibsondunn.com; 
CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Dear Valerie, 
 
We are available starting at 9:30 a.m. CT. Given that defendants served the deficient application over our objection, we 
cannot wait until next week to file our motion, which we will seek to have treated on an expedited basis. Please confirm 
what time tomorrow morning works for a call. 
 
Also, please confirm that immediately upon defendants receiving any notice from the Spanish Central Authority related 
to the Application, that we will be notified.  
 
Kind regards, 
 
Adriana 
                                                             5
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 7 of 176 PageID #: 8382
 

Adriana Riviere‐Badell 
+1 305 967 6117 
 
KOBRE & KIM LLP 
www.kobrekim.com

New York  |  Hong Kong  |  London  |  Seoul  |  Shanghai  |  Tel Aviv  |  Miami  |  San Francisco  |  Washington 
DC  |  BVI  |  Cayman Islands

From: valerie.barker@bakerbotts.com [mailto:valerie.barker@bakerbotts.com]  
Sent: Wednesday, January 30, 2019 3:42 PM 
To: Adriana Riviere‐Badell <Adriana.Riviere‐Badell@kobrekim.com>; sarah.guske@bakerbotts.com; 
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan <Hugham.Chan@kobrekim.com>; 
Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer <Daniel.Zaheer@kobrekim.com>; Luke Burton 
<Luke.Burton@kobrekim.com>; Michael M. Rosen <Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; 
jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com 
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com; 
Sprint_Fractus@mcguirewoods.com; Verizon‐Fractus@alston.com; peter@ayersiplaw.com; 
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Adriana, 
 
We have a conflict that has arisen and are no longer available tomorrow afternoon for the meet and confer. However, 
we are available tomorrow morning. Does your team have any availability? If not, please let us know days and times 
next week that work for your team. 
 
Thanks, 
Valerie 
 
From: Adriana.Riviere‐Badell@kobrekim.com <Adriana.Riviere‐Badell@kobrekim.com>  
Sent: Tuesday, January 29, 2019 1:01 PM 
To: Barker, Valerie <valerie.barker@bakerbotts.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Guglielmi, Celia 
<celia.guglielmi@bakerbotts.com>; Guenter, Sonja <sonja.guenter@bakerbotts.com>; Hugham.Chan@kobrekim.com; 
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; 
Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>; jw@wsfirm.com; andrea@wsfirm.com; 
claire@wsfirm.com 
Cc: DL BB‐Fractus‐TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T‐Mobile) 
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>; Sprint_Fractus@mcguirewoods.com; 
Verizon‐Fractus@alston.com; peter@ayersiplaw.com; GDCATTFRACTUS@gibsondunn.com; 
CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Dear Valerie, 
 
I write to set up a meet and confer call as required by the local rules regarding Fractus’ motion to supplement the letters 
rogatory request. 
 
Please let me know if you are available this afternoon at 3 p.m. CT or Thursday after 1 p.m. CT. 
 
                                                             6
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 8 of 176 PageID #: 8383
Thanks, 
 
Adriana 
 
 

Adriana Riviere‐Badell 
+1 305 967 6117 
 
KOBRE & KIM LLP 
www.kobrekim.com

New York  |  Hong Kong  |  London  |  Seoul  |  Shanghai  |  Tel Aviv  |  Miami  |  San Francisco  |  Washington 
DC  |  BVI  |  Cayman Islands

From: valerie.barker@bakerbotts.com [mailto:valerie.barker@bakerbotts.com]  
Sent: Wednesday, January 23, 2019 6:43 PM 
To: Adriana Riviere‐Badell <Adriana.Riviere‐Badell@kobrekim.com>; sarah.guske@bakerbotts.com; 
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan <Hugham.Chan@kobrekim.com>; 
Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer <Daniel.Zaheer@kobrekim.com>; Luke Burton 
<Luke.Burton@kobrekim.com>; Michael M. Rosen <Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; 
jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com 
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com; 
Sprint_Fractus@mcguirewoods.com; Verizon‐Fractus@alston.com; peter@ayersiplaw.com; 
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Dear Adriana, 
 
It is Fractus’s prerogative whether it opposes Defendants’ attempt to serve the letters for the reasons you state 
below.  Defendants intend to proceed with the understanding that Fractus would be allowed equal time at these 
depositions if the depositions are allowed—even though Fractus did not seek to join the original requests.  To the extent 
Fractus wishes to file its own motion as unopposed, it should make the edits that are reflected in the attached draft.   
 
Regards, 
Valerie 
 
 
From: Adriana.Riviere‐Badell@kobrekim.com <Adriana.Riviere‐Badell@kobrekim.com>  
Sent: Wednesday, January 23, 2019 4:16 PM 
To: Barker, Valerie <valerie.barker@bakerbotts.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Guglielmi, Celia 
<celia.guglielmi@bakerbotts.com>; Guenter, Sonja <sonja.guenter@bakerbotts.com>; Hugham.Chan@kobrekim.com; 
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; 
Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>; jw@wsfirm.com; andrea@wsfirm.com; 
claire@wsfirm.com 
Cc: DL BB‐Fractus‐TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T‐Mobile) 
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>; Sprint_Fractus@mcguirewoods.com; 
Verizon‐Fractus@alston.com; peter@ayersiplaw.com; GDCATTFRACTUS@gibsondunn.com; 
CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Dear Valerie, 
                                                             7
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 9 of 176 PageID #: 8384
 
We oppose your attempt to serve the letters as is because they are clearly deficient ‐ Fractus should be listed as a party 
in both paragraphs 3 and 6 and Fractus should have an equal opportunity to question witnesses if the Spanish 
authorities permit it, which requires amendment to paragraphs 13 and 14. There is no reason to backtrack on your 
proposal, and our agreement, to file the motion. If there is specific language that you believe incorrectly suggests you 
conceded that the application is further deficient based on our third point, which we understand you disagree with, 
please propose edits and we will consider them. As I said before, both motions should be filed today as unopposed. If, 
on the other hand, defendants insist on moving forward with the deficient application, we will oppose any use of the 
testimony elicited at trial. 
 
Kind regards, 
 
Adriana 
 

Adriana Riviere-Badell
+1 305 967 6117

KOBRE & KIM LLP
www.kobrekim.com

New York | Hong Kong | London | Seoul | Shanghai | Tel Aviv | Miami | San Francisco | Washington
DC | BVI | Cayman Islands

From: valerie.barker@bakerbotts.com [mailto:valerie.barker@bakerbotts.com]  
Sent: Wednesday, January 23, 2019 4:48 PM 
To: Adriana Riviere‐Badell <Adriana.Riviere‐Badell@kobrekim.com>; sarah.guske@bakerbotts.com; 
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan <Hugham.Chan@kobrekim.com>; 
Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer <Daniel.Zaheer@kobrekim.com>; Luke Burton 
<Luke.Burton@kobrekim.com>; Michael M. Rosen <Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; 
jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com 
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com; 
Sprint_Fractus@mcguirewoods.com; Verizon‐Fractus@alston.com; peter@ayersiplaw.com; 
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 
Dear Adriana, 
If Fractus is filing its own motion, we do not see the need for Defendants to be filing a second motion for their own 
requests.  We will, therefore, proceed with the process of filing the letters rogatory issued on January 8, 2019. 
  
We also note that the draft motion you sent us earlier states that Defendants’ requests are deficient under Spanish law 
and the Hague convention, with which the Defendants disagree.  Furthermore, the draft motion’s suggestion that we 
previously conceded that the requests were deficient would be a misrepresentation.  Therefore, Defendants would 
oppose the current version of Fractus’s motion.  If Fractus is amenable to removing that language and recirculating an 
updated version, Defendants would be happy to reconsider. 
  
Regards, 
Valerie 
 
 


                                                             8
    Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 10 of 176 PageID #: 8385

From: Adriana.Riviere‐Badell@kobrekim.com <Adriana.Riviere‐Badell@kobrekim.com>  
Sent: Wednesday, January 23, 2019 11:09 AM 
To: Barker, Valerie <valerie.barker@bakerbotts.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Guglielmi, Celia 
<celia.guglielmi@bakerbotts.com>; Guenter, Sonja <sonja.guenter@bakerbotts.com>; Hugham.Chan@kobrekim.com; 
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; 
Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>; jw@wsfirm.com; andrea@wsfirm.com; 
claire@wsfirm.com 
Cc: DL BB‐Fractus‐TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T‐Mobile) 
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>; Sprint_Fractus@mcguirewoods.com; 
Verizon‐Fractus@alston.com; peter@ayersiplaw.com; GDCATTFRACTUS@gibsondunn.com; 
CommScope_Fractus@carlsoncaspers.com 
Subject: Re: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated) 
 

Dear Valerie,



We agree that the letters of request should be amended. However, because defendants did not agree to include our 
language on the third deficiency we identified in our December 20, 2018 letter and subsequent correspondence – that 
the Hague Convention and Spanish law do not allow these types of requests ‐ we will also be filing a motion to 
supplement the letters of request. Attached is a copy of that motion. We believe both motions should be filed 
simultaneously so the Court has both requests in front of it before taking action and we believe both motions should be 
unopposed. Please confirm that we can file our motion to supplement as unopposed.  
If defendants oppose the motion, then please note that the defendants’ motion to amend is partially opposed by 
Fractus. We can file both motions later this afternoon. 
 
Kind regards, 
 
Adriana 



Adriana Riviere-Badell
+1 305 967 6117

KOBRE & KIM LLP
www.kobrekim.com

New York | Hong Kong | London | Seoul | Shanghai | Tel Aviv | Miami | San Francisco | Washington
DC | BVI | Cayman Islands


From: valerie.barker@bakerbotts.com <valerie.barker@bakerbotts.com> 
Sent: Tuesday, January 22, 2019 3:44 PM 
To: Adriana Riviere‐Badell; sarah.guske@bakerbotts.com; celia.guglielmi@bakerbotts.com; 
sonja.guenter@bakerbotts.com; Hugham Chan; Michael Ng; Daniel Zaheer; Luke Burton; Michael M. Rosen; 
ederieux@capshawlaw.com; jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com 
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com; 
Sprint_Fractus@mcguirewoods.com; Verizon‐Fractus@alston.com; peter@ayersiplaw.com; 

                                                           9
     Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 11 of 176 PageID #: 8386
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com 
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18‐cv‐00135‐JRG (Consolidated)  
  

Adriana,



We are following up on our email below. Please confirm by Noon Central tomorrow (January 23, 2019) that
we can file the motion as unopposed. If we do not hear from you by then, we will move forward with the
process of filing the letters rogatory issued on January 8, 2019. If we do so proceed, we will abide by our
agreement to grant Fractus equal time at these depositions, as stated in our December 28, 2018 correspondence.



Regards,

Valerie




From: Barker, Valerie
Sent: Monday, January 14, 2019 5:18 PM
To: 'Adriana.Riviere-Badell@kobrekim.com' <Adriana.Riviere-Badell@kobrekim.com>; Guske, Sarah
<sarah.guske@bakerbotts.com>; Guglielmi, Celia <celia.guglielmi@bakerbotts.com>; Guenter, Sonja
<sonja.guenter@bakerbotts.com>; Hugham.Chan@kobrekim.com; Michael.Ng@kobrekim.com;
Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com; Michael.Rosen@kobrekim.com; DeRieux, Betty
<ederieux@capshawlaw.com>; jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com
Cc: DL BB-Fractus-TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T-Mobile)
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)



Adriana,



Based on your suggestion that Defendants submit an amended unopposed motion, we have prepared the
attached motion and amended letters of request. Please confirm that Fractus does not oppose the motion.



Regards,

Valerie
                                                            10
      Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 12 of 176 PageID #: 8387




Valerie Barker

Associate




Baker Botts L.L.P.

valerie.barker@bakerbotts.com

T +1.512.322.2680

F +1.512.322.3680




98 San Jacinto Blvd. Ste. 1500

Austin, Texas 78701

USA




From: Adriana.Riviere-Badell@kobrekim.com <Adriana.Riviere-Badell@kobrekim.com>
Sent: Friday, January 11, 2019 2:56 PM
To: Barker, Valerie <valerie.barker@bakerbotts.com>; Guske, Sarah <sarah.guske@bakerbotts.com>;
Guglielmi, Celia <celia.guglielmi@bakerbotts.com>; Guenter, Sonja <sonja.guenter@bakerbotts.com>;
Hugham.Chan@kobrekim.com; Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com;
Luke.Burton@kobrekim.com; Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>;
jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com
Cc: DL BB-Fractus-TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T-Mobile)
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)

                                                11
    Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 13 of 176 PageID #: 8388



Dear Valerie,



The changes we proposed are consistent with both our December 20, 2018 correspondence and January 9 email.
In addition to reserving the right to challenge the request before the Spanish authority, Fractus should be listed
as a represented party in the letters of request and, if the Spanish authorities allow questioning, should be
allowed equal time to question the witnesses. We propose that the defendants submit an unopposed motion to
amend to address these issues. We are happy to review a revised draft to that effect.



Kind regards,



Adriana



Adriana Riviere-Badell
+1 305 967 6117

KOBRE & KIM LLP
www.kobrekim.com

New York | Hong Kong | London | Seoul | Shanghai | Tel Aviv | Miami | San Francisco | Washington
DC | BVI | Cayman Islands

From: valerie.barker@bakerbotts.com [mailto:valerie.barker@bakerbotts.com]
Sent: Friday, January 11, 2019 12:54 PM
To: Adriana Riviere-Badell <Adriana.Riviere-Badell@kobrekim.com>; sarah.guske@bakerbotts.com;
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan
<Hugham.Chan@kobrekim.com>; Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer
<Daniel.Zaheer@kobrekim.com>; Luke Burton <Luke.Burton@kobrekim.com>; Michael M. Rosen
<Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; jw@wsfirm.com; andrea@wsfirm.com;
claire@wsfirm.com
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)



Adriana,




                                                        12
    Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 14 of 176 PageID #: 8389
Thank you for your response and edits. We believe the changes you propose go beyond the two issues you
identified in your January 9 email, namely that the requests failed to “state that Fractus S.A. is a represented
party in the litigation” and that “if any deposition is allowed, Fractus should have equal time to present
questions to the witnesses.” Therefore, we disagree that the changes you have proposed are consistent with your
prior correspondence and do not agree that the changes are appropriate for a joint motion.



As a compromise, we propose including in each Letter of Request that Fractus reserves the right to challenge
the request before the Spanish authority. Is Fractus willing to agree to this proposal? If so, we will circulate a
revised draft.



Regards,

Valerie




From: Adriana.Riviere-Badell@kobrekim.com <Adriana.Riviere-Badell@kobrekim.com>
Sent: Thursday, January 10, 2019 2:11 PM
To: Barker, Valerie <valerie.barker@bakerbotts.com>; Guske, Sarah <sarah.guske@bakerbotts.com>;
Guglielmi, Celia <celia.guglielmi@bakerbotts.com>; Guenter, Sonja <sonja.guenter@bakerbotts.com>;
Hugham.Chan@kobrekim.com; Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com;
Luke.Burton@kobrekim.com; Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>;
jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com
Cc: DL BB-Fractus-TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T-Mobile)
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)



Dear Valerie,



Consistent with my prior correspondence, please see attached with our changes in track.



Thanks,



Adriana

                                                         13
    Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 15 of 176 PageID #: 8390



Adriana Riviere-Badell
+1 305 967 6117

KOBRE & KIM LLP
www.kobrekim.com

New York | Hong Kong | London | Seoul | Shanghai | Tel Aviv | Miami | San Francisco | Washington
DC | BVI | Cayman Islands

From: valerie.barker@bakerbotts.com [mailto:valerie.barker@bakerbotts.com]
Sent: Wednesday, January 09, 2019 12:41 PM
To: Adriana Riviere-Badell <Adriana.Riviere-Badell@kobrekim.com>; sarah.guske@bakerbotts.com;
celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Hugham Chan
<Hugham.Chan@kobrekim.com>; Michael Ng <Michael.Ng@kobrekim.com>; Daniel Zaheer
<Daniel.Zaheer@kobrekim.com>; Luke Burton <Luke.Burton@kobrekim.com>; Michael M. Rosen
<Michael.Rosen@kobrekim.com>; ederieux@capshawlaw.com; jw@wsfirm.com; andrea@wsfirm.com;
claire@wsfirm.com
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)



Adriana,



Attached is a joint motion to amend the Letters of Request and amended Letters. The changes from the
originally filed documents are shown in redline.



We have made changes to clarify Fractus’s participation in the proceedings. We have also made revisions
stating that the parties may designate a Spanish agent to act on their behalf and modified the sentence about the
Protective Order to address potential concerns the Spanish authority may have. These changes are intended to
streamline the Spanish proceedings.



Please let us know if we have your approval to file.



Regards,

Valerie


                                                        14
      Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 16 of 176 PageID #: 8391




Valerie Barker

Associate




Baker Botts L.L.P.

valerie.barker@bakerbotts.com

T +1.512.322.2680

F +1.512.322.3680




98 San Jacinto Blvd. Ste. 1500

Austin, Texas 78701

USA




From: Adriana.Riviere-Badell@kobrekim.com <Adriana.Riviere-Badell@kobrekim.com>
Sent: Wednesday, January 9, 2019 10:11 AM
To: Guske, Sarah <sarah.guske@bakerbotts.com>; Guglielmi, Celia <celia.guglielmi@bakerbotts.com>;
Guenter, Sonja <sonja.guenter@bakerbotts.com>; Hugham.Chan@kobrekim.com;
Michael.Ng@kobrekim.com; Daniel.Zaheer@kobrekim.com; Luke.Burton@kobrekim.com;
Michael.Rosen@kobrekim.com; DeRieux, Betty <ederieux@capshawlaw.com>; jw@wsfirm.com;
andrea@wsfirm.com; claire@wsfirm.com
Cc: DL BB-Fractus-TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T-Mobile)
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)

                                                   15
    Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 17 of 176 PageID #: 8392



Dear Sarah,



We are willing to submit a joint motion to correct the defendants' letters rogatory request to 1) state that Fractus
S.A. is a represented party in the litigation; and 2) if any deposition is allowed, Fractus should have equal time
to present questions to the witnesses. Fractus S.A.’s position is that the type of discovery defendants request is
not permitted under Spain’s Article 23 reservation, but to the extent the Spanish Court entertains the request,
Fractus should be allowed to participate in the proceedings, just as it would if a discovery dispute were being
litigated in the United States.



Kind regards,



Adriana




Adriana Riviere-Badell
+1 305 967 6117

KOBRE & KIM LLP
www.kobrekim.com

New York | Hong Kong | London | Seoul | Shanghai | Tel Aviv | Miami | San Francisco | Washington
DC | BVI | Cayman Islands

From: sarah.guske@bakerbotts.com [mailto:sarah.guske@bakerbotts.com]
Sent: Tuesday, January 08, 2019 5:36 PM
To: celia.guglielmi@bakerbotts.com; sonja.guenter@bakerbotts.com; Adriana Riviere-Badell
<Adriana.Riviere-Badell@kobrekim.com>; Hugham Chan <Hugham.Chan@kobrekim.com>; Michael Ng
<Michael.Ng@kobrekim.com>; Daniel Zaheer <Daniel.Zaheer@kobrekim.com>; Luke Burton
<Luke.Burton@kobrekim.com>; Michael M. Rosen <Michael.Rosen@kobrekim.com>;
ederieux@capshawlaw.com; jw@wsfirm.com; andrea@wsfirm.com; claire@wsfirm.com
Cc: DLBBFractusTMO@BakerBotts.com; melissa@gillamsmithlaw.com; NJalali@gibsondunn.com;
Sprint_Fractus@mcguirewoods.com; Verizon-Fractus@alston.com; peter@ayersiplaw.com;
GDCATTFRACTUS@gibsondunn.com; CommScope_Fractus@carlsoncaspers.com
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)



Counsel,


                                                         16
      Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 18 of 176 PageID #: 8393



Following up on my letter. The Court just issued the letters rogatory. Due to the time needed once filed with
the Spanish court and the expense involved, we need to know as soon as possible whether Fractus would like us
to refile as joint motion, expressly including Fractus as a requesting party and explicitly addressing the division
of time.



Sincerely,



Sarah Guske

Partner




Baker Botts L.L.P.

sarah.guske@bakerbotts.com

T +1.415.291.6205

F +1.415.291.6305




101 California Street

Suite 3600

San Francisco, CA 94111

USA




From: Guglielmi, Celia
Sent: Friday, December 28, 2018 9:39 AM
To: Guenter, Sonja <sonja.guenter@bakerbotts.com>; 'Hugham.Chan@kobrekim.com'
                                                        17
   Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 19 of 176 PageID #: 8394
<Hugham.Chan@kobrekim.com>; 'Michael.Ng@kobrekim.com' <Michael.Ng@kobrekim.com>;
'Daniel.Zaheer@kobrekim.com' <Daniel.Zaheer@kobrekim.com>; 'luke.burton@kobrekim.com'
<luke.burton@kobrekim.com>; 'michael.rosen@kobrekim.com' <michael.rosen@kobrekim.com>; DeRieux,
Betty <ederieux@capshawlaw.com>; 'Johnny Ward' <jw@wsfirm.com>; 'andrea@wsfirm.com'
<andrea@wsfirm.com>; 'claire@wsfirm.com' <claire@wsfirm.com>
Cc: DL BB-Fractus-TMO <DLBBFractusTMO@BakerBotts.com>; EXT Smith, Melissa (T-Mobile)
<melissa@gillamsmithlaw.com>; EXT Neema Jalali <NJalali@gibsondunn.com>; 'Sprint_Fractus'
<Sprint_Fractus@mcguirewoods.com>; 'Verizon Fractus' <Verizon-Fractus@alston.com>;
'peter@ayersiplaw.com' <peter@ayersiplaw.com>; 'GDCATTFRACTUS@gibsondunn.com'
<GDCATTFRACTUS@gibsondunn.com>; 'CommScope_Fractus@carlsoncaspers.com'
<CommScope_Fractus@carlsoncaspers.com>
Subject: RE: Fractus, S.A. v. AT&T Mobility LLC, et al. No. 2:18-cv-00135-JRG (Consolidated)



Dear Counsel:




Attached is correspondence from Sarah Guske dated 12/28/18.




Regards,




Celia Guglielmi

Project Assistant



Baker Botts L.L.P.

celia.guglielmi@bakerbotts.com

T +1.512.322.2548

F +1.512.322.2501



98 San Jacinto Boulevard
Suite 1500
                                                18
    Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 20 of 176 PageID #: 8395
Austin, TX 78701-4078

USA




Confidentiality Notice:

The information contained in this email and any attachments is intended only for the recipient[s] listed above and may be privileged
and confidential. Any dissemination, copying, or use of or reliance upon such information by or to anyone other than the recipient[s]
listed above is prohibited. If you have received this message in error, please notify the sender immediately at the email address
above and destroy any and all copies of this message.




This e-mail message is from Kobre & Kim LLP, a law firm, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the employee or agent
responsible for delivering the message to the intended recipient(s), you are hereby notified that any
dissemination, distribution or copying of this e-mail message is strictly prohibited. If you have received this
message in error, please notify the sender immediately and delete this e-mail message and any attachments from
your computer without retaining a copy.


This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.


This e‐mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please 
advise by return e‐mail and delete immediately without reading or forwarding to others.




                                                                 19
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 21 of 176 PageID #: 8396




         ATTACHMENT 1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 22 of 176 PageID #: 8397
                                                          101 CALIFORNIA ST.          AUSTIN          LONDON
                                                          SUITE 3600                  BEIJING         MOSCOW
                                                          SAN FRANCISCO, CALIFORNIA   BRUSSELS        NEW YORK
                                                          94111                       DALLAS          PALO ALTO
                                                                                      DUBAI           RIYADH
                                                          TEL +1.415.291.6200         HONG KONG       SAN FRANCISCO
                                                          FAX +1.415.291.6300         HOUSTON         WASHINGTON
                                                          BakerBotts.com



     December 28, 2018

                                                                                      Sarah J. Guske
                                                                                      TEL: 4152916205
                                                                                      FAX: 4152916305
                                                                                      sarah.guske@bakerbotts.com




     VIA E-MAIL

     Adriana Riviere-Badell
     KOBRE & KIM LLP
     201 S. Biscayne Blvd. Ste. 1900
     Miami, FL 33131

              Re:        Fractus, S.A. v. AT&T Mobility LLC, et al., Case No. 2:18-cv-00135-JRG
                         (Consolidated): Fractus’s December 20, 2018 Letter

     Dear Adriana:

              We write in response to your letter dated December 20, 2018 in the above captioned matter.

              Defendants notified Fractus on November 19 of their intention to file a motion seeking
     Letters of Request for both document and deposition testimony from Jordi Romeu Robert and
     Sebastian Boris Blanch. E-mail from D. Tobin (Nov. 19, 2018, 9:50 PM CT). Fractus responded
     that it did not oppose Defendants’ motion for Letters of Request. E-mail from H. Chan (Nov. 21,
     2018, 12:21 PM CT). As a result, Defendants filed an unopposed motion later that day.

             Until Defendants received your letter a month later, on December 20, Defendants did not
     understand Fractus’s e-mail as requesting a joint motion for Letters of Request. However, as
     Defendants understand that you do not represent Jordi Romeu Robert and Sebastian Boris Blanch,
     Defendants are willing to refile the motion as a joint motion and expressly include Fractus as a
     requesting party. Additionally, while Defendants anticipated that both Fractus and Defendants
     would ask questions of the witnesses, and be allotted equal time, Defendants would be willing to
     revise the requests to explicitly address the division of time during the deposition.

             Defendants have reviewed Spain’s reservation under Article 23, and Defendants’ Letters
     of Request included narrowly targeted document requests that Defendants believe are acceptable
     under Spain’s reservation. Defendants also understand that Spanish Courts may allow American
     attorneys to conduct depositions when specified in the Letters of Request issued by an American
     court. While this was included in Defendants’ original request, Defendants propose revised
     language to explicitly state that the deposition may be conducted by American attorneys or, in the
     alternative, by Spanish and/or European Union attorneys.


     Active 39238498.1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 23 of 176 PageID #: 8398



     Adriana Riviere-Badell                           -2-                           December 28, 2018



             While Defendants’ original requests were proper under Spanish law, Defendants would be
     willing to modify the Motion for Letters of Request to address your concerns, and to re-file as a
     joint motion. Please confirm that this addresses your concerns, and we will prepare and send you
     a joint motion and attachments for your review.

                                                 Respectfully,



                                                 Sarah J. Guske
     SG




     Active 39238498.1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 24 of 176 PageID #: 8399




         ATTACHMENT 2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 25 of 176 PageID #: 8400




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 FRACTUS, S.A.,
                Plaintiff,                                 JURY TRIAL DEMANDED
        v.

 AT&T MOBILITY LLC,                                        Case No. 2:18-cv-00135-JRG
      Defendant.                                                  LEAD CASE

 SPRINT COMMUNICATIONS
 COMPANY, L.P., ET AL.,                                    Case No. 2:18-cv-00136-JRG
        Defendants.

 T-MOBILE US, INC. ET AL.,
                                                           Case No. 2:18-cv-00137-JRG
      Defendants.

 VERIZON COMMUNICATIONS INC.
 ET AL.,                                                   Case No. 2:18-cv-00138-JRG
        Defendants.

 COMMSCOPE TECHNOLOGIES LLC,
     Defendant-Intervenor.


DEFENDANTS’ UNOPPOSEDJOINT MOTION TO AMEND THE APPLICATION FOR
   THE ISSUANCE OF LETTERS OF REQUEST TO EXAMINE PERSONS AND
                       INSPECT DOCUMENTS
              PURSUANT TO THE HAGUE CONVENTION

       Plaintiff Fractus, S.A. and Defendants AT&T Mobility LLC, Sprint Communications
Company, L.P., et al., T-Mobile US, Inc. et al., and Cellco Partnership d/b/a Verizon Wireless,

and Defendant-Intervenor CommScope Technologies LLC (collectively, “Defendants”), by and
through their attorneys, respectfully request that this Court issue amended Letters of Request in the

form attached hereto as Exhibits A and B, addressed to the Central Authority of Spain, to inspect

documents and examine persons as relevant to this action. Plaintiff and Defendants request the

amended Letters of Request to make plain that Plaintiff can participate in any examination with an

equal amount of time on the record.



                                                 1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 26 of 176 PageID #: 8401




        This Application is made pursuant to Rule 28(b) of the Federal Rules of Civil Procedure and

in conformity with the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial

Matters, T.I.A.S. 7444, 23 U.S.T. 2555, reprinted in 28 U.S.C. § 1781 (“Hague Evidence Convention”),

which is in force between the United States and Spain. Issuance of the Letter of Request under the

Hague Evidence Convention is a proper method for the collecting documents and the taking of

testimony of persons residing abroad. Fed. R. Civ. P. 28(b); Pain v. United Technologies Corp., 637

F.2d 77, 788-90 (D.C. Cir. 1980), cert. denied, 454 U.S. 1128 (1991).

Statement of the Case
        Plaintiff and Defendants’ bring the present application because they have ascertained that
Jordi Romeu Robert (“Mr. Romeu”) and Sebastian Blanch Boris (“Mr. Blanch”) possess

information relevant to this litigation. Mr. Romeu and Mr. Blanch are each named as inventors of
patents at issue in this litigation, specifically U.S. Patent No. 6,937,191; U.S. Patent No. 7,250,918;

U.S. Patent No. 7,557,768; U.S. Patent No. 7,932,870, U.S. Patent No. 8,228,256; U.S. Patent No.
8,896,493; and U.S. Patent No. 9,905,940.

Procedure
        Plaintiff and Defendants respectfully ask this Court to issue Letters of Request requesting
certain narrowly tailored categories of documents and enabling the parties to depose Mr. Romeu

and Mr. Blanch on the topics set forth in Exhibits A and B to the Request for International Judicial
Assistance below to fully develop their claims and defenses in this action.

        In the event the Court grants the instant application, Plaintiff and Defendants request that the

Court execute the Letters of Request with the Court’s signature and seal and provide an original of the

executed Letters of Request to Defendants’ the undersigned counsel for forwarding to the appropriate

authority in Spain. Prior to forwarding, and to the extent required by the applicable Spanish authority

under Article 4 of the Hague Convention, Plaintiff and Defendants will cause the Letters of Request

to be translated into Spanish. Plaintiff and Defendants will then transmit the executed Letters of

Request, together with the translation, to the Spanish authority for execution.




                                                   2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 27 of 176 PageID #: 8402




       WHEREFORE, for all of these reasons, Plaintiff and the Defendants request that the Court

sign under seal and issue the attached Letters of Request to the appropriate authority in Spain in

conformity with Article 2 of the Hague Convention, including requests for documents and that counsel

for Plaintiff and Defendants be permitted to conduct the requested depositions, in the form as attached

as Exhibits A and B.




                                                  3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 28 of 176 PageID #: 8403




Dated: November 21, 2018January XX, 2019                           Respectfully submitted,

                                               ADD FRACTUS SIGNATURE BLOCK

                                               /s/Benjamin Hershkowitz
                                               Josh Krevitt
                                               Benjamin Hershkowitz
                                               Royce Zeisler
                                               GIBSON, DUNN & CRUTCHER LLP
                                               200 Park Avenue
                                               New York, NY 10166-0193
                                               Telephone: (212) 351-4000
                                               jkrevitt@gibsondunn.com
                                               bhershkowitz@gibsondunn.com
                                               rzeisler@gibsondunn.com

                                               Neema Jalali
                                               Lead Attorney
                                               GIBSON, DUNN & CRUTCHER LLP
                                               555 Mission Street
                                               San Francisco, CA 94105
                                               Telephone: (415) 393-8258
                                               njalali@gibsondunn.com

                                               Eric T. Syu
                                               GIBSON, DUNN & CRUTCHER LLP
                                               3161 Michelson Drive
                                               Irvine, CA 92612-4412
                                               Telephone: (949) 451-3800
                                               esyu@gibsondunn.com

                                               Nathan R. Curtis (#24078390)
                                               GIBSON, DUNN & CRUTCHER LLP
                                               2100 McKinney Avenue, Suite 1100
                                               Dallas, TX 75201-6912
                                               Telephone: (214) 698-3100
                                               ncurtis@gibsondunn.com

                                               Brett C. Govett
                                               NORTON ROSE FULBRIGHT US LLP
                                               2200 Ross Avenue, Suite 3600
                                               Dallas, TX 75201
                                               Telephone: (214) 855-8118
                                               brett.govett@nortonrosefulbright.com

                                               Daniel S. Leventhal
                                               NORTON ROSE FULBRIGHT US LLP
                                               Fulbright Tower, 1301 McKinney, Suite 5100
                                               Houston, TX 77010-3095
                                               Telephone: (713) 651-8360


                                           4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 29 of 176 PageID #: 8404




                                daniel.leventhal@nortonrosefulbright.com

                                Counsel for Defendant AT&T Mobility LLC


                                /s/ David E. Finkelson

                                Robert W. Weber (TX Bar No. 21044800)
                                Smith Weber LLP
                                5505 Plaza Drive
                                P.O. Box 6167
                                Texarkana, TX 75505
                                Telephone: 903.223.5656
                                Facsimile: 903.223.5652
                                bweber@smithweber.com

                                Shaun W. Hassett (TX Bar No. 24074372)
                                Lead Attorney
                                McGuireWoods LLP
                                2000 McKinney Ave., Suite 1400
                                Dallas, TX 75201
                                Telephone: 214.932.6400
                                Facsimile: 214.932.6499
                                shassett@mcguirewoods.com

                                David E. Finkelson (pro hac vice)
                                McGuireWoods LLP
                                800 East Canal Street
                                Richmond, VA 23219
                                Telephone: 804.775.1374
                                Facsimile: 804.698.2264
                                dfinkelson@mcguirewoods.com

                                Counsel for Defendants Sprint
                                Communications Company, L.P., Sprint
                                Spectrum L.P., Sprint Solutions, Inc., and
                                Nextel Operations, Inc.




                            5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 30 of 176 PageID #: 8405




                                /s/ Ross R. Barton

                                Ross R. Barton (NC Bar No. 37179)
                                J. Ravindra Fernando (NC Bar No. 49199)      Formatted: Spanish (Latin America)
                                ALSTON & BIRD LLP
                                101 South Tyron Street, Suite 4000
                                Charlotte, North Carolina, 28280
                                Phone: (704) 444-1000
                                Fax:     (704) 444-1111
                                Email: ross.barton@alston.com
                                Email: ravi.fernando@alston.com

                                Michael J. Newton (TX Bar No. 24003844)
                                Brady Cox (TX Bar No. 24074084)
                                ALSTON & BIRD LLP
                                2828 North Harwood Street, Suite 1800
                                Dallas, Texas 75201
                                Phone: (214) 922-3400
                                Fax:     (214) 922-3899
                                Email: mike.newton@alston.com
                                Email: brady.cox@alston.com                  Formatted: Spanish (Latin America)

                                Darlena H. Subashi (NC Bar No. 53142)
                                ALSTON & BIRD LLP
                                555 Fayetteville Street, Suite 600
                                Raleigh, North Carolina 27601
                                Phone: (919) 862-2200
                                Fax:     (919) 862-2260
                                Email: darlena.subashi@alston.com            Formatted: Spanish (Latin America)

                                Michael E. Jones (TX Bar No. 10929400)
                                POTTER MINTON, a Professional
                                Corporation
                                110 North College Avenue, Suite 500
                                Tyler, TX 75702
                                Phone: 903-597-8311
                                Fax:     903-593-0846
                                Email: mikejones@potterminton.com

                                Attorneys for Defendant Cellco Partnership
                                d/b/a Verizon Wireless




                            6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 31 of 176 PageID #: 8406




                                /s/ Douglas M. Kubehl

                                Douglas M. Kubehl
                                Texas State Bar No. 00796909
                                E-mail: doug.kubehl@bakerbotts.com
                                Jeffery D. Baxter
                                Texas State Bar No. 24006816
                                E-mail: jeff.baxter@bakerbotts.com
                                David J. Tobin
                                Texas State Bar No. 24060735
                                E-mail: david.tobin@bakerbotts.com
                                BAKER BOTTS L.L.P.
                                2001 Ross Avenue
                                Dallas, Texas 75201
                                Telephone: (214) 953-6500
                                Facsimile: (214) 953-6503

                                Sarah J. Guske
                                California State Bar No. 232467
                                E-mail: sarah.guske@bakerbotts.com
                                BAKER BOTTS L.L.P.
                                101 California St.
                                San Francisco, CA 94111
                                Telephone: (415) 291-6200
                                Facsimile: (214) 953-6503

                                Syed K. Fareed
                                Texas State Bar No. 24065216
                                E-mail: syed.fareed@bakerbotts.com
                                Valerie Barker
                                Texas State Bar No. 24087141
                                E-mail: valerie.barker@bakerbotts.com
                                Bailey Morgan Watkins
                                Texas State Bar No. 24102244
                                E-mail: bailey.watkins@bakerbotts.com
                                BAKER BOTTS L.L.P.
                                98 San Jacinto Blvd #1500
                                Austin, TX 78701
                                Telephone: (512) 322-2500
                                Facsimile: (214) 953-6503

                                Attorneys for Defendants T-Mobile USA,
                                Inc. and T-Mobile US, Inc.




                            7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 32 of 176 PageID #: 8407




                                /s/ Bradley W. Micsky

                                Eric H. Findlay
                                State Bar No. 00789886
                                Brian Craft
                                State Bar No. 04972020
                                FINDLAY CRAFT, P.C.
                                102 N. College Ave., Ste. 900
                                Tyler, TX 75702
                                (903) 534-1100 Telephone
                                (903) 534-1137 Facsimile
                                efindlay@findlaycraft.com
                                bcraft@findlaycraft.com

                                Philip P. Caspers
                                Timothy A. Lindquist
                                Dennis C. Bremer
                                Iain A. McIntyre
                                Bradley W. Micsky
                                Caroline L. Marsili
                                CARLSON, CASPERS,
                                VANDENBURGH & LINDQUIST, P.A.
                                225 South Sixth Street, Suite 4200
                                Minneapolis, Minnesota 55402
                                (612) 436-9600 Telephone
                                (612) 436-9605 Facsimile
                                pcaspers@carlsoncaspers.com
                                tlindquist@carlsoncaspers.com
                                dbremer@carlsoncaspers.com
                                imcintyre@carlsoncaspers.com
                                bmicsky@carlsoncaspers.com
                                cmarsili@carlsoncaspers.com

                                Attorneys for CommScope Technologies
                                LLC




                            8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 33 of 176 PageID #: 8408




                            CERTIFICATE OF CONFERENCE


       The undersigned hereby certifies: (1) that counsel has complied with the meet and confer

requirement in LOCAL RULE CV-7(h); and (2) the motion is unopposed.

                                                 /s/ David J. Tobin
                                                    David J. Tobin




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was served electronically on November 21,

2018January XX, 2019, on all counsel who have consented to electronic service.

                                                 /s/ David J. Tobin
                                                    David J. Tobin




                                                9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 34 of 176 PageID #: 8409




                   EXHIBIT A




                            1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 35 of 176 PageID #: 8410




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

FRACTUS, S.A.,
            Plaintiff,                    JURY TRIAL DEMANDED
      v.

AT&T MOBILITY LLC,                        Case No. 2:18-cv-00135-JRG
     Defendant.                                  LEAD CASE

SPRINT COMMUNICATIONS
COMPANY, L.P., ET AL.,                    Case No. 2:18-cv-00136-JRG
      Defendants.

T-MOBILE US, INC. ET AL.,
                                          Case No. 2:18-cv-00137-JRG
     Defendants.

VERIZON COMMUNICATIONS INC.
ET AL.,                                   Case No. 2:18-cv-00138-JRG
      Defendants.


 REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
           HAGUE CONVENTION OF 18 MARCH 1970 ON THE
   TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS




                                     2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 36 of 176 PageID #: 8411




1.   Sender                         Office of the Clerk
                                    United States District Court for the Eastern District of
                                    Texas, Marshall Division
                                    Sam B. Hall Jr. Federal Building and United States
                                    Courthouse
                                    100 East Houston Street
                                    Room 125
                                    Marshall, Texas 75670
                                    United States of America

2.   Central Authority of the       Subdirección General de Cooperación Jurídica               Formatted: Spanish (Latin America)
     Requested State                Internacional
                                    Ministry of Justice
                                    Calle San Bernardo Nº 62
                                    28071 Madrid
                                    Spain
                                    Tel +34 (91) 390 23 86 / 44 11
                                    Fax +34 (91) 390 2475 / +34 (91) 390 4457
                                    Email: laura.fernandez@mjusticia.es or
                                    silvia.villa@mjusticia.es

3.   Persons to whom the executed   Douglas M. Kubehl
     request is to be returned      BAKER BOTTS L.L.P.
                                    2001 Ross Avenue
                                    Dallas, Texas 75201
                                    Telephone: (214) 953-6500
                                    Facsimile: (214) 953-6503
                                    E-mail: doug.kubehl@bakerbotts.com


                                    Benjamin Hershkowitz
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: (212) 351-4000
                                    E-mail: bhershkowitz@gibsondunn.com

                                    Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com

                                    David E. Finkelson



                                          3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 37 of 176 PageID #: 8412




                                          McGuireWoods LLP
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          Telephone: (804) 775-1374
                                          Email: dfinkelson@mcguirewoods.com

                                          Bradley W. Micsky
                                          CARLSON, CASPERS,
                                          VANDENBURGH & LINDQUIST, P.A.
                                          225 South Sixth Street, Suite 4200
                                          Minneapolis, Minnesota 55402
                                          (612) 436-9600 Telephone
                                          (612) 436-9605 Facsimile
                                          bmicsky@carlsoncaspers.com

                                          Adriana Riviere-Badell
                                          Kobre & Kim L.L.P.
                                          201 S. Biscayne Blvd., Suite 1900
                                          Miami, FL 33131                                            Formatted: Spanish (Latin America)
                                          (305) 967-6117 Telephone
                                          adriana.riviere-badell@kobrekim.com

4.    Date by which the requesting        As soon as reasonably practicable.
      authority requires receipt of the
      response to the Letter of
      Request:

In conformity with Article 3 of the Convention, the United States District Court for the Eastern
District of Texas, Marshall Division, presents its compliments to the competent judicial authority
in Spain and respectfully submits the following request:

5.    a. Requesting judicial authority    United States District Court for the Eastern District of
      (article 3, a)                      Texas, Marshall Division
                                          Sam B. Hall Jr. Federal Building and United States
                                          Courthouse
                                          100 East Houston Street
                                          Room 125
                                          Marshall, Texas 75670
                                          Phone: (903) 935-2912
                                          Fax: (903) 938-2651

      b. To the competent authority       The Central Authority of Spain
      of (article 3, a)




                                                4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 38 of 176 PageID #: 8413




     c. Name of the case and any         Fractus, S.A. v. AT&T Mobility LLC, Civil Action File
     identifying number                  Number 2:18-cv-00135-JRG (Consolidated Lead Case)
                                         Fractus, S.A. v. Sprint Communications Co., L.P., et
                                         al., Civil Action File Number 2:18-cv-00136-JRG
                                         Fractus, S.A. v. T-Mobile US, Inc. et al., Civil Action
                                         File Number 2:18-cv-00137-JRG
                                         Fractus, S.A. v. Verizon Communications Inc. et al.,
                                         Civil Action File Number 2:18-cv-00138-JRG

6.   Name and addresses of the
     parties and their representatives
     (including representatives in the
     requested state)

     Defendant                           AT&T Mobility LLC

     Representatives (US)                Benjamin Hershkowitz
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         E-mail: bhershkowitz@gibsondunn.com

     Defendant                           Sprint Communications Company, L.P., Sprint
                                         Spectrum L.P., Sprint Solutions, Inc., and Nextel
                                         Operations, Inc.

     Representatives (US)                David E. Finkelson
                                         McGuireWoods LLP
                                         800 East Canal Street
                                         Richmond, VA 23219
                                         Telephone: (804) 775-1374
                                         Email: dfinkelson@mcguirewoods.com

     Defendant                           T-Mobile US, Inc. and T-Mobile USA, Inc.

     Representatives (US)                Douglas M. Kubehl
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue
                                         Dallas, Texas 75201
                                         Telephone: (214) 953-6500
                                         Facsimile: (214) 953-6503




                                               5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 39 of 176 PageID #: 8414




                                    E-mail: doug.kubehl@bakerbotts.com

     Defendant                      Cellco Partnership d/b/a Verizon Wireless

     Representatives (US)           Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com

     Intervenor                     CommScope Technologies LLC

     Representatives (US)           Bradley W. Micsky
                                    CARLSON, CASPERS,
                                    VANDENBURGH & LINDQUIST, P.A.
                                    225 South Sixth Street, Suite 4200
                                    Minneapolis, Minnesota 55402
                                    (612) 436-9600 Telephone
                                    (612) 436-9605 Facsimile
                                    bmicsky@carlsoncaspers.com

     Plaintiff                      Fractus, S.A.

                                    Adriana Riviere-Badell
                                    Kobre & Kim L.L.P.
                                    201 S. Biscayne Blvd., Suite 1900
                                    Miami, FL 33131                                          Formatted: Spanish (Latin America)
                                    (305) 967-6117 Telephone
                                    adriana.riviere-badell@kobrekim.com

7.   a. Nature of the proceedings   The nature of the litigation from which the Requests
     (article 3, c)                 stem is a complaint of patent infringement involving
                                    U.S. Patent Nos. 6,937,191, 7,250,918, 7,557,768,
                                    7,932,870, 8,228,256, 8,896,493, 9,905,940, 8,497,814,
                                    8,754,824, and 9,450,305. Mr. Jordi Romeu Robert is
                                    named as an inventor of seven of the above patents.

     b. Summary of complaint        The complaint alleges that the following defendants
                                    have infringed and continue to infringe the patents
                                    listed above by making, using, importing, selling,
                                    and/or offering for sale certain cellular network
                                    equipment:
                                    AT&T Mobility LLC; Sprint Communications


                                          6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 40 of 176 PageID #: 8415




                                     Company, L.P., Sprint Spectrum L.P., Sprint Solutions,
                                     Inc., and Nextel Operations, Inc., T-Mobile US, Inc.
                                     and T-Mobile USA, Inc., and Cellco Partnership d/b/a
                                     Verizon Wireless (collectively “Defendants”).
                                     CommScope Technologies LLC has intervened in the
                                     case. To this point in the litigation, the parties have
                                     exchanged a significant number of documents and
                                     expect to soon conduct certain depositions and
                                     exchange expert reports regarding patent infringement,
                                     patent validity, and damages.

8.   a. Evidence to be obtained or   The nature of the proceeding being requested at this
     other judicial act to be        time is (1) a Request to Compel Deposition Testimony
     performed (article 3, d)        from Jordi Romeu Robert on the topics set forth in
                                     Attachment A; and (2) a Request for Production by
                                     Jordi Romeu Robert for documents kept and
                                     maintained through his course of business related to the
                                     topics set forth in Attachment A.

     b. Purpose of the evidence or   The evidence sought is directly relevant to the issues in
     judicial act sought             dispute and is evidence intended for trial. In particular,
                                     Defendants seek testimony and documents to be used at
                                     trial regarding the topics and requests listed in
                                     Attachment A. The relevance of each topic is explained
                                     below:
                                          1. Mr. Romeu’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the public use, disclosure, sale,
                                              offer for sale, or display of the alleged
                                              invention(s) of the Fractus Patents prior to
                                              October 18, 2005 are relevant at least to
                                              Defendants’ invalidity defenses.
                                          2. Mr. Romeu’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the commercialization, license,
                                              acquisition, purchase, sale, offer for sale,
                                              assignment, or valuation of any Fractus Patent,
                                              or of any portfolio of patents containing at least
                                              one Fractus Patent, are relevant at least to
                                              Defendants’ damages defenses.
                                          3. Mr. Romeu’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding his work prior to October 2005
                                              with any of the following individuals and
                                              companies regarding the research and/or



                                            7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 41 of 176 PageID #: 8416




                                               development of base station antennas: any other
                                               Named Inventor, Siemens, Moyano, Sistemas
                                               Moyano, Kathrein-Werke, or Antennas Moyano
                                               are relevant at least to Defendants’ invalidity
                                               and enforceability defenses.
                                            4. Mr. Romeu’s knowledge, documents and
                                               opinions on matters personally perceived by
                                               him regarding employment agreements, work-
                                               for-hire agreements, assignment agreements,
                                               IP-ownership agreements, gentleman’s
                                               agreements, royalty agreements, or other
                                               agreements, between Mr. Romeu and any of
                                               Universitat Politecnica de Catalunya, Ruben
                                               Bonet, Marta Baba, Siemens, Moyano, Sistemas
                                               Moyano, Antennas Moyano, or any other
                                               Named Inventor that pertain to antennas or
                                               patents are relevant at least to Defendants’
                                               enforceability defenses.

9.    Identity and address of any        Jordi Romeu Robert                                        Formatted: Spanish (Latin America)
      person to be examined (Article     Universitat Politecnica de Catalunya
      3, e)                              Teoria Senyal i Comunicacions
                                         EDIFICI D3
                                         DESPATX: 106
                                         C. JORDI GIRONA, 1-3
                                         08034 BARCELONA
                                         SPAIN

10.   Questions to be put to the         See Attachment A (Examination Topics).
      persons to be examined or
      statement of the subject matter
      about which they are to be
      examined (Article 3, f)

11.   Documents or other property to     The documents to be inspected are set those related to
      be inspected (Article 3, (g))      the topics forth on Attachment A (Document
                                         Requests).

12.   Requirement that the Evidence      The witness(es) should be examined under oath or
      be Given on Oath or                affirmation.
      Affirmation (Art. 3(h))

13.   Special methods or procedure       This Letter of Request includes the following requests:
      to be followed (Art. 3(i) and 9)       That this Letter of Request be granted and the
                                                evidence-taking proceeding be performed on an
                                                expedited basis because the fact discovery cut



                                               8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 42 of 176 PageID #: 8417




                              off in the underlying case is on April 15, 2019;
                             That attorneys admitted to practice in the
                              United States—or, in the alternative, that
                              attorneys admitted to practice in Spain and/or
                              the European Union— for the Defendants and
                              Fractus be permitted to ask the witness
                              additional questions that are related to the
                              subject matter set forth in Attachment A.
                             That an authorized shorthand writer/court
                              reporter be present at the examination who shall
                              record the oral testimony verbatim (in English)
                              and prepare a transcript of the evidence;
                             That an authorized shorthand writer/court
                              reporter be present at the examination who shall
                              record the oral testimony verbatim (in Spanish)
                              and prepare a transcript of the evidence;
                             That an authorized interpreter for each side be
                              present at the examination who shall translate
                              the questions and oral testimony between
                              Spanish and English;
                             That the examination be recorded with the
                              video and audio recording means available to
                              the court and a copy of the recording is
                              provided to the requesting authority, or
                              alternatively, that an authorized videographer
                              privately designated by the parties be present at
                              the examination who shall record a video of the
                              oral testimony and prepare copies of the video
                              for the parties;
                             That the examinations take place at the earliest
                              date available to the Court, provided that such
                              date is notified with at least one month prior
                              notice to the Requesting Authority and to the
                              representatives of the defendants listed in point
                              3; for this purpose, it is requested that a copy of
                              the decision setting a date for the examination is
                              notified also through the e-mail addresses or fax
                              numbers indicated in item 3 of this Letter of
                              Request (or alternatively to the representatives
                              –Procurador– that the parties may designate in        Formatted: Font: Italic
                              Spain for this purpose), in order to ensure
                              prompt receipt thereof, and without prejudice to
                              formally returning the executed request through
                              the ordinary channel which is applicable under
                              article 13 of the Conventiondates and times as


                              9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 43 of 176 PageID #: 8418




                                                may be agreed upon between the witness and
                                                counsel for the parties;
                                               That the examinations not exceed a total of four
                                                hours on the record, shared among the above-
                                                listed Defendantsequally between Fractus (two
                                                hours) and Defendants (two hours); and
                                               That, to the extent that multiple hearing dates
                                                are necessary to complete the taking of
                                                evidence sought in Attachment A and the
                                                additional questions related to the subject
                                                matter set forth in Attachment A, the hearings
                                                are scheduled on consecutive days or as close to
                                                each other as reasonably practicable.

                                        In the event the evidence cannot be taken in the manner
                                        or location requested, it is to be taken in such a manner
                                        or location as provided by local law. To the extent any
                                        request in this section is deemed incompatible with
                                        Spanish principles of procedural law, it is to be
                                        disregarded.

14.   Request for information of time   It is requested that United States Counsel for the
      and place for the execution of    Defendants at the addresses set forth in paragraph 6
      the Request pursuant to Article   above, should be contacted for any information relating
      7 of the Convention               to the execution of this Letter of Request.

15.   Request for Attendance of         No attendance of judicial personnel of the Requesting
      Participation of Judicial         Authority is requested.
      Personnel of the Requesting
      Authority at the Execution of
      the Letter of Request (Art. 8)

16.   Specification of Privilege or     The privilege or duty of the witness to refuse to give
      Duty to Refuse to Give            evidence shall be the same as if they were testifying
      Evidence Under the Law of the     under the applicable provisions of the Federal Rules of
      State of Origin (Art. 11 (b))     Civil Procedure, including if giving such evidence
                                        would (1) subject them to a real and appreciable danger
                                        of criminal liability in the United States, or (2) disclose
                                        a confidential and privileged communication between
                                        them and their respective attorneys.

17.   Fees and costs (Art. 14 and 26)   The Defendants, to the extent any such fees apply.
                                        Please contact the Defendants’ United States counsel
                                        (or alternatively to the representatives –Procurador–
                                        that the parties may designate in Spain for this
                                        purpose), at the address set out under paragraph 6



                                               10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 44 of 176 PageID #: 8419




                        above, to make any necessary financial arrangements.

DATE OF REQUEST            ___________________ 20198



                           ________________________________
                           United States District Court for the Eastern District
                           of Texas, Marshall Division
                           Sam B. Hall Jr. Federal Building and United States
                           Courthouse
                           100 East Houston Street
                           Room 125
                           Marshall, Texas 75670
                           United States of America
                           (signature and seal)




                             11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 45 of 176 PageID #: 8420




              ATTACHMENT A




                            12
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 46 of 176 PageID #: 8421




                                        DEFINITIONS

       1.       “Fractus” or “Plaintiff” collectively includes Fractus, S.A., Fractus Antennas

SL, Advanced Automotive Antennas, and any of their officers (e.g., Ruben Bonet or Carles

Puente Baliarda), directors, employees, or representatives.

       2.      “Fractus Patents” means the family of issued patents, patent applications, and

patent publications assigned to Fractus that trace their ultimate priority to PCT/ES99/00343,

which published on May 3, 2001 as WO 01/31747 and is entitled, “Agrupaciones Multibanda de

Antenas Entrelazadas,” or “Interlaced Multiband Antenna Arrays.” Among this family of patents

are European Patent Specification No. 1 227 545 and U.S. Patent Nos.: 6,937,191; 7,250,918;

7,557,768; 7,932,870; 8,228,256; 8,896,493; and 9,905,940. This patent family names Jordi

Romeu Robert, Carles Puente Baliarda, and Sebastian Blanch Boris as inventors.

                                       INSTRUCTIONS

       1.      In responding to these document requests, please furnish all information that is

available to you.

       2.      The information provided by you will only be used for the purposes of trial in the

United States District Court for the Eastern District of Texas and will be kept confidential

according to the Protective Order governing the treatment of confidential documents and

information in this caseAttached as Exhibit B to this subpoena is the Court’s Protective Order

governing the treatment of confidential documents and information in the Present Litigation.




                                                13
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 47 of 176 PageID #: 8422




                                   DOCUMENT REQUESTS

The following information is requested for the purposes of trial in the United States District

Court for the Eastern District of Texas. The trial is set to begin in September 2019.

REQUEST NO. 1:

       Documents in Mr. Romeu’s possession concerning public use, disclosure, sale, offer for

sale, or display of multi-band and/or wide-band antenna arrays for base stations prior to October

26, 1999, such as disclosure in or at trade shows, conferences, demonstrations, journals,

academic publications, trade publications.

REQUEST NO. 2:

       Documents in Mr. Romeu’s possession concerning the commercialization, license,

acquisition, purchase, sale, offer for sale, assignment, or valuation of any Fractus Patent, or of

any portfolio of patents containing at least one Fractus Patent.

REQUEST NO. 3:

       Documents in Mr. Romeu’s possession dated prior to October 2005 that concern his work

with any of the following individuals and companies regarding the research and/or development

of multi-band and/or wide-band antenna arrays for base stations: Carles Puente Baliarda, Ruben

Bonet, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen Borja Borau, Siemens AG,

Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas Radiantes Moyano

S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

REQUEST NO. 4:

       Documents in Mr. Romeu’s possession concerning employment agreements, work-for-

hire agreements, assignment agreements, IP-ownership agreements, gentleman’s agreements,

royalty agreements, or other agreements that relate to Fractus, the Fractus Patents, or antennas

and that are between Mr. Romeu and any of: Universitat Politecnica de Catalunya, Carles Puente


                                                 14
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 48 of 176 PageID #: 8423




Baliarda, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen Borja Borau, Ruben Bonet,

Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A.,

Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

                                   EXAMINATION TOPICS
TOPIC NO. 1:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning public use,

disclosure, sale, offer for sale, or display of multi-band and/or wide-band antenna arrays for base

stations of the alleged invention(s) of the Fractus Patents prior to October 26, 1999, such as

disclosure in or at trade shows, conferences, demonstrations, journals, academic publications, or

trade publications.

TOPIC NO. 2:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning the

commercialization, license, acquisition, purchase, sale, offer for sale, assignment, or valuation of

any Fractus Patent, or of any portfolio of patents containing at least one Fractus Patent.

TOPIC NO. 3:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning his work

prior to October 2005 with any of the following individuals and companies regarding the

research and/or development of multi-band and/or wide-band antenna arrays for base stations:

Carles Puente Baliarda, Ruben Bonet, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen

Borja Borau, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A.,

Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

TOPIC NO. 4:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning employment

agreements, work-for-hire agreements, assignment agreements, IP-ownership agreements,



                                                 15
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 49 of 176 PageID #: 8424




gentleman’s agreements, royalty agreements, or other agreements that relate to Fractus, the

Fractus Patents, or antennas and that are between Mr. Romeu and any of: Universitat Politecnica

de Catalunya, Carles Puente Baliarda, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen

Borja Borau, Ruben Bonet, Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y

Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas

Moyano S.L.

TOPIC NO. 5:

          Mr. Romeu’s understanding of the technology used in multi-band or wide-band antenna

arrays.

TOPIC NO. 6:

          Mr. Romeu’s knowledge of matters personally perceived by him concerning the contents

and authentication of every document produced by Mr. Romeu in response to Document Request

Nos. 1–4.




                                               16
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 50 of 176 PageID #: 8425




                   EXHIBIT B




                            1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 51 of 176 PageID #: 8426




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

FRACTUS, S.A.,
            Plaintiff,                    JURY TRIAL DEMANDED
      v.

AT&T MOBILITY LLC,                        Case No. 2:18-cv-00135-JRG
     Defendant.                                  LEAD CASE

SPRINT COMMUNICATIONS
COMPANY, L.P., ET AL.,                    Case No. 2:18-cv-00136-JRG
      Defendants.

T-MOBILE US, INC. ET AL.,
                                          Case No. 2:18-cv-00137-JRG
     Defendants.

VERIZON COMMUNICATIONS INC.
ET AL.,                                   Case No. 2:18-cv-00138-JRG
      Defendants.


 REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
           HAGUE CONVENTION OF 18 MARCH 1970 ON THE
   TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS




                                     2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 52 of 176 PageID #: 8427




1.   Sender                         Office of the Clerk
                                    United States District Court for the Eastern District of
                                    Texas, Marshall Division
                                    Sam B. Hall Jr. Federal Building and United States
                                    Courthouse
                                    100 East Houston Street
                                    Room 125
                                    Marshall, Texas 75670
                                    United States of America

2.   Central Authority of the       Subdirección General de Cooperación Jurídica               Formatted: Spanish (Latin America)
     Requested State                Internacional
                                    Ministry of Justice
                                    Calle San Bernardo Nº 62
                                    28071 Madrid
                                    Spain
                                    Tel +34 (91) 390 23 86 / 44 11
                                    Fax +34 (91) 390 2475 / +34 (91) 390 4457
                                    Email: laura.fernandez@mjusticia.es or
                                    silvia.villa@mjusticia.es

3.   Persons to whom the executed   Douglas M. Kubehl
     request is to be returned      BAKER BOTTS L.L.P.
                                    2001 Ross Avenue
                                    Dallas, Texas 75201
                                    Telephone: (214) 953-6500
                                    Facsimile: (214) 953-6503
                                    E-mail: doug.kubehl@bakerbotts.com


                                    Benjamin Hershkowitz
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: (212) 351-4000
                                    E-mail: bhershkowitz@gibsondunn.com

                                    Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com




                                          3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 53 of 176 PageID #: 8428




                                          David E. Finkelson
                                          McGuireWoods LLP
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          Telephone: (804) 775-1374
                                          Email: dfinkelson@mcguirewoods.com

                                          Bradley W. Micsky
                                          CARLSON, CASPERS,
                                          VANDENBURGH & LINDQUIST, P.A.
                                          225 South Sixth Street, Suite 4200
                                          Minneapolis, Minnesota 55402
                                          (612) 436-9600 Telephone
                                          (612) 436-9605 Facsimile
                                          bmicsky@carlsoncaspers.com


                                          Adriana Riviere-Badell
                                          Kobre & Kim L.L.P.
                                          201 S. Biscayne Blvd., Suite 1900
                                          Miami, FL 33131                                            Formatted: Spanish (Latin America)
                                          (305) 967-6117 Telephone
                                          adriana.riviere-badell@kobrekim.com

4.    Date by which the requesting        As soon as reasonably practicable.
      authority requires receipt of the
      response to the Letter of
      Request:

In conformity with Article 3 of the Convention, the United States District Court for the Eastern
District of Texas, Marshall Division, presents its compliments to the competent judicial authority
in Spain and respectfully submits the following request:

5.    a. Requesting judicial authority    United States District Court for the Eastern District of
      (article 3, a)                      Texas, Marshall Division
                                          Sam B. Hall Jr. Federal Building and United States
                                          Courthouse
                                          100 East Houston Street
                                          Room 125
                                          Marshall, Texas 75670
                                          Phone: (903) 935-2912
                                          Fax: (903) 938-2651

      b. To the competent authority       The Central Authority of Spain



                                                4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 54 of 176 PageID #: 8429




     of (article 3, a)

     c. Name of the case and any         Fractus, S.A. v. AT&T Mobility LLC, Civil Action File
     identifying number                  Number 2:18-cv-00135-JRG (Consolidated Lead Case)
                                         Fractus, S.A. v. Sprint Communications Co., L.P., et
                                         al., Civil Action File Number 2:18-cv-00136-JRG
                                         Fractus, S.A. v. T-Mobile US, Inc. et al., Civil Action
                                         File Number 2:18-cv-00137-JRG
                                         Fractus, S.A. v. Verizon Communications Inc. et al.,
                                         Civil Action File Number 2:18-cv-00138-JRG

6.   Name and addresses of the
     parties and their representatives
     (including representatives in the
     requested state)

     Defendant                           AT&T Mobility LLC

     Representatives (US)                Benjamin Hershkowitz
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         E-mail: bhershkowitz@gibsondunn.com

     Defendant                           Sprint Communications Company, L.P., Sprint
                                         Spectrum L.P., Sprint Solutions, Inc., and Nextel
                                         Operations, Inc.

     Representatives (US)                David E. Finkelson
                                         McGuireWoods LLP
                                         800 East Canal Street
                                         Richmond, VA 23219
                                         Telephone: (804) 775-1374
                                         Email: dfinkelson@mcguirewoods.com

     Defendant                           T-Mobile US, Inc. and T-Mobile USA, Inc.

     Representatives (US)                Douglas M. Kubehl
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue
                                         Dallas, Texas 75201
                                         Telephone: (214) 953-6500


                                               5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 55 of 176 PageID #: 8430




                                    Facsimile: (214) 953-6503
                                    E-mail: doug.kubehl@bakerbotts.com

     Defendant                      Cellco Partnership d/b/a Verizon Wireless

     Representatives (US)           Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com

     Intervenor                     CommScope Technologies LLC

     Representatives (US)           Bradley W. Micsky
                                    CARLSON, CASPERS,
                                    VANDENBURGH & LINDQUIST, P.A.
                                    225 South Sixth Street, Suite 4200
                                    Minneapolis, Minnesota 55402
                                    (612) 436-9600 Telephone
                                    (612) 436-9605 Facsimile
                                    bmicsky@carlsoncaspers.com

     Plaintiff                      Fractus, S.A.

                                    Adriana Riviere-Badell
                                    Kobre & Kim L.L.P.
                                    201 S. Biscayne Blvd., Suite 1900
                                    Miami, FL 33131                                          Formatted: Spanish (Latin America)
                                    (305) 967-6117 Telephone
                                    adriana.riviere-badell@kobrekim.com

7.   a. Nature of the proceedings   The nature of the litigation from which the Requests
     (article 3, c)                 stem is a complaint of patent infringement involving
                                    U.S. Patent Nos. 6,937,191, 7,250,918, 7,557,768,
                                    7,932,870, 8,228,256, 8,896,493, 9,905,940, 8,497,814,
                                    8,754,824, and 9,450,305. Mr. Sebastian Blanch Boris
                                    is named as an inventor of seven of the above patents.

     b. Summary of complaint        The complaint alleges that the following defendants
                                    have infringed and continue to infringe the patents
                                    listed above by making, using, importing, selling,
                                    and/or offering for sale certain cellular network
                                    equipment:



                                          6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 56 of 176 PageID #: 8431




                                     AT&T Mobility LLC; Sprint Communications
                                     Company, L.P., Sprint Spectrum L.P., Sprint Solutions,
                                     Inc., and Nextel Operations, Inc., T-Mobile US, Inc.
                                     and T-Mobile USA, Inc., and Cellco Partnership d/b/a
                                     Verizon Wireless (collectively “Defendants”).
                                     CommScope Technologies LLC has intervened in the
                                     case. To this point in the litigation, the parties have
                                     exchanged a significant number of documents and
                                     expect to soon conduct certain depositions and
                                     exchange expert reports regarding patent infringement,
                                     patent validity, and damages.

8.   a. Evidence to be obtained or   The nature of the proceeding being requested at this
     other judicial act to be        time is (1) a Request to Compel Deposition Testimony
     performed (article 3, d)        from Sebastian Blanch Boris on the topics set forth in
                                     Attachment A; and (2) a Request for Production by
                                     Sebastian Blanch Boris for documents kept and
                                     maintained through his course of business related to the
                                     topics set forth in Attachment A.

     b. Purpose of the evidence or   The evidence sought is directly relevant to the issues in
     judicial act sought             dispute and is evidence intended for trial. In particular,
                                     Defendants seek testimony and documents to be used at
                                     trial regarding the topics and requests listed in
                                     Attachment A. The relevance of each topic is explained
                                     below:
                                          1. Mr. Blanch’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the public use, disclosure, sale,
                                              offer for sale, or display of the alleged
                                              invention(s) of the Fractus Patents prior to
                                              October 18, 2005 are relevant at least to
                                              Defendants’ invalidity defenses.
                                          2. Mr. Blanch’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the commercialization, license,
                                              acquisition, purchase, sale, offer for sale,
                                              assignment, or valuation of any Fractus Patent,
                                              or of any portfolio of patents containing at least
                                              one Fractus Patent, are relevant at least to
                                              Defendants’ damages defenses.
                                          3. Mr. Blanch’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding his work prior to October 2005
                                              with any of the following individuals and



                                            7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 57 of 176 PageID #: 8432




                                               companies regarding the research and/or
                                               development of base station antennas: any other
                                               Named Inventor, Siemens, Moyano, Sistemas
                                               Moyano, Kathrein-Werke, or Antennas Moyano
                                               are relevant at least to Defendants’ invalidity
                                               and enforceability defenses.
                                            4. Mr. Blanch’s knowledge, documents and
                                               opinions on matters personally perceived by
                                               him regarding employment agreements, work-
                                               for-hire agreements, assignment agreements,
                                               IP-ownership agreements, gentleman’s
                                               agreements, royalty agreements, or other
                                               agreements, between Mr. Blanch and any of
                                               Universitat Politecnica de Catalunya, Ruben
                                               Bonet, Marta Baba, Siemens, Moyano, Sistemas
                                               Moyano, Antennas Moyano, or any other
                                               Named Inventor that pertain to antennas or
                                               patents are relevant at least to Defendants’
                                               enforceability defenses.

9.    Identity and address of any        Sebastian Blanch Boris                                    Formatted: Spanish (Latin America)
      person to be examined (Article     Universitat Politecnica de Catalunya
      3, e)                              Teoria Senyal i Comunicacions
                                         EDIFICI D3
                                         DESPATX: 104
                                         C. JORDI GIRONA, 1-3
                                         08034 BARCELONA
                                         SPAIN

10.   Questions to be put to the         See Attachment A (Examination Topics).
      persons to be examined or
      statement of the subject matter
      about which they are to be
      examined (Article 3, f)

11.   Documents or other property to     The documents to be inspected are set those related to
      be inspected (Article 3, (g))      the topics forth on Attachment A (Document
                                         Requests).

12.   Requirement that the Evidence      The witness(es) should be examined under oath or
      be Given on Oath or                affirmation.
      Affirmation (Art. 3(h))

13.   Special methods or procedure       This Letter of Request includes the following requests:
      to be followed (Art. 3(i) and 9)       That this Letter of Request be granted and the
                                                evidence-taking proceeding be performed on an



                                               8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 58 of 176 PageID #: 8433




                              expedited basis because the fact discovery cut
                              off in the underlying case is on April 15, 2019;
                             That attorneys admitted to practice in the
                              United States—or, in the alternative, that
                              attorneys admitted to practice in Spain and/or
                              the European Union—for the Defendants and
                              Fractus be permitted to ask the witness
                              additional questions that are related to the
                              subject matter set forth in Attachment A.
                             That an authorized shorthand writer/court
                              reporter be present at the examination who shall
                              record the oral testimony verbatim (in English)
                              and prepare a transcript of the evidence;
                             That an authorized shorthand writer/court
                              reporter be present at the examination who shall
                              record the oral testimony verbatim (in Spanish)
                              and prepare a transcript of the evidence;
                             That an authorized interpreter for each side be
                              present at the examination who shall translate
                              the questions and oral testimony between
                              Spanish and English;
                             That the examination be recorded with the
                              video and audio recording means available to
                              the court and a copy of the recording is
                              provided to the requesting authority, or
                              alternatively, that an authorized videographer
                              privately designated by the parties be present at
                              the examination who shall record a video of the
                              oral testimony and prepare copies of the video
                              for the parties;
                             That the examinations take place at the earliest
                              date available to the Court, provided that such
                              date is notified with at least one month prior
                              notice to the Requesting Authority and to the
                              representatives of the defendants listed in point
                              3; for this purpose, it is requested that a copy of
                              the decision setting a date for the examination is
                              notified also through the e-mail addresses or fax
                              numbers indicated in item 3 of this Letter of
                              Request (or alternatively to the representatives
                              –Procurador– that the parties may designate in        Formatted: Font: Italic
                              Spain for this purpose), in order to ensure
                              prompt receipt thereof, and without prejudice to
                              formally returning the executed request through
                              the ordinary channel which is applicable under


                              9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 59 of 176 PageID #: 8434




                                                article 13 of the Conventiondates and times as
                                                may be agreed upon between the witness and
                                                counsel for the parties;
                                               That the examinations not exceed a total of four
                                                hours on the record, shared among the above-
                                                listed Defendantsequally between Fractus (two
                                                hours) and Defendants (two hours); and
                                               That, to the extent that multiple hearing dates
                                                are necessary to complete the taking of
                                                evidence sought in Attachment A and the
                                                additional questions related to the subject
                                                matter set forth in Attachment A, the hearings
                                                are scheduled on consecutive days or as close to
                                                each other as reasonably practicable.

                                        In the event the evidence cannot be taken in the manner
                                        or location requested, it is to be taken in such a manner
                                        or location as provided by local law. To the extent any
                                        request in this section is deemed incompatible with
                                        Spanish principles of procedural law, it is to be
                                        disregarded.

14.   Request for information of time   It is requested that United States Counsel for the
      and place for the execution of    Defendants at the addresses set forth in paragraph 6
      the Request pursuant to Article   above, should be contacted for any information relating
      7 of the Convention               to the execution of this Letter of Request.

15.   Request for Attendance of         No attendance of judicial personnel of the Requesting
      Participation of Judicial         Authority is requested.
      Personnel of the Requesting
      Authority at the Execution of
      the Letter of Request (Art. 8)

16.   Specification of Privilege or     The privilege or duty of the witness to refuse to give
      Duty to Refuse to Give            evidence shall be the same as if they were testifying
      Evidence Under the Law of the     under the applicable provisions of the Federal Rules of
      State of Origin (Art. 11 (b))     Civil Procedure, including if giving such evidence
                                        would (1) subject them to a real and appreciable danger
                                        of criminal liability in the United States, or (2) disclose
                                        a confidential and privileged communication between
                                        them and their respective attorneys.

17.   Fees and costs (Art. 14 and 26)   The Defendants, to the extent any such fees apply.
                                        Please contact the Defendants’ United States counsel
                                        (or alternatively to the representatives –Procurador–
                                        that the parties may designate in Spain for this



                                               10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 60 of 176 PageID #: 8435




                        purpose), at the address set out under paragraph 6
                        above, to make any necessary financial arrangements.

DATE OF REQUEST            ___________________ 20198



                           ________________________________
                           United States District Court for the Eastern District
                           of Texas, Marshall Division
                           Sam B. Hall Jr. Federal Building and United States
                           Courthouse
                           100 East Houston Street
                           Room 125
                           Marshall, Texas 75670
                           United States of America
                           (signature and seal)




                             11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 61 of 176 PageID #: 8436




              ATTACHMENT A




                            12
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 62 of 176 PageID #: 8437




                                        DEFINITIONS

       1.      “Fractus” or “Plaintiff” collectively includes Fractus, S.A., Fractus Antennas

SL, Advanced Automotive Antennas, and any of their officers (e.g., Ruben Bonet or Carles

Puente Baliarda), directors, employees, or representatives.

       2.      “Fractus Patents” means the family of issued patents, patent applications, and

patent publications assigned to Fractus that trace their ultimate priority to PCT/ES99/00343,

which published on May 3, 2001 as WO 01/31747 and is entitled, “Agrupaciones Multibanda de

Antenas Entrelazadas,” or “Interlaced Multiband Antenna Arrays.” Among this family of patents

are European Patent Specification No. 1 227 545 and U.S. Patent Nos.: 6,937,191; 7,250,918;

7,557,768; 7,932,870; 8,228,256; 8,896,493; and 9,905,940. This patent family names Jordi

Romeu Robert, Carles Puente Baliarda, and Sebastian Blanch Boris as inventors.

                                       INSTRUCTIONS

       1.      In responding to these document requests, please furnish all information that is

available to you.

       2.      Attached as Exhibit B to this subpoena is the Court’s Protective Order governing

the treatment of confidential documents and information in the Present LitigationThe

information provided by you will only be used for the purposes of trial in the United States

District Court for the Eastern District of Texas and will be kept confidential according to the

Protective Order governing the treatment of confidential documents and information in this case.




                                                13
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 63 of 176 PageID #: 8438




                                   DOCUMENT REQUESTS

The following information is requested for the purposes of trial in the United States District

Court for the Eastern District of Texas. The trial is set to begin in September 2019.

REQUEST NO. 1:

       Documents in Mr. Blanch’s possession concerning public use, disclosure, sale, offer for

sale, or display of multi-band and/or wide-band antenna arrays for base stations prior to October

26, 1999, such as disclosure in or at trade shows, conferences, demonstrations, journals,

academic publications, trade publications.

REQUEST NO. 2:

       Documents in Mr. Blanch’s possession concerning the commercialization, license,

acquisition, purchase, sale, offer for sale, assignment, or valuation of any Fractus Patent, or of

any portfolio of patents containing at least one Fractus Patent.

REQUEST NO. 3:

       Documents in Mr. Blanch’s possession dated prior to October 2005 that concern his work

with any of the following individuals and companies regarding the research and/or development

of multi-band and/or wide-band antenna arrays for base stations: Carles Puente Baliarda, Ruben

Bonet, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja Borau, Siemens AG, Moyano

Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A.,

Kathrein-Werke KG, or Antenas Moyano S.L.

REQUEST NO. 4:

       Documents in Mr. Blanch’s possession concerning employment agreements, work-for-

hire agreements, assignment agreements, IP-ownership agreements, gentleman’s agreements,

royalty agreements, or other agreements that relate to Fractus, the Fractus Patents, or antennas

and that are between Mr. Blanch and any of: Universitat Politecnica de Catalunya, Carles Puente


                                                 14
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 64 of 176 PageID #: 8439




Baliarda, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja Borau, Ruben Bonet, Marta

Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas

Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

                                   EXAMINATION TOPICS
TOPIC NO. 1:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning public use,

disclosure, sale, offer for sale, or display of multi-band and/or wide-band antenna arrays for base

stations of the alleged invention(s) of the Fractus Patents prior to October 26, 1999, such as

disclosure in or at trade shows, conferences, demonstrations, journals, academic publications, or

trade publications.

TOPIC NO. 2:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning the

commercialization, license, acquisition, purchase, sale, offer for sale, assignment, or valuation of

any Fractus Patent, or of any portfolio of patents containing at least one Fractus Patent.

TOPIC NO. 3:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning his work

prior to October 2005 with any of the following individuals and companies regarding the

research and/or development of multi-band and/or wide-band antenna arrays for base stations:

Carles Puente Baliarda, Ruben Bonet, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja

Borau, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas

Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

TOPIC NO. 4:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning employment

agreements, work-for-hire agreements, assignment agreements, IP-ownership agreements,



                                                 15
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 65 of 176 PageID #: 8440




gentleman’s agreements, royalty agreements, or other agreements that relate to Fractus, the

Fractus Patents, or antennas and that are between Mr. Blanch and any of: Universitat Politecnica

de Catalunya, Carles Puente Baliarda, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja

Borau, Ruben Bonet, Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y

Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas

Moyano S.L.

TOPIC NO. 5:

          Mr. Blanch’s understanding of the technology used in multi-band or wide-band antenna

arrays.

TOPIC NO. 6:

          Mr. Blanch’s knowledge of matters personally perceived by him concerning the contents

and authentication of every document produced by Mr. Blanch in response to Document Request

Nos. 1–4.




                                               16
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 66 of 176 PageID #: 8441




         ATTACHMENT 3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 67 of 176 PageID #: 8442




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 FRACTUS, S.A.,
                Plaintiff,                                 JURY TRIAL DEMANDED
        v.

 AT&T MOBILITY LLC,                                        Case No. 2:18-cv-00135-JRG
      Defendant.                                                  LEAD CASE

 SPRINT COMMUNICATIONS
 COMPANY, L.P., ET AL.,                                    Case No. 2:18-cv-00136-JRG
        Defendants.

 T-MOBILE US, INC. ET AL.,
                                                           Case No. 2:18-cv-00137-JRG
      Defendants.

 VERIZON COMMUNICATIONS INC.
 ET AL.,                                                   Case No. 2:18-cv-00138-JRG
        Defendants.

 COMMSCOPE TECHNOLOGIES LLC,
     Defendant-Intervenor.


DEFENDANTS’ UNOPPOSEDJOINT MOTION TO AMEND THE APPLICATION FOR
   THE ISSUANCE OF LETTERS OF REQUEST TO EXAMINE PERSONS AND
                       INSPECT DOCUMENTS
              PURSUANT TO THE HAGUE CONVENTION

       Plaintiff Fractus, S.A. and Defendants AT&T Mobility LLC, Sprint Communications
Company, L.P., et al., T-Mobile US, Inc. et al., and Cellco Partnership d/b/a Verizon Wireless,

and Defendant-Intervenor CommScope Technologies LLC (collectively, “Defendants”), by and
through their attorneys, respectfully request that this Court issue amended Letters of Request in the

form attached hereto as Exhibits A and B, addressed to the Central Authority of Spain, to inspect

documents and examine persons as relevant to this action. Plaintiff and Defendants request the

amended Letters of Request to make plain that Plaintiff can participate in any proceedings that the

Spanish authorities permitany examination with an equal amount of time on the record.



                                                 1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 68 of 176 PageID #: 8443




       This Application is made pursuant to Rule 28(b) of the Federal Rules of Civil Procedure.

Defendants believe this Application is made and in conformity with the Hague Convention on the

Taking of Evidence Abroad in Civil or Commercial Matters, T.I.A.S. 7444, 23 U.S.T. 2555, reprinted

in 28 U.S.C. § 1781 (“Hague Evidence Convention”), which is in force between the United States and

Spain. Issuance of the Letter of Request under the Hague Evidence Convention is a proper method for

the collecting documents and the taking of testimony of persons residing abroad. Fed. R. Civ. P. 28(b);

Pain v. United Technologies Corp., 637 F.2d 77, 788-90 (D.C. Cir. 1980), cert. denied, 454 U.S. 1128

(1991). Plaintiff does not believe the Application complies with the requirements of the Hague

Evidence Convention. Specifically, Spain’s reservation under Article 23 of the Hague Convention

disallows pretrial discovery. See Spain’s Reservation Article 23 (“Pursuant to Article 23 Spain does

not accept Letters of Request derived from the ‘pre-trial discovery of documents’ procedure known
in common law countries.”).

Statement of the Case
       Plaintiff and Defendants’ bring the present application because they have ascertained that

Jordi Romeu Robert (“Mr. Romeu”) and Sebastian Blanch Boris (“Mr. Blanch”) possess
information relevant to this litigation. Mr. Romeu and Mr. Blanch are each named as inventors of

patents at issue in this litigation, specifically U.S. Patent No. 6,937,191; U.S. Patent No. 7,250,918;

U.S. Patent No. 7,557,768; U.S. Patent No. 7,932,870, U.S. Patent No. 8,228,256; U.S. Patent No.
8,896,493; and U.S. Patent No. 9,905,940.

Procedure
       Plaintiff and Defendants respectfully ask this Court to issue amended Letters of Request.

Defendants requesting certain narrowly tailored categories of documents and enabling the parties

to depositions ofe Mr. Romeu and Mr. Blanch on the topics set forth in Exhibits A and B to the

Request for International Judicial Assistance below to fully develop their claims and defenses in
this action. Plaintiff does not believe these requests comply with Spanish law, which does not

permit the American-style document requests proposed by Defendants, nor the attorney-conducted



                                                  2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 69 of 176 PageID #: 8444




depositions based on broad examination topics contemplated by Defendants. However, in the event
Spanish authorities entertain the requests, Plaintiff is a necessary and proper participant in any

related proceedings.
        In the event the Court grants the instant application, Plaintiff and Defendants request that the

Court execute the Letters of Request with the Court’s signature and seal and provide an original of the

executed Letters of Request to Defendants’ the undersigned counsel for forwarding to the appropriate

authority in Spain. Prior to forwarding, and to the extent required by the applicable Spanish authority

under Article 4 of the Hague Convention, Plaintiff and Defendants will cause the Letters of Request

to be translated into Spanish. Plaintiff and Defendants will then transmit the executed Letters of

Request, together with the translation, to the Spanish authority for execution.

        WHEREFORE, for all of these reasons, Plaintiff and the Defendants request that the Court

sign under seal and issue the attached Amended Letters of Request to the appropriate authority in

Spain. in conformity with Article 2 of the Hague Convention, including requests for documents and

that counsel for Plaintiff and Defendants be permitted to conduct the requested depositions, in the

form as attached as Exhibits A and B.




                                                   3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 70 of 176 PageID #: 8445




Dated: November 21, 2018January XX, 2019                             Respectfully submitted,

                                               /s/ Michael Ng
                                               Michael Ng
                                               California State Bar No. 237915
                                               Lead Attorney
                                               Daniel A. Zaheer
                                               California State Bar No. 237118
                                               Michael M. Rosen
                                               California State Bar No. 230964
                                               Luke J. Burton
                                               California State Bar No. 301247
                                               michael.ng@kobrekim.com
                                               daniel.zaheer@kobrekim.com
                                               michael.rosen@kobrekim.com
                                               luke.burton@kobrekim.com
                                               KOBRE & KIM LLP
                                               150 California Street, 19th Floor
                                               San Francisco, CA 94111
                                               Telephone: 415-582-4800
                                               Facsimile: 415-582-4811

                                               Hugham Chan
                                               Washington DC Bar No. 1011058
                                               KOBRE & KIM LLP
                                               1919 M Street, NW
                                               Washington, DC 20036
                                               Telephone: 202-664-1956
                                               Facsimile: 202-510-2993
                                               E-mail:hugham.chan@kobrekim.com

                                               Adriana Riviere-Badell
                                               Florida State Bar No. 30572
                                               KOBRE & KIM LLP
                                               201 South Biscayne Boulevard, Suite 1900
                                               Miami, Florida 33131
                                               Telephone: 305-967-6100
                                               Facsimile: 305-967-6120
                                               E-mail: adriana.riviere-badell@kobrekim.com

                                               S. Calvin Capshaw
                                               Texas State Bar No. 03783900
                                               Elizabeth L. DeRieux
                                               Texas State Bar No. 05770585
                                               ccapshaw@capshawlaw.com
                                               ederieux@capshawlaw.com



                                           4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 71 of 176 PageID #: 8446




                                CAPSHAW DERIEUX LLP
                                114 E. Commerce Ave.
                                Gladewater, TX 75647
                                Telephone: 903-845-5770

                                T. John Ward Jr.
                                Texas State Bar No. 00794818
                                Claire Abernathy Henry
                                Texas State Bar No. 24053063
                                Andrea L. Fair
                                Texas State Bar No. 24078488
                                jw@jwfirm.com
                                claire@wsfirm.com
                                andrea@wsfirm.com
                                WARD, SMITH & HILL, PLLC
                                PO Box 1231
                                Longview, TX 75606
                                Telephone: 903-757-6400
                                Facsimile: 903-757-2323

                                Attorneys for Plaintiff FRACTUS, S.A.

                                /s/Benjamin Hershkowitz
                                Josh Krevitt
                                Benjamin Hershkowitz
                                Royce Zeisler
                                GIBSON, DUNN & CRUTCHER LLP
                                200 Park Avenue
                                New York, NY 10166-0193
                                Telephone: (212) 351-4000
                                jkrevitt@gibsondunn.com
                                bhershkowitz@gibsondunn.com
                                rzeisler@gibsondunn.com

                                Neema Jalali
                                Lead Attorney
                                GIBSON, DUNN & CRUTCHER LLP
                                555 Mission Street
                                San Francisco, CA 94105
                                Telephone: (415) 393-8258
                                njalali@gibsondunn.com

                                Eric T. Syu
                                GIBSON, DUNN & CRUTCHER LLP
                                3161 Michelson Drive
                                Irvine, CA 92612-4412
                                Telephone: (949) 451-3800
                                esyu@gibsondunn.com


                            5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 72 of 176 PageID #: 8447




                                Nathan R. Curtis (#24078390)
                                GIBSON, DUNN & CRUTCHER LLP
                                2100 McKinney Avenue, Suite 1100
                                Dallas, TX 75201-6912
                                Telephone: (214) 698-3100
                                ncurtis@gibsondunn.com

                                Brett C. Govett
                                NORTON ROSE FULBRIGHT US LLP
                                2200 Ross Avenue, Suite 3600
                                Dallas, TX 75201
                                Telephone: (214) 855-8118
                                brett.govett@nortonrosefulbright.com

                                Daniel S. Leventhal
                                NORTON ROSE FULBRIGHT US LLP
                                Fulbright Tower, 1301 McKinney, Suite 5100
                                Houston, TX 77010-3095
                                Telephone: (713) 651-8360
                                daniel.leventhal@nortonrosefulbright.com

                                Counsel for Defendant AT&T Mobility LLC


                                /s/ David E. Finkelson

                                Robert W. Weber (TX Bar No. 21044800)
                                Smith Weber LLP
                                5505 Plaza Drive
                                P.O. Box 6167
                                Texarkana, TX 75505
                                Telephone: 903.223.5656
                                Facsimile: 903.223.5652
                                bweber@smithweber.com

                                Shaun W. Hassett (TX Bar No. 24074372)
                                Lead Attorney
                                McGuireWoods LLP
                                2000 McKinney Ave., Suite 1400
                                Dallas, TX 75201
                                Telephone: 214.932.6400
                                Facsimile: 214.932.6499
                                shassett@mcguirewoods.com




                            6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 73 of 176 PageID #: 8448




                                David E. Finkelson (pro hac vice)
                                McGuireWoods LLP
                                800 East Canal Street
                                Richmond, VA 23219
                                Telephone: 804.775.1374
                                Facsimile: 804.698.2264
                                dfinkelson@mcguirewoods.com

                                Counsel for Defendants Sprint
                                Communications Company, L.P., Sprint
                                Spectrum L.P., Sprint Solutions, Inc., and
                                Nextel Operations, Inc.

                                /s/ Ross R. Barton

                                Ross R. Barton (NC Bar No. 37179)
                                J. Ravindra Fernando (NC Bar No. 49199)      Formatted: Spanish (Latin America)
                                ALSTON & BIRD LLP
                                101 South Tyron Street, Suite 4000
                                Charlotte, North Carolina, 28280
                                Phone: (704) 444-1000
                                Fax:     (704) 444-1111
                                Email: ross.barton@alston.com
                                Email: ravi.fernando@alston.com

                                Michael J. Newton (TX Bar No. 24003844)
                                Brady Cox (TX Bar No. 24074084)
                                ALSTON & BIRD LLP
                                2828 North Harwood Street, Suite 1800
                                Dallas, Texas 75201
                                Phone: (214) 922-3400
                                Fax:     (214) 922-3899
                                Email: mike.newton@alston.com
                                Email: brady.cox@alston.com                  Formatted: Spanish (Latin America)

                                Darlena H. Subashi (NC Bar No. 53142)
                                ALSTON & BIRD LLP
                                555 Fayetteville Street, Suite 600
                                Raleigh, North Carolina 27601
                                Phone: (919) 862-2200
                                Fax:     (919) 862-2260
                                Email: darlena.subashi@alston.com            Formatted: Spanish (Latin America)

                                Michael E. Jones (TX Bar No. 10929400)
                                POTTER MINTON, a Professional




                            7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 74 of 176 PageID #: 8449




                                Corporation
                                110 North College Avenue, Suite 500
                                Tyler, TX 75702
                                Phone: 903-597-8311
                                Fax:     903-593-0846
                                Email: mikejones@potterminton.com

                                Attorneys for Defendant Cellco Partnership
                                d/b/a Verizon Wireless




                            8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 75 of 176 PageID #: 8450




                                /s/ Douglas M. Kubehl

                                Douglas M. Kubehl
                                Texas State Bar No. 00796909
                                E-mail: doug.kubehl@bakerbotts.com
                                Jeffery D. Baxter
                                Texas State Bar No. 24006816
                                E-mail: jeff.baxter@bakerbotts.com
                                David J. Tobin
                                Texas State Bar No. 24060735
                                E-mail: david.tobin@bakerbotts.com
                                BAKER BOTTS L.L.P.
                                2001 Ross Avenue
                                Dallas, Texas 75201
                                Telephone: (214) 953-6500
                                Facsimile: (214) 953-6503

                                Sarah J. Guske
                                California State Bar No. 232467
                                E-mail: sarah.guske@bakerbotts.com
                                BAKER BOTTS L.L.P.
                                101 California St.
                                San Francisco, CA 94111
                                Telephone: (415) 291-6200
                                Facsimile: (214) 953-6503

                                Syed K. Fareed
                                Texas State Bar No. 24065216
                                E-mail: syed.fareed@bakerbotts.com
                                Valerie Barker
                                Texas State Bar No. 24087141
                                E-mail: valerie.barker@bakerbotts.com
                                Bailey Morgan Watkins
                                Texas State Bar No. 24102244
                                E-mail: bailey.watkins@bakerbotts.com
                                BAKER BOTTS L.L.P.
                                98 San Jacinto Blvd #1500
                                Austin, TX 78701
                                Telephone: (512) 322-2500
                                Facsimile: (214) 953-6503

                                Attorneys for Defendants T-Mobile USA,
                                Inc. and T-Mobile US, Inc.




                            9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 76 of 176 PageID #: 8451




                             /s/ Bradley W. Micsky

                             Eric H. Findlay
                             State Bar No. 00789886
                             Brian Craft
                             State Bar No. 04972020
                             FINDLAY CRAFT, P.C.
                             102 N. College Ave., Ste. 900
                             Tyler, TX 75702
                             (903) 534-1100 Telephone
                             (903) 534-1137 Facsimile
                             efindlay@findlaycraft.com
                             bcraft@findlaycraft.com

                             Philip P. Caspers
                             Timothy A. Lindquist
                             Dennis C. Bremer
                             Iain A. McIntyre
                             Bradley W. Micsky
                             Caroline L. Marsili
                             CARLSON, CASPERS,
                             VANDENBURGH & LINDQUIST, P.A.
                             225 South Sixth Street, Suite 4200
                             Minneapolis, Minnesota 55402
                             (612) 436-9600 Telephone
                             (612) 436-9605 Facsimile
                             pcaspers@carlsoncaspers.com
                             tlindquist@carlsoncaspers.com
                             dbremer@carlsoncaspers.com
                             imcintyre@carlsoncaspers.com
                             bmicsky@carlsoncaspers.com
                             cmarsili@carlsoncaspers.com

                             Attorneys for CommScope Technologies
                             LLC




                            10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 77 of 176 PageID #: 8452




                            CERTIFICATE OF CONFERENCE


       The undersigned hereby certifies: (1) that counsel has complied with the meet and confer

requirement in LOCAL RULE CV-7(h); and (2) the motion is unopposed.

                                                 /s/ David J. Tobin
                                                    David J. Tobin




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was served electronically on November 21,

2018January XX, 2019, on all counsel who have consented to electronic service.

                                                 /s/ David J. Tobin
                                                    David J. Tobin




                                                11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 78 of 176 PageID #: 8453




                   EXHIBIT A




                            1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 79 of 176 PageID #: 8454




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

FRACTUS, S.A.,
            Plaintiff,                    JURY TRIAL DEMANDED
      v.

AT&T MOBILITY LLC,                        Case No. 2:18-cv-00135-JRG
     Defendant.                                  LEAD CASE

SPRINT COMMUNICATIONS
COMPANY, L.P., ET AL.,                    Case No. 2:18-cv-00136-JRG
      Defendants.

T-MOBILE US, INC. ET AL.,
                                          Case No. 2:18-cv-00137-JRG
     Defendants.

VERIZON COMMUNICATIONS INC.
ET AL.,                                   Case No. 2:18-cv-00138-JRG
      Defendants.


 REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
           HAGUE CONVENTION OF 18 MARCH 1970 ON THE
   TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS




                                     2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 80 of 176 PageID #: 8455




1.   Sender                         Office of the Clerk
                                    United States District Court for the Eastern District of
                                    Texas, Marshall Division
                                    Sam B. Hall Jr. Federal Building and United States
                                    Courthouse
                                    100 East Houston Street
                                    Room 125
                                    Marshall, Texas 75670
                                    United States of America

2.   Central Authority of the       Subdirección General de Cooperación Jurídica               Formatted: Spanish (Latin America)
     Requested State                Internacional
                                    Ministry of Justice
                                    Calle San Bernardo Nº 62
                                    28071 Madrid
                                    Spain
                                    Tel +34 (91) 390 23 86 / 44 11
                                    Fax +34 (91) 390 2475 / +34 (91) 390 4457
                                    Email: laura.fernandez@mjusticia.es or
                                    silvia.villa@mjusticia.es

3.   Persons to whom the executed   Douglas M. Kubehl
     request is to be returned      BAKER BOTTS L.L.P.
                                    2001 Ross Avenue
                                    Dallas, Texas 75201
                                    Telephone: (214) 953-6500
                                    Facsimile: (214) 953-6503
                                    E-mail: doug.kubehl@bakerbotts.com


                                    Benjamin Hershkowitz
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: (212) 351-4000
                                    E-mail: bhershkowitz@gibsondunn.com

                                    Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com

                                    David E. Finkelson



                                          3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 81 of 176 PageID #: 8456




                                          McGuireWoods LLP
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          Telephone: (804) 775-1374
                                          Email: dfinkelson@mcguirewoods.com

                                          Bradley W. Micsky
                                          CARLSON, CASPERS,
                                          VANDENBURGH & LINDQUIST, P.A.
                                          225 South Sixth Street, Suite 4200
                                          Minneapolis, Minnesota 55402
                                          (612) 436-9600 Telephone
                                          (612) 436-9605 Facsimile
                                          bmicsky@carlsoncaspers.com

                                          Adriana Riviere-Badell
                                          Kobre & Kim KOBRE & KIM L.L.P.
                                          201 S. Biscayne Blvd., Suite 1900
                                          Miami, FL 33131                                            Formatted: Spanish (Latin America)
                                          (305) 967-6117 Telephone
                                          adriana.riviere-badell@kobrekim.com

4.    Date by which the requesting        As soon as reasonably practicable.
      authority requires receipt of the
      response to the Letter of
      Request:

In conformity with Article 3 of the Convention, the United States District Court for the Eastern
District of Texas, Marshall Division, presents its compliments to the competent judicial authority
in Spain and respectfully submits the following request:

5.    a. Requesting judicial authority    United States District Court for the Eastern District of
      (article 3, a)                      Texas, Marshall Division
                                          Sam B. Hall Jr. Federal Building and United States
                                          Courthouse
                                          100 East Houston Street
                                          Room 125
                                          Marshall, Texas 75670
                                          Phone: (903) 935-2912
                                          Fax: (903) 938-2651

      b. To the competent authority       The Central Authority of Spain
      of (article 3, a)




                                                4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 82 of 176 PageID #: 8457




     c. Name of the case and any         Fractus, S.A. v. AT&T Mobility LLC, Civil Action File
     identifying number                  Number 2:18-cv-00135-JRG (Consolidated Lead Case)
                                         Fractus, S.A. v. Sprint Communications Co., L.P., et
                                         al., Civil Action File Number 2:18-cv-00136-JRG
                                         Fractus, S.A. v. T-Mobile US, Inc. et al., Civil Action
                                         File Number 2:18-cv-00137-JRG
                                         Fractus, S.A. v. Verizon Communications Inc. et al.,
                                         Civil Action File Number 2:18-cv-00138-JRG

6.   Name and addresses of the
     parties and their representatives
     (including representatives in the
     requested state)

     Defendant                           AT&T Mobility LLC

     Representatives (US)                Benjamin Hershkowitz
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         E-mail: bhershkowitz@gibsondunn.com

     Defendant                           Sprint Communications Company, L.P., Sprint
                                         Spectrum L.P., Sprint Solutions, Inc., and Nextel
                                         Operations, Inc.

     Representatives (US)                David E. Finkelson
                                         McGuireWoods LLP
                                         800 East Canal Street
                                         Richmond, VA 23219
                                         Telephone: (804) 775-1374
                                         Email: dfinkelson@mcguirewoods.com

     Defendant                           T-Mobile US, Inc. and T-Mobile USA, Inc.

     Representatives (US)                Douglas M. Kubehl
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue
                                         Dallas, Texas 75201
                                         Telephone: (214) 953-6500
                                         Facsimile: (214) 953-6503




                                               5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 83 of 176 PageID #: 8458




                                    E-mail: doug.kubehl@bakerbotts.com

     Defendant                      Cellco Partnership d/b/a Verizon Wireless

     Representatives (US)           Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com

     Intervenor                     CommScope Technologies LLC

     Representatives (US)           Bradley W. Micsky
                                    CARLSON, CASPERS,
                                    VANDENBURGH & LINDQUIST, P.A.
                                    225 South Sixth Street, Suite 4200
                                    Minneapolis, Minnesota 55402
                                    (612) 436-9600 Telephone
                                    (612) 436-9605 Facsimile
                                    bmicsky@carlsoncaspers.com

     Plaintiff                      Fractus, S.A.

                                    Adriana Riviere-Badell
                                    KobreOBRE & KimIM L.L.P.
                                    201 S. Biscayne Blvd., Suite 1900
                                    Miami, FL 33131                                          Formatted: Spanish (Latin America)
                                    (305) 967-6117 Telephone
                                    adriana.riviere-badell@kobrekim.com

7.   a. Nature of the proceedings   The nature of the litigation from which the Requests
     (article 3, c)                 stem is a complaint of patent infringement involving
                                    U.S. Patent Nos. 6,937,191, 7,250,918, 7,557,768,
                                    7,932,870, 8,228,256, 8,896,493, 9,905,940, 8,497,814,
                                    8,754,824, and 9,450,305. Mr. Jordi Romeu Robert is
                                    named as an inventor of seven of the above patents.

     b. Summary of complaint        The complaint alleges that the following defendants
                                    have infringed and continue to infringe the patents
                                    listed above by making, using, importing, selling,
                                    and/or offering for sale certain cellular network
                                    equipment:
                                    AT&T Mobility LLC; Sprint Communications


                                          6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 84 of 176 PageID #: 8459




                                     Company, L.P., Sprint Spectrum L.P., Sprint Solutions,
                                     Inc., and Nextel Operations, Inc., T-Mobile US, Inc.
                                     and T-Mobile USA, Inc., and Cellco Partnership d/b/a
                                     Verizon Wireless (collectively “Defendants”).
                                     CommScope Technologies LLC has intervened in the
                                     case. To this point in the litigation, the parties have
                                     exchanged a significant number of documents and
                                     expect to soon conduct certain depositions and
                                     exchange expert reports regarding patent infringement,
                                     patent validity, and damages.

8.   a. Evidence to be obtained or   The nature of the proceeding being requested at this
     other judicial act to be        time is (1) a Request to Compel Deposition Testimony
     performed (article 3, d)        from Jordi Romeu Robert on the topics set forth in
                                     Attachment A; and (2) a Request for Production by
                                     Jordi Romeu Robert for documents kept and
                                     maintained through his course of business related to the
                                     topics set forth in Attachment A. Defendants seek pre-
                                     trial discovery for proceedings currently scheduled for
                                     trial in September 2019.

     b. Purpose of the evidence or   The evidence sought is pre-trial discovery that
     judicial act sought             Defendants believe is directly relevant to the issues in
                                     dispute and is evidence intended for trial currently
                                     scheduled to begin September 2019. In particular,
                                     Defendants seek testimony and documents to be used at
                                     trial regarding the topics and requests listed in
                                     Attachment A. The relevance of each topic is explained
                                     below:
                                          1. Mr. Romeu’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the public use, disclosure, sale,
                                              offer for sale, or display of the alleged
                                              invention(s) of the Fractus Patents prior to
                                              October 18, 2005 are relevant at least to
                                              Defendants’ invalidity defenses.
                                          2. Mr. Romeu’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the commercialization, license,
                                              acquisition, purchase, sale, offer for sale,
                                              assignment, or valuation of any Fractus Patent,
                                              or of any portfolio of patents containing at least
                                              one Fractus Patent, are relevant at least to
                                              Defendants’ damages defenses.
                                          3. Mr. Romeu’s knowledge, documents and



                                            7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 85 of 176 PageID #: 8460




                                               opinions on matters personally perceived by
                                               him regarding his work prior to October 2005
                                               with any of the following individuals and
                                               companies regarding the research and/or
                                               development of base station antennas: any other
                                               Named Inventor, Siemens, Moyano, Sistemas
                                               Moyano, Kathrein-Werke, or Antennas Moyano
                                               are relevant at least to Defendants’ invalidity
                                               and enforceability defenses.
                                           4. Mr. Romeu’s knowledge, documents and
                                               opinions on matters personally perceived by
                                               him regarding employment agreements, work-
                                               for-hire agreements, assignment agreements,
                                               IP-ownership agreements, gentleman’s
                                               agreements, royalty agreements, or other
                                               agreements, between Mr. Romeu and any of
                                               Universitat Politecnica de Catalunya, Ruben
                                               Bonet, Marta Baba, Siemens, Moyano, Sistemas
                                               Moyano, Antennas Moyano, or any other
                                               Named Inventor that pertain to antennas or
                                               patents are relevant at least to Defendants’
                                               enforceability defenses.
                                           4. Fractus, S.A. does not believe Defendants’         Formatted: Normal, Indent: Left: 0.25", No bullets or
                                           requests comply with Spanish law. Specifically,       numbering
                                           Spain’s reservation under Article 23 of the Hague
                                           Convention disallows pretrial discovery. Also,
                                           Spanish law does not permit the American-style
                                           document requests or attorney-conducted
                                           depositions proposed by Defendants. In the event
                                           Spanish authorities entertain Defendants’ requests,
                                           Fractus, S.A. is a necessary and proper participant
                                           in any related proceedings.                           Formatted: Font: (Default) +Body (Times New Roman)

9.    Identity and address of any       Jordi Romeu Robert                                       Formatted: Spanish (Latin America)
      person to be examined (Article    Universitat Politecnica de Catalunya
      3, e)                             Teoria Senyal i Comunicacions
                                        EDIFICI D3
                                        DESPATX: 106
                                        C. JORDI GIRONA, 1-3
                                        08034 BARCELONA
                                        SPAIN

10.   Questions to be put to the        See Attachment A (Examination Topics).
      persons to be examined or
      statement of the subject matter
      about which they are to be



                                              8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 86 of 176 PageID #: 8461




        examined (Article 3, f)

11.     Documents or other property to           The documents to be inspected are set those related to
        be inspected (Article 3, (g))            the topics forth on Attachment A (Document
                                                 Requests).

12.     Requirement that the Evidence            The witness(es) should be examined under oath or
        be Given on Oath or                      affirmation.
        Affirmation (Art. 3(h))

13.     Special methods or procedure             This Letter of Request includes the following requests1:
        to be followed (Art. 3(i) and 9)             That this Letter of Request be granted and the
                                                        evidence-taking proceeding be performed on an
                                                        expedited basis because the fact discovery cut
                                                        off in the underlying case is on April 15, 2019;
                                                     That attorneys admitted to practice in the
                                                        United States—or, in the alternative, that
                                                        attorneys admitted to practice in Spain and/or
                                                        the European Union— for the Defendants and
                                                        Fractus be permitted to ask the witness
                                                        additional questions that are related to the
                                                        subject matter set forth in Attachment A.
                                                     That an authorized shorthand writer/court
                                                        reporter be present at the examination who shall
                                                        record the oral testimony verbatim (in English)
                                                        and prepare a transcript of the evidence;
                                                     That an authorized shorthand writer/court
                                                        reporter be present at the examination who shall
                                                        record the oral testimony verbatim (in Spanish)
                                                        and prepare a transcript of the evidence;
                                                     That an authorized interpreter for each side be
                                                        present at the examination who shall translate
                                                        the questions and oral testimony between
                                                        Spanish and English;
                                                     That the examination be recorded with the
                                                        video and audio recording means available to
                                                        the court and a copy of the recording is
                                                        provided to the requesting authority, or
                                                        alternatively, that an authorized videographer
                                                        privately designated by the parties be present at
                                                        the examination who shall record a video of the
                                                        oral testimony and prepare copies of the video

1
 Fractus, S.A. does not believe that the discovery, including depositions, requested by Defendants complies with
Spanish law, but if any questioning of witnesses is permitted by Spanish authorities, Fractus, S.A. should be
permitted to participate equally as it would in the United States.


                                                         9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 87 of 176 PageID #: 8462




                                                for the parties;
                                               That the examinations take place at the earliest
                                                date available to the Court, provided that such
                                                date is notified with at least one month prior
                                                notice to the Requesting Authority and to the
                                                representatives of the defendantsparties listed in
                                                point 3; for this purpose, it is requested that a
                                                copy of the decision setting a date for the
                                                examination is notified also through the e-mail
                                                addresses or fax numbers indicated in item 3 of
                                                this Letter of Request (or alternatively to the
                                                representatives –Procurador– that the parties        Formatted: Font: Italic
                                                may designate in Spain for this purpose), in
                                                order to ensure prompt receipt thereof, and
                                                without prejudice to formally returning the
                                                executed request through the ordinary channel
                                                which is applicable under article 13 of the
                                                Conventiondates and times as may be agreed
                                                upon between the witness and counsel for the
                                                parties;
                                               That the examinations not exceed a total of four
                                                hours on the record, shared among the above-
                                                listed Defendantsequally between Fractus (two
                                                hours) and Defendants (two hours); and
                                               That, to the extent that multiple hearing dates
                                                are necessary to complete the taking of
                                                evidence sought in Attachment A and the
                                                additional questions related to the subject
                                                matter set forth in Attachment A, the hearings
                                                are scheduled on consecutive days or as close to
                                                each other as reasonably practicable.

                                        In the event the evidence cannot be taken in the manner
                                        or location requested, it is to be taken in such a manner
                                        or location as provided by local law. To the extent any
                                        request in this section is deemed incompatible with
                                        Spanish principles of procedural law, it is to be
                                        disregarded.

14.   Request for information of time   It is requested that United States Counsel for the
      and place for the execution of    Defendants at the addresses set forth in paragraph 6
      the Request pursuant to Article   above, should be contacted for any information relating
      7 of the Convention               to the execution of this Letter of Request.

15.   Request for Attendance of         No attendance of judicial personnel of the Requesting
      Participation of Judicial         Authority is requested.


                                               10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 88 of 176 PageID #: 8463




      Personnel of the Requesting
      Authority at the Execution of
      the Letter of Request (Art. 8)

16.   Specification of Privilege or     The privilege or duty of the witness to refuse to give
      Duty to Refuse to Give            evidence shall be the same as if they were testifying
      Evidence Under the Law of the     under the applicable provisions of the Federal Rules of
      State of Origin (Art. 11 (b))     Civil Procedure, including if giving such evidence
                                        would (1) subject them to a real and appreciable danger
                                        of criminal liability in the United States, or (2) disclose
                                        a confidential and privileged communication between
                                        them and their respective attorneys.

17.   Fees and costs (Art. 14 and 26)   The Defendants, to the extent any such fees apply.
                                        Please contact the Defendants’ United States counsel
                                        (or alternatively to the representatives –Procurador–
                                        that the parties may designate in Spain for this
                                        purpose), at the address set out under paragraph 6
                                        above, to make any necessary financial arrangements.

DATE OF REQUEST                            ___________________ 20198



                                           ________________________________
                                           United States District Court for the Eastern District
                                           of Texas, Marshall Division
                                           Sam B. Hall Jr. Federal Building and United States
                                           Courthouse
                                           100 East Houston Street
                                           Room 125
                                           Marshall, Texas 75670
                                           United States of America
                                           (signature and seal)




                                              11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 89 of 176 PageID #: 8464




              ATTACHMENT A




                            12
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 90 of 176 PageID #: 8465




                                         DEFINITIONS

       1.       “Fractus” or “Plaintiff” collectively includes Fractus, S.A., Fractus Antennas

SL, Advanced Automotive Antennas, and any of their officers (e.g., Ruben Bonet or Carles

Puente Baliarda), directors, employees, or representatives.

       2.      “Fractus Patents” means the family of issued patents, patent applications, and

patent publications assigned to Fractus that trace their ultimate priority to PCT/ES99/00343,

which published on May 3, 2001 as WO 01/31747 and is entitled, “Agrupaciones Multibanda de

Antenas Entrelazadas,” or “Interlaced Multiband Antenna Arrays.” Among this family of patents

are European Patent Specification No. 1 227 545 and U.S. Patent Nos.: 6,937,191; 7,250,918;

7,557,768; 7,932,870; 8,228,256; 8,896,493; and 9,905,940. This patent family names Jordi

Romeu Robert, Carles Puente Baliarda, and Sebastian Blanch Boris as inventors.

                                         INSTRUCTIONS

       1.      In responding to these document requests, please furnish all information that is

available to you.

       2.      The information provided by you will only be used for the purposes of trial in the

United States District Court for the Eastern District of Texas, currently scheduled to begin

September 2019, and will be kept confidential according to the Protective Order governing the

treatment of confidential documents and information in this caseAttached as Exhibit B to this

subpoena is the Court’s Protective Order governing the treatment of confidential documents and

information in the Present Litigation.




                                                13
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 91 of 176 PageID #: 8466




                                   DOCUMENT REQUESTS

The following information is requested for the purposes of trial in the United States District

Court for the Eastern District of Texas. The trial is set to begin in September 2019.

REQUEST NO. 1:

       Documents in Mr. Romeu’s possession concerning public use, disclosure, sale, offer for

sale, or display of multi-band and/or wide-band antenna arrays for base stations prior to October

26, 1999, such as disclosure in or at trade shows, conferences, demonstrations, journals,

academic publications, trade publications.

REQUEST NO. 2:

       Documents in Mr. Romeu’s possession concerning the commercialization, license,

acquisition, purchase, sale, offer for sale, assignment, or valuation of any Fractus Patent, or of

any portfolio of patents containing at least one Fractus Patent.

REQUEST NO. 3:

       Documents in Mr. Romeu’s possession dated prior to October 2005 that concern his work

with any of the following individuals and companies regarding the research and/or development

of multi-band and/or wide-band antenna arrays for base stations: Carles Puente Baliarda, Ruben

Bonet, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen Borja Borau, Siemens AG,

Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas Radiantes Moyano

S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

REQUEST NO. 4:

       Documents in Mr. Romeu’s possession concerning employment agreements, work-for-

hire agreements, assignment agreements, IP-ownership agreements, gentleman’s agreements,

royalty agreements, or other agreements that relate to Fractus, the Fractus Patents, or antennas

and that are between Mr. Romeu and any of: Universitat Politecnica de Catalunya, Carles Puente


                                                 14
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 92 of 176 PageID #: 8467




Baliarda, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen Borja Borau, Ruben Bonet,

Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A.,

Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

                                   EXAMINATION TOPICS
TOPIC NO. 1:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning public use,

disclosure, sale, offer for sale, or display of multi-band and/or wide-band antenna arrays for base

stations of the alleged invention(s) of the Fractus Patents prior to October 26, 1999, such as

disclosure in or at trade shows, conferences, demonstrations, journals, academic publications, or

trade publications.

TOPIC NO. 2:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning the

commercialization, license, acquisition, purchase, sale, offer for sale, assignment, or valuation of

any Fractus Patent, or of any portfolio of patents containing at least one Fractus Patent.

TOPIC NO. 3:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning his work

prior to October 2005 with any of the following individuals and companies regarding the

research and/or development of multi-band and/or wide-band antenna arrays for base stations:

Carles Puente Baliarda, Ruben Bonet, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen

Borja Borau, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A.,

Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

TOPIC NO. 4:

       Mr. Romeu’s knowledge of matters personally perceived by him concerning employment

agreements, work-for-hire agreements, assignment agreements, IP-ownership agreements,



                                                 15
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 93 of 176 PageID #: 8468




gentleman’s agreements, royalty agreements, or other agreements that relate to Fractus, the

Fractus Patents, or antennas and that are between Mr. Romeu and any of: Universitat Politecnica

de Catalunya, Carles Puente Baliarda, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen

Borja Borau, Ruben Bonet, Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y

Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas

Moyano S.L.

TOPIC NO. 5:

          Mr. Romeu’s understanding of the technology used in multi-band or wide-band antenna

arrays.

TOPIC NO. 6:

          Mr. Romeu’s knowledge of matters personally perceived by him concerning the contents

and authentication of every document produced by Mr. Romeu in response to Document Request

Nos. 1–4.




                                               16
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 94 of 176 PageID #: 8469




                   EXHIBIT B




                            1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 95 of 176 PageID #: 8470




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

FRACTUS, S.A.,
            Plaintiff,                    JURY TRIAL DEMANDED
      v.

AT&T MOBILITY LLC,                        Case No. 2:18-cv-00135-JRG
     Defendant.                                  LEAD CASE

SPRINT COMMUNICATIONS
COMPANY, L.P., ET AL.,                    Case No. 2:18-cv-00136-JRG
      Defendants.

T-MOBILE US, INC. ET AL.,
                                          Case No. 2:18-cv-00137-JRG
     Defendants.

VERIZON COMMUNICATIONS INC.
ET AL.,                                   Case No. 2:18-cv-00138-JRG
      Defendants.


 REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
           HAGUE CONVENTION OF 18 MARCH 1970 ON THE
   TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS




                                     2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 96 of 176 PageID #: 8471




1.   Sender                         Office of the Clerk
                                    United States District Court for the Eastern District of
                                    Texas, Marshall Division
                                    Sam B. Hall Jr. Federal Building and United States
                                    Courthouse
                                    100 East Houston Street
                                    Room 125
                                    Marshall, Texas 75670
                                    United States of America

2.   Central Authority of the       Subdirección General de Cooperación Jurídica               Formatted: Spanish (Latin America)
     Requested State                Internacional
                                    Ministry of Justice
                                    Calle San Bernardo Nº 62
                                    28071 Madrid
                                    Spain
                                    Tel +34 (91) 390 23 86 / 44 11
                                    Fax +34 (91) 390 2475 / +34 (91) 390 4457
                                    Email: laura.fernandez@mjusticia.es or
                                    silvia.villa@mjusticia.es

3.   Persons to whom the executed   Douglas M. Kubehl
     request is to be returned      BAKER BOTTS L.L.P.
                                    2001 Ross Avenue
                                    Dallas, Texas 75201
                                    Telephone: (214) 953-6500
                                    Facsimile: (214) 953-6503
                                    E-mail: doug.kubehl@bakerbotts.com


                                    Benjamin Hershkowitz
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: (212) 351-4000
                                    E-mail: bhershkowitz@gibsondunn.com

                                    Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com




                                          3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 97 of 176 PageID #: 8472




                                          David E. Finkelson
                                          McGuireWoods LLP
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          Telephone: (804) 775-1374
                                          Email: dfinkelson@mcguirewoods.com

                                          Bradley W. Micsky
                                          CARLSON, CASPERS,
                                          VANDENBURGH & LINDQUIST, P.A.
                                          225 South Sixth Street, Suite 4200
                                          Minneapolis, Minnesota 55402
                                          (612) 436-9600 Telephone
                                          (612) 436-9605 Facsimile
                                          bmicsky@carlsoncaspers.com


                                          Adriana Riviere-Badell
                                          KobreOBRE & KimIM L.L.P.
                                          201 S. Biscayne Blvd., Suite 1900
                                          Miami, FL 33131                                            Formatted: Spanish (Latin America)
                                          (305) 967-6117 Telephone
                                          adriana.riviere-badell@kobrekim.com

4.    Date by which the requesting        As soon as reasonably practicable.
      authority requires receipt of the
      response to the Letter of
      Request:

In conformity with Article 3 of the Convention, the United States District Court for the Eastern
District of Texas, Marshall Division, presents its compliments to the competent judicial authority
in Spain and respectfully submits the following request:

5.    a. Requesting judicial authority    United States District Court for the Eastern District of
      (article 3, a)                      Texas, Marshall Division
                                          Sam B. Hall Jr. Federal Building and United States
                                          Courthouse
                                          100 East Houston Street
                                          Room 125
                                          Marshall, Texas 75670
                                          Phone: (903) 935-2912
                                          Fax: (903) 938-2651

      b. To the competent authority       The Central Authority of Spain



                                                4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 98 of 176 PageID #: 8473




     of (article 3, a)

     c. Name of the case and any         Fractus, S.A. v. AT&T Mobility LLC, Civil Action File
     identifying number                  Number 2:18-cv-00135-JRG (Consolidated Lead Case)
                                         Fractus, S.A. v. Sprint Communications Co., L.P., et
                                         al., Civil Action File Number 2:18-cv-00136-JRG
                                         Fractus, S.A. v. T-Mobile US, Inc. et al., Civil Action
                                         File Number 2:18-cv-00137-JRG
                                         Fractus, S.A. v. Verizon Communications Inc. et al.,
                                         Civil Action File Number 2:18-cv-00138-JRG

6.   Name and addresses of the
     parties and their representatives
     (including representatives in the
     requested state)

     Defendant                           AT&T Mobility LLC

     Representatives (US)                Benjamin Hershkowitz
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         E-mail: bhershkowitz@gibsondunn.com

     Defendant                           Sprint Communications Company, L.P., Sprint
                                         Spectrum L.P., Sprint Solutions, Inc., and Nextel
                                         Operations, Inc.

     Representatives (US)                David E. Finkelson
                                         McGuireWoods LLP
                                         800 East Canal Street
                                         Richmond, VA 23219
                                         Telephone: (804) 775-1374
                                         Email: dfinkelson@mcguirewoods.com

     Defendant                           T-Mobile US, Inc. and T-Mobile USA, Inc.

     Representatives (US)                Douglas M. Kubehl
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue
                                         Dallas, Texas 75201
                                         Telephone: (214) 953-6500


                                               5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 99 of 176 PageID #: 8474




                                    Facsimile: (214) 953-6503
                                    E-mail: doug.kubehl@bakerbotts.com

     Defendant                      Cellco Partnership d/b/a Verizon Wireless

     Representatives (US)           Ross R. Barton
                                    ALSTON & BIRD LLP
                                    101 South Tryon Street, Suite 4000
                                    Charlotte, NC 28280
                                    Telephone: (704) 444-1000
                                    E-mail: ross.barton@alston.com

     Intervenor                     CommScope Technologies LLC

     Representatives (US)           Bradley W. Micsky
                                    CARLSON, CASPERS,
                                    VANDENBURGH & LINDQUIST, P.A.
                                    225 South Sixth Street, Suite 4200
                                    Minneapolis, Minnesota 55402
                                    (612) 436-9600 Telephone
                                    (612) 436-9605 Facsimile
                                    bmicsky@carlsoncaspers.com

     Plaintiff                      Fractus, S.A.

                                    Adriana Riviere-Badell
                                    KobreOBRE & KimIM L.L.P.
                                    201 S. Biscayne Blvd., Suite 1900
                                    Miami, FL 33131                                          Formatted: Spanish (Latin America)
                                    (305) 967-6117 Telephone
                                    adriana.riviere-badell@kobrekim.com

7.   a. Nature of the proceedings   The nature of the litigation from which the Requests
     (article 3, c)                 stem is a complaint of patent infringement involving
                                    U.S. Patent Nos. 6,937,191, 7,250,918, 7,557,768,
                                    7,932,870, 8,228,256, 8,896,493, 9,905,940, 8,497,814,
                                    8,754,824, and 9,450,305. Mr. Sebastian Blanch Boris
                                    is named as an inventor of seven of the above patents.

     b. Summary of complaint        The complaint alleges that the following defendants
                                    have infringed and continue to infringe the patents
                                    listed above by making, using, importing, selling,
                                    and/or offering for sale certain cellular network
                                    equipment:



                                          6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 100 of 176 PageID #: 8475




                                     AT&T Mobility LLC; Sprint Communications
                                     Company, L.P., Sprint Spectrum L.P., Sprint Solutions,
                                     Inc., and Nextel Operations, Inc., T-Mobile US, Inc.
                                     and T-Mobile USA, Inc., and Cellco Partnership d/b/a
                                     Verizon Wireless (collectively “Defendants”).
                                     CommScope Technologies LLC has intervened in the
                                     case. To this point in the litigation, the parties have
                                     exchanged a significant number of documents and
                                     expect to soon conduct certain depositions and
                                     exchange expert reports regarding patent infringement,
                                     patent validity, and damages.

8.   a. Evidence to be obtained or   The nature of the proceeding being requested at this
     other judicial act to be        time is (1) a Request to Compel Deposition Testimony
     performed (article 3, d)        from Sebastian Blanch Boris on the topics set forth in
                                     Attachment A; and (2) a Request for Production by
                                     Sebastian Blanch Boris for documents kept and
                                     maintained through his course of business related to the
                                     topics set forth in Attachment A. Defendants seek pre-
                                     trial discovery for proceedings currently scheduled for
                                     trial in September 2019.

     b. Purpose of the evidence or   The evidence sought is pre-trial discovery that
     judicial act sought             Defendants believe is directly relevant to the issues in
                                     dispute and is evidence intended for trial currently
                                     scheduled to begin September 2019. In particular,
                                     Defendants seek testimony and documents to be used at
                                     trial regarding the topics and requests listed in
                                     Attachment A. The relevance of each topic is explained
                                     below:
                                          1. Mr. Blanch’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the public use, disclosure, sale,
                                              offer for sale, or display of the alleged
                                              invention(s) of the Fractus Patents prior to
                                              October 18, 2005 are relevant at least to
                                              Defendants’ invalidity defenses.
                                          2. Mr. Blanch’s knowledge, documents and
                                              opinions on matters personally perceived by
                                              him regarding the commercialization, license,
                                              acquisition, purchase, sale, offer for sale,
                                              assignment, or valuation of any Fractus Patent,
                                              or of any portfolio of patents containing at least
                                              one Fractus Patent, are relevant at least to
                                              Defendants’ damages defenses.



                                            7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 101 of 176 PageID #: 8476




                                           3. Mr. Blanch’s knowledge, documents and
                                               opinions on matters personally perceived by
                                               him regarding his work prior to October 2005
                                               with any of the following individuals and
                                               companies regarding the research and/or
                                               development of base station antennas: any other
                                               Named Inventor, Siemens, Moyano, Sistemas
                                               Moyano, Kathrein-Werke, or Antennas Moyano
                                               are relevant at least to Defendants’ invalidity
                                               and enforceability defenses.
                                           4. Mr. Blanch’s knowledge, documents and
                                               opinions on matters personally perceived by
                                               him regarding employment agreements, work-
                                               for-hire agreements, assignment agreements,
                                               IP-ownership agreements, gentleman’s
                                               agreements, royalty agreements, or other
                                               agreements, between Mr. Blanch and any of
                                               Universitat Politecnica de Catalunya, Ruben
                                               Bonet, Marta Baba, Siemens, Moyano, Sistemas
                                               Moyano, Antennas Moyano, or any other
                                               Named Inventor that pertain to antennas or
                                               patents are relevant at least to Defendants’
                                               enforceability defenses.
                                        4.     Fractus, S.A. does not believe Defendants’        Formatted: Normal, No bullets or numbering
                                        requests comply with Spanish law. Specifically,
                                        Spain’s reservation under Article 23 of the Hague
                                        Convention disallows pretrial discovery. Also, Spanish
                                        law does not permit the American-style document
                                        requests or attorney-conducted depositions proposed by
                                        Defendants. In the event Spanish authorities entertain
                                        Defendants’ requests, Fractus, S.A. is a necessary and
                                        proper participant in any related proceedings.           Formatted: Font: (Default) +Body (Times New Roman)

9.    Identity and address of any       Sebastian Blanch Boris                                   Formatted: Spanish (Latin America)
      person to be examined (Article    Universitat Politecnica de Catalunya
      3, e)                             Teoria Senyal i Comunicacions
                                        EDIFICI D3
                                        DESPATX: 104
                                        C. JORDI GIRONA, 1-3
                                        08034 BARCELONA
                                        SPAIN

10.   Questions to be put to the        See Attachment A (Examination Topics).
      persons to be examined or
      statement of the subject matter
      about which they are to be



                                              8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 102 of 176 PageID #: 8477




        examined (Article 3, f)

11.     Documents or other property to           The documents to be inspected are set those related to
        be inspected (Article 3, (g))            the topics forth on Attachment A (Document
                                                 Requests).

12.     Requirement that the Evidence            The witness(es) should be examined under oath or
        be Given on Oath or                      affirmation.
        Affirmation (Art. 3(h))

13.     Special methods or procedure             This Letter of Request includes the following requests1:
        to be followed (Art. 3(i) and 9)             That this Letter of Request be granted and the
                                                        evidence-taking proceeding be performed on an
                                                        expedited basis because the fact discovery cut
                                                        off in the underlying case is on April 15, 2019;
                                                     That attorneys admitted to practice in the
                                                        United States—or, in the alternative, that
                                                        attorneys admitted to practice in Spain and/or
                                                        the European Union—for the Defendants and
                                                        Fractus be permitted to ask the witness
                                                        additional questions that are related to the
                                                        subject matter set forth in Attachment A.
                                                     That an authorized shorthand writer/court
                                                        reporter be present at the examination who shall
                                                        record the oral testimony verbatim (in English)
                                                        and prepare a transcript of the evidence;
                                                     That an authorized shorthand writer/court
                                                        reporter be present at the examination who shall
                                                        record the oral testimony verbatim (in Spanish)
                                                        and prepare a transcript of the evidence;
                                                     That an authorized interpreter for each side be
                                                        present at the examination who shall translate
                                                        the questions and oral testimony between
                                                        Spanish and English;
                                                     That the examination be recorded with the
                                                        video and audio recording means available to
                                                        the court and a copy of the recording is
                                                        provided to the requesting authority, or
                                                        alternatively, that an authorized videographer
                                                        privately designated by the parties be present at
                                                        the examination who shall record a video of the
                                                        oral testimony and prepare copies of the video

1
 Fractus, S.A. does not believe that the discovery, including depositions, requested by Defendants complies with
Spanish law, but if any questioning of witnesses is permitted by Spanish authorities, Fractus, S.A. should be
permitted to participate equally as it would in the United States.


                                                         9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 103 of 176 PageID #: 8478




                                                for the parties;
                                               That the examinations take place at the earliest
                                                date available to the Court, provided that such
                                                date is notified with at least one month prior
                                                notice to the Requesting Authority and to the
                                                representatives of the defendantsparties listed in
                                                point 3; for this purpose, it is requested that a
                                                copy of the decision setting a date for the
                                                examination is notified also through the e-mail
                                                addresses or fax numbers indicated in item 3 of
                                                this Letter of Request (or alternatively to the
                                                representatives –Procurador– that the parties        Formatted: Font: Italic
                                                may designate in Spain for this purpose), in
                                                order to ensure prompt receipt thereof, and
                                                without prejudice to formally returning the
                                                executed request through the ordinary channel
                                                which is applicable under article 13 of the
                                                Conventiondates and times as may be agreed
                                                upon between the witness and counsel for the
                                                parties;
                                               That the examinations not exceed a total of four
                                                hours on the record, shared among the above-
                                                listed Defendantsequally between Fractus (two
                                                hours) and Defendants (two hours); and
                                               That, to the extent that multiple hearing dates
                                                are necessary to complete the taking of
                                                evidence sought in Attachment A and the
                                                additional questions related to the subject
                                                matter set forth in Attachment A, the hearings
                                                are scheduled on consecutive days or as close to
                                                each other as reasonably practicable.

                                        In the event the evidence cannot be taken in the manner
                                        or location requested, it is to be taken in such a manner
                                        or location as provided by local law. To the extent any
                                        request in this section is deemed incompatible with
                                        Spanish principles of procedural law, it is to be
                                        disregarded.

14.   Request for information of time   It is requested that United States Counsel for the
      and place for the execution of    Defendants at the addresses set forth in paragraph 6
      the Request pursuant to Article   above, should be contacted for any information relating
      7 of the Convention               to the execution of this Letter of Request.

15.   Request for Attendance of         No attendance of judicial personnel of the Requesting
      Participation of Judicial         Authority is requested.


                                               10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 104 of 176 PageID #: 8479




      Personnel of the Requesting
      Authority at the Execution of
      the Letter of Request (Art. 8)

16.   Specification of Privilege or     The privilege or duty of the witness to refuse to give
      Duty to Refuse to Give            evidence shall be the same as if they were testifying
      Evidence Under the Law of the     under the applicable provisions of the Federal Rules of
      State of Origin (Art. 11 (b))     Civil Procedure, including if giving such evidence
                                        would (1) subject them to a real and appreciable danger
                                        of criminal liability in the United States, or (2) disclose
                                        a confidential and privileged communication between
                                        them and their respective attorneys.

17.   Fees and costs (Art. 14 and 26)   The Defendants, to the extent any such fees apply.
                                        Please contact the Defendants’ United States counsel
                                        (or alternatively to the representatives –Procurador–
                                        that the parties may designate in Spain for this
                                        purpose), at the address set out under paragraph 6
                                        above, to make any necessary financial arrangements.

DATE OF REQUEST                            ___________________ 20198



                                           ________________________________
                                           United States District Court for the Eastern District
                                           of Texas, Marshall Division
                                           Sam B. Hall Jr. Federal Building and United States
                                           Courthouse
                                           100 East Houston Street
                                           Room 125
                                           Marshall, Texas 75670
                                           United States of America
                                           (signature and seal)




                                              11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 105 of 176 PageID #: 8480




               ATTACHMENT A




                            12
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 106 of 176 PageID #: 8481




                                        DEFINITIONS

       1.      “Fractus” or “Plaintiff” collectively includes Fractus, S.A., Fractus Antennas

SL, Advanced Automotive Antennas, and any of their officers (e.g., Ruben Bonet or Carles

Puente Baliarda), directors, employees, or representatives.

       2.      “Fractus Patents” means the family of issued patents, patent applications, and

patent publications assigned to Fractus that trace their ultimate priority to PCT/ES99/00343,

which published on May 3, 2001 as WO 01/31747 and is entitled, “Agrupaciones Multibanda de

Antenas Entrelazadas,” or “Interlaced Multiband Antenna Arrays.” Among this family of patents

are European Patent Specification No. 1 227 545 and U.S. Patent Nos.: 6,937,191; 7,250,918;

7,557,768; 7,932,870; 8,228,256; 8,896,493; and 9,905,940. This patent family names Jordi

Romeu Robert, Carles Puente Baliarda, and Sebastian Blanch Boris as inventors.

                                       INSTRUCTIONS

       1.      In responding to these document requests, please furnish all information that is

available to you.

       2.      Attached as Exhibit B to this subpoena is the Court’s Protective Order governing

the treatment of confidential documents and information in the Present LitigationThe

information provided by you will only be used for the purposes of trial in the United States

District Court for the Eastern District of Texas, currently scheduled to begin September 2019,

and will be kept confidential according to the Protective Order governing the treatment of

confidential documents and information in this case.




                                                13
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 107 of 176 PageID #: 8482




                                   DOCUMENT REQUESTS

The following information is requested for the purposes of trial in the United States District

Court for the Eastern District of Texas. The trial is set to begin in September 2019.

REQUEST NO. 1:

       Documents in Mr. Blanch’s possession concerning public use, disclosure, sale, offer for

sale, or display of multi-band and/or wide-band antenna arrays for base stations prior to October

26, 1999, such as disclosure in or at trade shows, conferences, demonstrations, journals,

academic publications, trade publications.

REQUEST NO. 2:

       Documents in Mr. Blanch’s possession concerning the commercialization, license,

acquisition, purchase, sale, offer for sale, assignment, or valuation of any Fractus Patent, or of

any portfolio of patents containing at least one Fractus Patent.

REQUEST NO. 3:

       Documents in Mr. Blanch’s possession dated prior to October 2005 that concern his work

with any of the following individuals and companies regarding the research and/or development

of multi-band and/or wide-band antenna arrays for base stations: Carles Puente Baliarda, Ruben

Bonet, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja Borau, Siemens AG, Moyano

Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A.,

Kathrein-Werke KG, or Antenas Moyano S.L.

REQUEST NO. 4:

       Documents in Mr. Blanch’s possession concerning employment agreements, work-for-

hire agreements, assignment agreements, IP-ownership agreements, gentleman’s agreements,

royalty agreements, or other agreements that relate to Fractus, the Fractus Patents, or antennas

and that are between Mr. Blanch and any of: Universitat Politecnica de Catalunya, Carles Puente


                                                 14
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 108 of 176 PageID #: 8483




Baliarda, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja Borau, Ruben Bonet, Marta

Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas

Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

                                   EXAMINATION TOPICS
TOPIC NO. 1:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning public use,

disclosure, sale, offer for sale, or display of multi-band and/or wide-band antenna arrays for base

stations of the alleged invention(s) of the Fractus Patents prior to October 26, 1999, such as

disclosure in or at trade shows, conferences, demonstrations, journals, academic publications, or

trade publications.

TOPIC NO. 2:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning the

commercialization, license, acquisition, purchase, sale, offer for sale, assignment, or valuation of

any Fractus Patent, or of any portfolio of patents containing at least one Fractus Patent.

TOPIC NO. 3:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning his work

prior to October 2005 with any of the following individuals and companies regarding the

research and/or development of multi-band and/or wide-band antenna arrays for base stations:

Carles Puente Baliarda, Ruben Bonet, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja

Borau, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas

Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

TOPIC NO. 4:

       Mr. Blanch’s knowledge of matters personally perceived by him concerning employment

agreements, work-for-hire agreements, assignment agreements, IP-ownership agreements,



                                                 15
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 109 of 176 PageID #: 8484




gentleman’s agreements, royalty agreements, or other agreements that relate to Fractus, the

Fractus Patents, or antennas and that are between Mr. Blanch and any of: Universitat Politecnica

de Catalunya, Carles Puente Baliarda, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja

Borau, Ruben Bonet, Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y

Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas

Moyano S.L.

TOPIC NO. 5:

          Mr. Blanch’s understanding of the technology used in multi-band or wide-band antenna

arrays.

TOPIC NO. 6:

          Mr. Blanch’s knowledge of matters personally perceived by him concerning the contents

and authentication of every document produced by Mr. Blanch in response to Document Request

Nos. 1–4.




                                               16
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 110 of 176 PageID #: 8485




          ATTACHMENT 4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 111 of 176 PageID #: 8486



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    FRACTUS, S.A.,
               Plaintiff,                                        JURY TRIAL DEMANDED
         v.

    AT&T MOBILITY LLC,                                           Case No. 2:18-cv-00135-JRG
         Defendant.                                                     LEAD CASE

    SPRINT COMMUNICATIONS
    COMPANY, L.P., ET AL.,                                       Case No. 2:18-cv-00136-JRG
            Defendants.

    T-MOBILE US, INC. ET AL.,
                                                                 Case No. 2:18-cv-00137-JRG
         Defendants.

    VERIZON COMMUNICATIONS INC.
    ET AL.,                                                      Case No. 2:18-cv-00138-JRG
          Defendants.

    COMMSCOPE TECHNOLOGIES LLC,
        Defendant-Intervenor.


    DEFENDANTS’ UNOPPOSED MOTION TO AMEND THE APPLICATION FOR THE
     ISSUANCE OF LETTERS OF REQUEST TO EXAMINE PERSONS AND INSPECT
                              DOCUMENTS
                   PURSUANT TO THE HAGUE CONVENTION

           Defendants AT&T Mobility LLC, Sprint Communications Company, L.P., et al., T-Mobile

   US, Inc. et al., and Cellco Partnership d/b/a Verizon Wireless, and Defendant-Intervenor

   CommScope Technologies LLC (collectively, “Defendants”), by and through their attorneys,

   respectfully request that this Court issue amended Letters of Request in the form attached hereto as

   Exhibits A and B, addressed to the Central Authority of Spain, to inspect documents and examine

   persons as relevant to this action. Defendants request the amended Letters of Request to make plain

   that Plaintiff can participate in any proceedings that the Spanish authorities permit.




                                                       1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 112 of 176 PageID #: 8487




             This Application is made pursuant to Rule 28(b) of the Federal Rules of Civil Procedure.

   Defendants believe this application is made in conformity with the Hague Convention on the Taking

   of Evidence Abroad in Civil or Commercial Matters, T.I.A.S. 7444, 23 U.S.T. 2555, reprinted in 28

   U.S.C. § 1781 (“Hague Evidence Convention”), which is in force between the United States and Spain.

   Issuance of the Letter of Request under the Hague Evidence Convention is a proper method for the

   collecting documents and the taking of testimony of persons residing abroad. Fed. R. Civ. P. 28(b);

   Pain v. United Technologies Corp., 637 F.2d 77, 788-90 (D.C. Cir. 1980), cert. denied, 454 U.S. 1128

   (1991).

   Statement of the Case
             Defendants bring the present application because they have ascertained that Jordi Romeu

   Robert (“Mr. Romeu”) and Sebastian Blanch Boris (“Mr. Blanch”) possess information relevant

   to this litigation. Mr. Romeu and Mr. Blanch are each named as inventors of patents at issue in this

   litigation, specifically U.S. Patent No. 6,937,191; U.S. Patent No. 7,250,918; U.S. Patent No.

   7,557,768; U.S. Patent No. 7,932,870, U.S. Patent No. 8,228,256; U.S. Patent No. 8,896,493; and

   U.S. Patent No. 9,905,940.

   Procedure
             Defendants respectfully ask this Court to issue amended Letters of Request requesting

   certain narrowly tailored categories of documents and enabling the parties to depose Mr. Romeu

   and Mr. Blanch on the topics set forth in Exhibits A and B to the Request for International Judicial
   Assistance below to fully develop their claims and defenses in this action.

             In the event the Court grants the instant application, Defendants request that the Court execute

   the Amended Letters of Request with the Court’s signature and seal and provide an original of the

   executed Amended Letters of Request to Defendants’ undersigned counsel for forwarding to the

   appropriate authority in Spain. Prior to forwarding, and to the extent required by the applicable Spanish

   authority under Article 4 of the Hague Convention, Defendants will cause the Amended Letters of




                                                        2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 113 of 176 PageID #: 8488




   Request to be translated into Spanish. Defendants will then transmit the executed Amended Letters of

   Request, together with the translation, to the Spanish authority for execution.

            WHEREFORE, for all of these reasons, Defendants request that the Court sign under seal and

   issue the attached Amended Letters of Request to the appropriate authority in Spain in conformity with

   Article 2 of the Hague Convention, including requests for documents and that counsel for Defendants

   and Plaintiff be permitted to conduct the requested depositions, in the form as attached as Exhibits A

   and B.




                                                      3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 114 of 176 PageID #: 8489



   Dated: January XX, 2019                Respectfully submitted,

                                             /s/Benjamin Hershkowitz
                                             Josh Krevitt
                                             Benjamin Hershkowitz
                                             Royce Zeisler
                                             GIBSON, DUNN & CRUTCHER LLP
                                             200 Park Avenue
                                             New York, NY 10166-0193
                                             Telephone: (212) 351-4000
                                             jkrevitt@gibsondunn.com
                                             bhershkowitz@gibsondunn.com
                                             rzeisler@gibsondunn.com

                                             Neema Jalali
                                             Lead Attorney
                                             GIBSON, DUNN & CRUTCHER LLP
                                             555 Mission Street
                                             San Francisco, CA 94105
                                             Telephone: (415) 393-8258
                                             njalali@gibsondunn.com

                                             Eric T. Syu
                                             GIBSON, DUNN & CRUTCHER LLP
                                             3161 Michelson Drive
                                             Irvine, CA 92612-4412
                                             Telephone: (949) 451-3800
                                             esyu@gibsondunn.com

                                             Nathan R. Curtis (#24078390)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             2100 McKinney Avenue, Suite 1100
                                             Dallas, TX 75201-6912
                                             Telephone: (214) 698-3100
                                             ncurtis@gibsondunn.com

                                             Brett C. Govett
                                             NORTON ROSE FULBRIGHT US LLP
                                             2200 Ross Avenue, Suite 3600
                                             Dallas, TX 75201
                                             Telephone: (214) 855-8118
                                             brett.govett@nortonrosefulbright.com

                                             Daniel S. Leventhal
                                             NORTON ROSE FULBRIGHT US LLP
                                             Fulbright Tower, 1301 McKinney, Suite 5100
                                             Houston, TX 77010-3095
                                             Telephone: (713) 651-8360
                                             daniel.leventhal@nortonrosefulbright.com



                                         4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 115 of 176 PageID #: 8490



                                             Counsel for Defendant AT&T Mobility LLC


                                             /s/ David E. Finkelson

                                             Robert W. Weber (TX Bar No. 21044800)
                                             Smith Weber LLP
                                             5505 Plaza Drive
                                             P.O. Box 6167
                                             Texarkana, TX 75505
                                             Telephone: 903.223.5656
                                             Facsimile: 903.223.5652
                                             bweber@smithweber.com

                                             Shaun W. Hassett (TX Bar No. 24074372)
                                             Lead Attorney
                                             McGuireWoods LLP
                                             2000 McKinney Ave., Suite 1400
                                             Dallas, TX 75201
                                             Telephone: 214.932.6400
                                             Facsimile: 214.932.6499
                                             shassett@mcguirewoods.com

                                             David E. Finkelson (pro hac vice)
                                             McGuireWoods LLP
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Telephone: 804.775.1374
                                             Facsimile: 804.698.2264
                                             dfinkelson@mcguirewoods.com

                                             Counsel for Defendants Sprint
                                             Communications Company, L.P., Sprint
                                             Spectrum L.P., Sprint Solutions, Inc., and
                                             Nextel Operations, Inc.

                                             /s/ Ross R. Barton

                                             Ross R. Barton (NC Bar No. 37179)
                                             J. Ravindra Fernando (NC Bar No. 49199)
                                             ALSTON & BIRD LLP
                                             101 South Tyron Street, Suite 4000
                                             Charlotte, North Carolina, 28280
                                             Phone: (704) 444-1000
                                             Fax:     (704) 444-1111
                                             Email: ross.barton@alston.com
                                             Email: ravi.fernando@alston.com


                                         5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 116 of 176 PageID #: 8491




                                             Michael J. Newton (TX Bar No. 24003844)
                                             Brady Cox (TX Bar No. 24074084)
                                             ALSTON & BIRD LLP
                                             2828 North Harwood Street, Suite 1800
                                             Dallas, Texas 75201
                                             Phone: (214) 922-3400
                                             Fax:     (214) 922-3899
                                             Email: mike.newton@alston.com
                                             Email: brady.cox@alston.com

                                             Darlena H. Subashi (NC Bar No. 53142)
                                             ALSTON & BIRD LLP
                                             555 Fayetteville Street, Suite 600
                                             Raleigh, North Carolina 27601
                                             Phone: (919) 862-2200
                                             Fax:     (919) 862-2260
                                             Email: darlena.subashi@alston.com

                                             Michael E. Jones (TX Bar No. 10929400)
                                             POTTER MINTON, a Professional
                                             Corporation
                                             110 North College Avenue, Suite 500
                                             Tyler, TX 75702
                                             Phone: 903-597-8311
                                             Fax:     903-593-0846
                                             Email: mikejones@potterminton.com

                                             Attorneys for Defendant Cellco Partnership
                                             d/b/a Verizon Wireless




                                         6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 117 of 176 PageID #: 8492



                                             /s/ Douglas M. Kubehl

                                             Douglas M. Kubehl
                                             Texas State Bar No. 00796909
                                             E-mail: doug.kubehl@bakerbotts.com
                                             Jeffery D. Baxter
                                             Texas State Bar No. 24006816
                                             E-mail: jeff.baxter@bakerbotts.com
                                             David J. Tobin
                                             Texas State Bar No. 24060735
                                             E-mail: david.tobin@bakerbotts.com
                                             BAKER BOTTS L.L.P.
                                             2001 Ross Avenue
                                             Dallas, Texas 75201
                                             Telephone: (214) 953-6500
                                             Facsimile: (214) 953-6503

                                             Sarah J. Guske
                                             California State Bar No. 232467
                                             E-mail: sarah.guske@bakerbotts.com
                                             BAKER BOTTS L.L.P.
                                             101 California St.
                                             San Francisco, CA 94111
                                             Telephone: (415) 291-6200
                                             Facsimile: (214) 953-6503

                                             Syed K. Fareed
                                             Texas State Bar No. 24065216
                                             E-mail: syed.fareed@bakerbotts.com
                                             Valerie Barker
                                             Texas State Bar No. 24087141
                                             E-mail: valerie.barker@bakerbotts.com
                                             Bailey Morgan Watkins
                                             Texas State Bar No. 24102244
                                             E-mail: bailey.watkins@bakerbotts.com
                                             BAKER BOTTS L.L.P.
                                             98 San Jacinto Blvd #1500
                                             Austin, TX 78701
                                             Telephone: (512) 322-2500
                                             Facsimile: (214) 953-6503

                                             Attorneys for Defendants T-Mobile USA,
                                             Inc. and T-Mobile US, Inc.




                                         7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 118 of 176 PageID #: 8493



                                             /s/ Bradley W. Micsky

                                             Eric H. Findlay
                                             State Bar No. 00789886
                                             Brian Craft
                                             State Bar No. 04972020
                                             FINDLAY CRAFT, P.C.
                                             102 N. College Ave., Ste. 900
                                             Tyler, TX 75702
                                             (903) 534-1100 Telephone
                                             (903) 534-1137 Facsimile
                                             efindlay@findlaycraft.com
                                             bcraft@findlaycraft.com

                                             Philip P. Caspers
                                             Timothy A. Lindquist
                                             Dennis C. Bremer
                                             Iain A. McIntyre
                                             Bradley W. Micsky
                                             Caroline L. Marsili
                                             CARLSON, CASPERS,
                                             VANDENBURGH & LINDQUIST, P.A.
                                             225 South Sixth Street, Suite 4200
                                             Minneapolis, Minnesota 55402
                                             (612) 436-9600 Telephone
                                             (612) 436-9605 Facsimile
                                             pcaspers@carlsoncaspers.com
                                             tlindquist@carlsoncaspers.com
                                             dbremer@carlsoncaspers.com
                                             imcintyre@carlsoncaspers.com
                                             bmicsky@carlsoncaspers.com
                                             cmarsili@carlsoncaspers.com

                                             Attorneys for CommScope Technologies
                                             LLC




                                         8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 119 of 176 PageID #: 8494



                               CERTIFICATE OF CONFERENCE


          The undersigned hereby certifies: (1) that counsel has complied with the meet and confer

   requirement in LOCAL RULE CV-7(h); and (2) the motion is unopposed. Plaintiff reserves its right

   to challenge the Letters of Request before the Spanish Authority.

                                                     /s/ David J. Tobin
                                                        David J. Tobin




                                    CERTIFICATE OF SERVICE

          I certify that the foregoing document was served electronically on January XX, 2019, on

   all counsel who have consented to electronic service.

                                                     /s/ David J. Tobin
                                                        David J. Tobin




                                                    9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 120 of 176 PageID #: 8495




                             EXHIBIT A




                                         1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 121 of 176 PageID #: 8496



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   FRACTUS, S.A.,
              Plaintiff,                       JURY TRIAL DEMANDED
        v.

   AT&T MOBILITY LLC,                          Case No. 2:18-cv-00135-JRG
        Defendant.                                    LEAD CASE

   SPRINT COMMUNICATIONS
   COMPANY, L.P., ET AL.,                      Case No. 2:18-cv-00136-JRG
         Defendants.

   T-MOBILE US, INC. ET AL.,
                                               Case No. 2:18-cv-00137-JRG
        Defendants.

   VERIZON COMMUNICATIONS INC.
   ET AL.,                                     Case No. 2:18-cv-00138-JRG
         Defendants.


    REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
              HAGUE CONVENTION OF 18 MARCH 1970 ON THE
      TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS




                                         2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 122 of 176 PageID #: 8497




   1.   Sender                         Office of the Clerk
                                       United States District Court for the Eastern District of
                                       Texas, Marshall Division
                                       Sam B. Hall Jr. Federal Building and United States
                                       Courthouse
                                       100 East Houston Street
                                       Room 125
                                       Marshall, Texas 75670
                                       United States of America

   2.   Central Authority of the       Subdirección General de Cooperación Jurídica
        Requested State                Internacional
                                       Ministry of Justice
                                       Calle San Bernardo Nº 62
                                       28071 Madrid
                                       Spain
                                       Tel +34 (91) 390 23 86 / 44 11
                                       Fax +34 (91) 390 2475 / +34 (91) 390 4457
                                       Email: laura.fernandez@mjusticia.es or
                                       silvia.villa@mjusticia.es

   3.   Persons to whom the executed   Douglas M. Kubehl
        request is to be returned      BAKER BOTTS L.L.P.
                                       2001 Ross Avenue
                                       Dallas, Texas 75201
                                       Telephone: (214) 953-6500
                                       Facsimile: (214) 953-6503
                                       E-mail: doug.kubehl@bakerbotts.com


                                       Benjamin Hershkowitz
                                       GIBSON, DUNN & CRUTCHER LLP
                                       200 Park Avenue
                                       New York, NY 10166-0193
                                       Telephone: (212) 351-4000
                                       E-mail: bhershkowitz@gibsondunn.com

                                       Ross R. Barton
                                       ALSTON & BIRD LLP
                                       101 South Tryon Street, Suite 4000
                                       Charlotte, NC 28280
                                       Telephone: (704) 444-1000
                                       E-mail: ross.barton@alston.com

                                       David E. Finkelson



                                             3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 123 of 176 PageID #: 8498




                                             McGuireWoods LLP
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Telephone: (804) 775-1374
                                             Email: dfinkelson@mcguirewoods.com

                                             Bradley W. Micsky
                                             CARLSON, CASPERS,
                                             VANDENBURGH & LINDQUIST, P.A.
                                             225 South Sixth Street, Suite 4200
                                             Minneapolis, Minnesota 55402
                                             (612) 436-9600 Telephone
                                             (612) 436-9605 Facsimile
                                             bmicsky@carlsoncaspers.com

                                             Adriana Riviere-Badell
                                             KOBRE & KIM LLP
                                             201 S. Biscayne Blvd., Suite 1900
                                             Miami, FL 33131
                                             (305) 967-6117 Telephone
                                             adriana.riviere-badell@kobrekim.com

   4.    Date by which the requesting        As soon as reasonably practicable.
         authority requires receipt of the
         response to the Letter of
         Request:

   In conformity with Article 3 of the Convention, the United States District Court for the Eastern
   District of Texas, Marshall Division, presents its compliments to the competent judicial authority
   in Spain and respectfully submits the following request:

   5.    a. Requesting judicial authority    United States District Court for the Eastern District of
         (article 3, a)                      Texas, Marshall Division
                                             Sam B. Hall Jr. Federal Building and United States
                                             Courthouse
                                             100 East Houston Street
                                             Room 125
                                             Marshall, Texas 75670
                                             Phone: (903) 935-2912
                                             Fax: (903) 938-2651

         b. To the competent authority       The Central Authority of Spain
         of (article 3, a)




                                                   4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 124 of 176 PageID #: 8499




        c. Name of the case and any         Fractus, S.A. v. AT&T Mobility LLC, Civil Action File
        identifying number                  Number 2:18-cv-00135-JRG (Consolidated Lead Case)
                                            Fractus, S.A. v. Sprint Communications Co., L.P., et
                                            al., Civil Action File Number 2:18-cv-00136-JRG
                                            Fractus, S.A. v. T-Mobile US, Inc. et al., Civil Action
                                            File Number 2:18-cv-00137-JRG
                                            Fractus, S.A. v. Verizon Communications Inc. et al.,
                                            Civil Action File Number 2:18-cv-00138-JRG

   6.   Name and addresses of the
        parties and their representatives
        (including representatives in the
        requested state)

        Defendant                           AT&T Mobility LLC

        Representatives (US)                Benjamin Hershkowitz
                                            GIBSON, DUNN & CRUTCHER LLP
                                            200 Park Avenue
                                            New York, NY 10166-0193
                                            Telephone: (212) 351-4000
                                            E-mail: bhershkowitz@gibsondunn.com

        Defendant                           Sprint Communications Company, L.P., Sprint
                                            Spectrum L.P., Sprint Solutions, Inc., and Nextel
                                            Operations, Inc.

        Representatives (US)                David E. Finkelson
                                            McGuireWoods LLP
                                            800 East Canal Street
                                            Richmond, VA 23219
                                            Telephone: (804) 775-1374
                                            Email: dfinkelson@mcguirewoods.com

        Defendant                           T-Mobile US, Inc. and T-Mobile USA, Inc.

        Representatives (US)                Douglas M. Kubehl
                                            BAKER BOTTS L.L.P.
                                            2001 Ross Avenue
                                            Dallas, Texas 75201
                                            Telephone: (214) 953-6500
                                            Facsimile: (214) 953-6503




                                                  5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 125 of 176 PageID #: 8500




                                       E-mail: doug.kubehl@bakerbotts.com

        Defendant                      Cellco Partnership d/b/a Verizon Wireless

        Representatives (US)           Ross R. Barton
                                       ALSTON & BIRD LLP
                                       101 South Tryon Street, Suite 4000
                                       Charlotte, NC 28280
                                       Telephone: (704) 444-1000
                                       E-mail: ross.barton@alston.com

        Intervenor                     CommScope Technologies LLC

        Representatives (US)           Bradley W. Micsky
                                       CARLSON, CASPERS,
                                       VANDENBURGH & LINDQUIST, P.A.
                                       225 South Sixth Street, Suite 4200
                                       Minneapolis, Minnesota 55402
                                       (612) 436-9600 Telephone
                                       (612) 436-9605 Facsimile
                                       bmicsky@carlsoncaspers.com

        Plaintiff                      Fractus, S.A.

                                       Adriana Riviere-Badell
                                       KOBRE & KIM LLP
                                       201 S. Biscayne Blvd., Suite 1900
                                       Miami, FL 33131
                                       (305) 967-6117 Telephone
                                       adriana.riviere-badell@kobrekim.com

   7.   a. Nature of the proceedings   The nature of the litigation from which the Requests
        (article 3, c)                 stem is a complaint of patent infringement involving
                                       U.S. Patent Nos. 6,937,191, 7,250,918, 7,557,768,
                                       7,932,870, 8,228,256, 8,896,493, 9,905,940, 8,497,814,
                                       8,754,824, and 9,450,305. Mr. Jordi Romeu Robert is
                                       named as an inventor of seven of the above patents.

        b. Summary of complaint        The complaint alleges that the following defendants
                                       have infringed and continue to infringe the patents
                                       listed above by making, using, importing, selling,
                                       and/or offering for sale certain cellular network
                                       equipment:
                                       AT&T Mobility LLC; Sprint Communications


                                             6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 126 of 176 PageID #: 8501




                                        Company, L.P., Sprint Spectrum L.P., Sprint Solutions,
                                        Inc., and Nextel Operations, Inc., T-Mobile US, Inc.
                                        and T-Mobile USA, Inc., and Cellco Partnership d/b/a
                                        Verizon Wireless (collectively “Defendants”).
                                        CommScope Technologies LLC has intervened in the
                                        case. To this point in the litigation, the parties have
                                        exchanged a significant number of documents and
                                        expect to soon conduct certain depositions and
                                        exchange expert reports regarding patent infringement,
                                        patent validity, and damages.

   8.   a. Evidence to be obtained or   The nature of the proceeding being requested at this
        other judicial act to be        time is (1) a Request to Compel Deposition Testimony
        performed (article 3, d)        from Jordi Romeu Robert on the topics set forth in
                                        Attachment A; and (2) a Request for Production by
                                        Jordi Romeu Robert for documents kept and
                                        maintained through his course of business related to the
                                        topics set forth in Attachment A.

        b. Purpose of the evidence or   The evidence sought is directly relevant to the issues in
        judicial act sought             dispute and is evidence intended for trial currently
                                        scheduled for September 2019. In particular,
                                        Defendants seek testimony and documents to be used at
                                        trial regarding the topics and requests listed in
                                        Attachment A. The relevance of each topic is explained
                                        below:
                                             1. Mr. Romeu’s knowledge, documents and
                                                 opinions on matters personally perceived by
                                                 him regarding the public use, disclosure, sale,
                                                 offer for sale, or display of the alleged
                                                 invention(s) of the Fractus Patents prior to
                                                 October 18, 2005 are relevant at least to
                                                 Defendants’ invalidity defenses.
                                             2. Mr. Romeu’s knowledge, documents and
                                                 opinions on matters personally perceived by
                                                 him regarding the commercialization, license,
                                                 acquisition, purchase, sale, offer for sale,
                                                 assignment, or valuation of any Fractus Patent,
                                                 or of any portfolio of patents containing at least
                                                 one Fractus Patent, are relevant at least to
                                                 Defendants’ damages defenses.
                                             3. Mr. Romeu’s knowledge, documents and
                                                 opinions on matters personally perceived by
                                                 him regarding his work prior to October 2005
                                                 with any of the following individuals and



                                               7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 127 of 176 PageID #: 8502




                                                  companies regarding the research and/or
                                                  development of base station antennas: any other
                                                  Named Inventor, Siemens, Moyano, Sistemas
                                                  Moyano, Kathrein-Werke, or Antennas Moyano
                                                  are relevant at least to Defendants’ invalidity
                                                  and enforceability defenses.
                                               4. Mr. Romeu’s knowledge, documents and
                                                  opinions on matters personally perceived by
                                                  him regarding employment agreements, work-
                                                  for-hire agreements, assignment agreements,
                                                  IP-ownership agreements, gentleman’s
                                                  agreements, royalty agreements, or other
                                                  agreements, between Mr. Romeu and any of
                                                  Universitat Politecnica de Catalunya, Ruben
                                                  Bonet, Marta Baba, Siemens, Moyano, Sistemas
                                                  Moyano, Antennas Moyano, or any other
                                                  Named Inventor that pertain to antennas or
                                                  patents are relevant at least to Defendants’
                                                  enforceability defenses.

   9.    Identity and address of any        Jordi Romeu Robert
         person to be examined (Article     Universitat Politecnica de Catalunya
         3, e)                              Teoria Senyal i Comunicacions
                                            EDIFICI D3
                                            DESPATX: 106
                                            C. JORDI GIRONA, 1-3
                                            08034 BARCELONA
                                            SPAIN

   10.   Questions to be put to the         See Attachment A (Examination Topics).
         persons to be examined or
         statement of the subject matter
         about which they are to be
         examined (Article 3, f)

   11.   Documents or other property to     The documents to be inspected are set those related to
         be inspected (Article 3, (g))      the topics forth on Attachment A (Document
                                            Requests).

   12.   Requirement that the Evidence      The witness(es) should be examined under oath or
         be Given on Oath or                affirmation.
         Affirmation (Art. 3(h))

   13.   Special methods or procedure       This Letter of Request includes the following requests:
         to be followed (Art. 3(i) and 9)       That this Letter of Request be granted and the
                                                   evidence-taking proceeding be performed on an



                                                  8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 128 of 176 PageID #: 8503




                                          expedited basis because the fact discovery cut
                                          off in the underlying case is on April 15, 2019;
                                         That attorneys admitted to practice in the
                                          United States—or, in the alternative, that
                                          attorneys admitted to practice in Spain and/or
                                          the European Union—for the Defendants and
                                          Fractus be permitted to ask the witness
                                          additional questions that are related to the
                                          subject matter set forth in Attachment A.
                                         That an authorized shorthand writer/court
                                          reporter be present at the examination who shall
                                          record the oral testimony verbatim (in English)
                                          and prepare a transcript of the evidence;
                                         That an authorized shorthand writer/court
                                          reporter be present at the examination who shall
                                          record the oral testimony verbatim (in Spanish)
                                          and prepare a transcript of the evidence;
                                         That an authorized interpreter for each side be
                                          present at the examination who shall translate
                                          the questions and oral testimony between
                                          Spanish and English;
                                         That the examination be recorded with the
                                          video and audio recording means available to
                                          the court and a copy of the recording is
                                          provided to the requesting authority, or
                                          alternatively, that an authorized videographer
                                          privately designated by the parties be present at
                                          the examination who shall record a video of the
                                          oral testimony and prepare copies of the video
                                          for the parties;
                                         That the examinations take place at the earliest
                                          date available to the Court, provided that such
                                          date is notified with at least one month prior
                                          notice to the Requesting Authority and to the
                                          representatives of the defendants listed in point
                                          3; for this purpose, it is requested that a copy of
                                          the decision setting a date for the examination is
                                          notified also through the e-mail addresses or fax
                                          numbers indicated in item 3 of this Letter of
                                          Request (or alternatively to the representatives
                                          –Procurador– that the parties may designate in
                                          Spain for this purpose), in order to ensure
                                          prompt receipt thereof, and without prejudice to
                                          formally returning the executed request through
                                          the ordinary channel which is applicable under


                                          9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 129 of 176 PageID #: 8504




                                                   article 13 of the Convention;
                                                  That the examinations not exceed a total of four
                                                   hours on the record, shared equally between
                                                   Fractus (two hours) and Defendants (two
                                                   hours); and
                                                  That, to the extent that multiple hearing dates
                                                   are necessary to complete the taking of
                                                   evidence sought in Attachment A and the
                                                   additional questions related to the subject
                                                   matter set forth in Attachment A, the hearings
                                                   are scheduled on consecutive days or as close to
                                                   each other as reasonably practicable.

                                           In the event the evidence cannot be taken in the manner
                                           requested, it is to be taken in such a manner as
                                           provided by local law. To the extent any
                                           request in this section is deemed incompatible with
                                           Spanish principles of procedural law, it is to be
                                           disregarded.

   14.   Request for information of time   It is requested that United States Counsel for the
         and place for the execution of    Defendants at the addresses set forth in paragraph 6
         the Request pursuant to Article   above, should be contacted for any information relating
         7 of the Convention               to the execution of this Letter of Request.

   15.   Request for Attendance of         No attendance of judicial personnel of the Requesting
         Participation of Judicial         Authority is requested.
         Personnel of the Requesting
         Authority at the Execution of
         the Letter of Request (Art. 8)

   16.   Specification of Privilege or     The privilege or duty of the witness to refuse to give
         Duty to Refuse to Give            evidence shall be the same as if they were testifying
         Evidence Under the Law of the     under the applicable provisions of the Federal Rules of
         State of Origin (Art. 11 (b))     Civil Procedure, including if giving such evidence
                                           would (1) subject them to a real and appreciable danger
                                           of criminal liability in the United States, or (2) disclose
                                           a confidential and privileged communication between
                                           them and their respective attorneys.

   17.   Fees and costs (Art. 14 and 26)   The Defendants, to the extent any such fees apply.
                                           Please contact the Defendants’ United States counsel
                                           (or alternatively to the representatives –Procurador–
                                           that the parties may designate in Spain for this
                                           purpose), at the address set out under paragraph 6
                                           above, to make any necessary financial arrangements.



                                                  10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 130 of 176 PageID #: 8505




   DATE OF REQUEST                    ___________________ 2019



                                      ________________________________
                                      United States District Court for the Eastern District
                                      of Texas, Marshall Division
                                      Sam B. Hall Jr. Federal Building and United States
                                      Courthouse
                                      100 East Houston Street
                                      Room 125
                                      Marshall, Texas 75670
                                      United States of America
                                      (signature and seal)




                                        11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 131 of 176 PageID #: 8506




                      ATTACHMENT A




                                        12
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 132 of 176 PageID #: 8507



                                           DEFINITIONS

          1.       “Fractus” or “Plaintiff” collectively includes Fractus, S.A., Fractus Antennas

   SL, Advanced Automotive Antennas, and any of their officers (e.g., Ruben Bonet or Carles

   Puente Baliarda), directors, employees, or representatives.

          2.      “Fractus Patents” means the family of issued patents, patent applications, and

   patent publications assigned to Fractus that trace their ultimate priority to PCT/ES99/00343,

   which published on May 3, 2001 as WO 01/31747 and is entitled, “Agrupaciones Multibanda de

   Antenas Entrelazadas,” or “Interlaced Multiband Antenna Arrays.” Among this family of patents

   are European Patent Specification No. 1 227 545 and U.S. Patent Nos.: 6,937,191; 7,250,918;

   7,557,768; 7,932,870; 8,228,256; 8,896,493; and 9,905,940. This patent family names Jordi

   Romeu Robert, Carles Puente Baliarda, and Sebastian Blanch Boris as inventors.

                                          INSTRUCTIONS

          1.      In responding to these document requests, please furnish all information that is

   available to you.

          2.      The information provided by you will only be used for the purposes of trial in the

   United States District Court for the Eastern District of Texas and will be kept confidential

   according to the Protective Order governing the treatment of confidential documents and

   information in this case.




                                                   13
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 133 of 176 PageID #: 8508



                                      DOCUMENT REQUESTS

   The following information is requested for the purposes of trial in the United States District

   Court for the Eastern District of Texas. The trial is set to begin in September 2019.

   REQUEST NO. 1:

          Documents in Mr. Romeu’s possession concerning public use, disclosure, sale, offer for

   sale, or display of multi-band and/or wide-band antenna arrays for base stations prior to October

   26, 1999, such as disclosure in or at trade shows, conferences, demonstrations, journals,

   academic publications, trade publications.

   REQUEST NO. 2:

          Documents in Mr. Romeu’s possession concerning the commercialization, license,

   acquisition, purchase, sale, offer for sale, assignment, or valuation of any Fractus Patent, or of

   any portfolio of patents containing at least one Fractus Patent.

   REQUEST NO. 3:

          Documents in Mr. Romeu’s possession dated prior to October 2005 that concern his work

   with any of the following individuals and companies regarding the research and/or development

   of multi-band and/or wide-band antenna arrays for base stations: Carles Puente Baliarda, Ruben

   Bonet, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen Borja Borau, Siemens AG,

   Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas Radiantes Moyano

   S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

   REQUEST NO. 4:

          Documents in Mr. Romeu’s possession concerning employment agreements, work-for-

   hire agreements, assignment agreements, IP-ownership agreements, gentleman’s agreements,

   royalty agreements, or other agreements that relate to Fractus, the Fractus Patents, or antennas

   and that are between Mr. Romeu and any of: Universitat Politecnica de Catalunya, Carles Puente


                                                    14
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 134 of 176 PageID #: 8509



   Baliarda, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen Borja Borau, Ruben Bonet,

   Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A.,

   Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

                                      EXAMINATION TOPICS
   TOPIC NO. 1:

          Mr. Romeu’s knowledge of matters personally perceived by him concerning public use,

   disclosure, sale, offer for sale, or display of multi-band and/or wide-band antenna arrays for base

   stations of the alleged invention(s) of the Fractus Patents prior to October 26, 1999, such as

   disclosure in or at trade shows, conferences, demonstrations, journals, academic publications, or

   trade publications.

   TOPIC NO. 2:

          Mr. Romeu’s knowledge of matters personally perceived by him concerning the

   commercialization, license, acquisition, purchase, sale, offer for sale, assignment, or valuation of

   any Fractus Patent, or of any portfolio of patents containing at least one Fractus Patent.

   TOPIC NO. 3:

          Mr. Romeu’s knowledge of matters personally perceived by him concerning his work

   prior to October 2005 with any of the following individuals and companies regarding the

   research and/or development of multi-band and/or wide-band antenna arrays for base stations:

   Carles Puente Baliarda, Ruben Bonet, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen

   Borja Borau, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A.,

   Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

   TOPIC NO. 4:

          Mr. Romeu’s knowledge of matters personally perceived by him concerning employment

   agreements, work-for-hire agreements, assignment agreements, IP-ownership agreements,



                                                    15
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 135 of 176 PageID #: 8510



   gentleman’s agreements, royalty agreements, or other agreements that relate to Fractus, the

   Fractus Patents, or antennas and that are between Mr. Romeu and any of: Universitat Politecnica

   de Catalunya, Carles Puente Baliarda, Sebastian Boris Blanch, Jaume Anguera Pros, Carmen

   Borja Borau, Ruben Bonet, Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y

   Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas

   Moyano S.L.

   TOPIC NO. 5:

             Mr. Romeu’s understanding of the technology used in multi-band or wide-band antenna

   arrays.

   TOPIC NO. 6:

             Mr. Romeu’s knowledge of matters personally perceived by him concerning the contents

   and authentication of every document produced by Mr. Romeu in response to Document Request

   Nos. 1–4.




                                                  16
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 136 of 176 PageID #: 8511




                             EXHIBIT B




                                         1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 137 of 176 PageID #: 8512



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   FRACTUS, S.A.,
              Plaintiff,                       JURY TRIAL DEMANDED
        v.

   AT&T MOBILITY LLC,                          Case No. 2:18-cv-00135-JRG
        Defendant.                                    LEAD CASE

   SPRINT COMMUNICATIONS
   COMPANY, L.P., ET AL.,                      Case No. 2:18-cv-00136-JRG
         Defendants.

   T-MOBILE US, INC. ET AL.,
                                               Case No. 2:18-cv-00137-JRG
        Defendants.

   VERIZON COMMUNICATIONS INC.
   ET AL.,                                     Case No. 2:18-cv-00138-JRG
         Defendants.


    REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
              HAGUE CONVENTION OF 18 MARCH 1970 ON THE
      TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS




                                         2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 138 of 176 PageID #: 8513




   1.   Sender                         Office of the Clerk
                                       United States District Court for the Eastern District of
                                       Texas, Marshall Division
                                       Sam B. Hall Jr. Federal Building and United States
                                       Courthouse
                                       100 East Houston Street
                                       Room 125
                                       Marshall, Texas 75670
                                       United States of America

   2.   Central Authority of the       Subdirección General de Cooperación Jurídica
        Requested State                Internacional
                                       Ministry of Justice
                                       Calle San Bernardo Nº 62
                                       28071 Madrid
                                       Spain
                                       Tel +34 (91) 390 23 86 / 44 11
                                       Fax +34 (91) 390 2475 / +34 (91) 390 4457
                                       Email: laura.fernandez@mjusticia.es or
                                       silvia.villa@mjusticia.es

   3.   Persons to whom the executed   Douglas M. Kubehl
        request is to be returned      BAKER BOTTS L.L.P.
                                       2001 Ross Avenue
                                       Dallas, Texas 75201
                                       Telephone: (214) 953-6500
                                       Facsimile: (214) 953-6503
                                       E-mail: doug.kubehl@bakerbotts.com


                                       Benjamin Hershkowitz
                                       GIBSON, DUNN & CRUTCHER LLP
                                       200 Park Avenue
                                       New York, NY 10166-0193
                                       Telephone: (212) 351-4000
                                       E-mail: bhershkowitz@gibsondunn.com

                                       Ross R. Barton
                                       ALSTON & BIRD LLP
                                       101 South Tryon Street, Suite 4000
                                       Charlotte, NC 28280
                                       Telephone: (704) 444-1000
                                       E-mail: ross.barton@alston.com




                                             3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 139 of 176 PageID #: 8514




                                             David E. Finkelson
                                             McGuireWoods LLP
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Telephone: (804) 775-1374
                                             Email: dfinkelson@mcguirewoods.com

                                             Bradley W. Micsky
                                             CARLSON, CASPERS,
                                             VANDENBURGH & LINDQUIST, P.A.
                                             225 South Sixth Street, Suite 4200
                                             Minneapolis, Minnesota 55402
                                             (612) 436-9600 Telephone
                                             (612) 436-9605 Facsimile
                                             bmicsky@carlsoncaspers.com


                                             Adriana Riviere-Badell
                                             KOBRE & KIM LLP
                                             201 S. Biscayne Blvd., Suite 1900
                                             Miami, FL 33131
                                             (305) 967-6117 Telephone
                                             adriana.riviere-badell@kobrekim.com

   4.    Date by which the requesting        As soon as reasonably practicable.
         authority requires receipt of the
         response to the Letter of
         Request:

   In conformity with Article 3 of the Convention, the United States District Court for the Eastern
   District of Texas, Marshall Division, presents its compliments to the competent judicial authority
   in Spain and respectfully submits the following request:

   5.    a. Requesting judicial authority    United States District Court for the Eastern District of
         (article 3, a)                      Texas, Marshall Division
                                             Sam B. Hall Jr. Federal Building and United States
                                             Courthouse
                                             100 East Houston Street
                                             Room 125
                                             Marshall, Texas 75670
                                             Phone: (903) 935-2912
                                             Fax: (903) 938-2651

         b. To the competent authority       The Central Authority of Spain



                                                   4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 140 of 176 PageID #: 8515




        of (article 3, a)

        c. Name of the case and any         Fractus, S.A. v. AT&T Mobility LLC, Civil Action File
        identifying number                  Number 2:18-cv-00135-JRG (Consolidated Lead Case)
                                            Fractus, S.A. v. Sprint Communications Co., L.P., et
                                            al., Civil Action File Number 2:18-cv-00136-JRG
                                            Fractus, S.A. v. T-Mobile US, Inc. et al., Civil Action
                                            File Number 2:18-cv-00137-JRG
                                            Fractus, S.A. v. Verizon Communications Inc. et al.,
                                            Civil Action File Number 2:18-cv-00138-JRG

   6.   Name and addresses of the
        parties and their representatives
        (including representatives in the
        requested state)

        Defendant                           AT&T Mobility LLC

        Representatives (US)                Benjamin Hershkowitz
                                            GIBSON, DUNN & CRUTCHER LLP
                                            200 Park Avenue
                                            New York, NY 10166-0193
                                            Telephone: (212) 351-4000
                                            E-mail: bhershkowitz@gibsondunn.com

        Defendant                           Sprint Communications Company, L.P., Sprint
                                            Spectrum L.P., Sprint Solutions, Inc., and Nextel
                                            Operations, Inc.

        Representatives (US)                David E. Finkelson
                                            McGuireWoods LLP
                                            800 East Canal Street
                                            Richmond, VA 23219
                                            Telephone: (804) 775-1374
                                            Email: dfinkelson@mcguirewoods.com

        Defendant                           T-Mobile US, Inc. and T-Mobile USA, Inc.

        Representatives (US)                Douglas M. Kubehl
                                            BAKER BOTTS L.L.P.
                                            2001 Ross Avenue
                                            Dallas, Texas 75201
                                            Telephone: (214) 953-6500


                                                  5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 141 of 176 PageID #: 8516




                                       Facsimile: (214) 953-6503
                                       E-mail: doug.kubehl@bakerbotts.com

        Defendant                      Cellco Partnership d/b/a Verizon Wireless

        Representatives (US)           Ross R. Barton
                                       ALSTON & BIRD LLP
                                       101 South Tryon Street, Suite 4000
                                       Charlotte, NC 28280
                                       Telephone: (704) 444-1000
                                       E-mail: ross.barton@alston.com

        Intervenor                     CommScope Technologies LLC

        Representatives (US)           Bradley W. Micsky
                                       CARLSON, CASPERS,
                                       VANDENBURGH & LINDQUIST, P.A.
                                       225 South Sixth Street, Suite 4200
                                       Minneapolis, Minnesota 55402
                                       (612) 436-9600 Telephone
                                       (612) 436-9605 Facsimile
                                       bmicsky@carlsoncaspers.com

        Plaintiff                      Fractus, S.A.

                                       Adriana Riviere-Badell
                                       KOBRE & KIM LLP
                                       201 S. Biscayne Blvd., Suite 1900
                                       Miami, FL 33131
                                       (305) 967-6117 Telephone
                                       adriana.riviere-badell@kobrekim.com

   7.   a. Nature of the proceedings   The nature of the litigation from which the Requests
        (article 3, c)                 stem is a complaint of patent infringement involving
                                       U.S. Patent Nos. 6,937,191, 7,250,918, 7,557,768,
                                       7,932,870, 8,228,256, 8,896,493, 9,905,940, 8,497,814,
                                       8,754,824, and 9,450,305. Mr. Sebastian Blanch Boris
                                       is named as an inventor of seven of the above patents.

        b. Summary of complaint        The complaint alleges that the following defendants
                                       have infringed and continue to infringe the patents
                                       listed above by making, using, importing, selling,
                                       and/or offering for sale certain cellular network
                                       equipment:



                                             6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 142 of 176 PageID #: 8517




                                        AT&T Mobility LLC; Sprint Communications
                                        Company, L.P., Sprint Spectrum L.P., Sprint Solutions,
                                        Inc., and Nextel Operations, Inc., T-Mobile US, Inc.
                                        and T-Mobile USA, Inc., and Cellco Partnership d/b/a
                                        Verizon Wireless (collectively “Defendants”).
                                        CommScope Technologies LLC has intervened in the
                                        case. To this point in the litigation, the parties have
                                        exchanged a significant number of documents and
                                        expect to soon conduct certain depositions and
                                        exchange expert reports regarding patent infringement,
                                        patent validity, and damages.

   8.   a. Evidence to be obtained or   The nature of the proceeding being requested at this
        other judicial act to be        time is (1) a Request to Compel Deposition Testimony
        performed (article 3, d)        from Sebastian Blanch Boris on the topics set forth in
                                        Attachment A; and (2) a Request for Production by
                                        Sebastian Blanch Boris for documents kept and
                                        maintained through his course of business related to the
                                        topics set forth in Attachment A.

        b. Purpose of the evidence or   The evidence sought is directly relevant to the issues in
        judicial act sought             dispute and is evidence intended for trial currently
                                        scheduled for September 2019. In particular,
                                        Defendants seek testimony and documents to be used at
                                        trial regarding the topics and requests listed in
                                        Attachment A. The relevance of each topic is explained
                                        below:
                                             1. Mr. Blanch’s knowledge, documents and
                                                 opinions on matters personally perceived by
                                                 him regarding the public use, disclosure, sale,
                                                 offer for sale, or display of the alleged
                                                 invention(s) of the Fractus Patents prior to
                                                 October 18, 2005 are relevant at least to
                                                 Defendants’ invalidity defenses.
                                             2. Mr. Blanch’s knowledge, documents and
                                                 opinions on matters personally perceived by
                                                 him regarding the commercialization, license,
                                                 acquisition, purchase, sale, offer for sale,
                                                 assignment, or valuation of any Fractus Patent,
                                                 or of any portfolio of patents containing at least
                                                 one Fractus Patent, are relevant at least to
                                                 Defendants’ damages defenses.
                                             3. Mr. Blanch’s knowledge, documents and
                                                 opinions on matters personally perceived by
                                                 him regarding his work prior to October 2005



                                               7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 143 of 176 PageID #: 8518




                                                  with any of the following individuals and
                                                  companies regarding the research and/or
                                                  development of base station antennas: any other
                                                  Named Inventor, Siemens, Moyano, Sistemas
                                                  Moyano, Kathrein-Werke, or Antennas Moyano
                                                  are relevant at least to Defendants’ invalidity
                                                  and enforceability defenses.
                                               4. Mr. Blanch’s knowledge, documents and
                                                  opinions on matters personally perceived by
                                                  him regarding employment agreements, work-
                                                  for-hire agreements, assignment agreements,
                                                  IP-ownership agreements, gentleman’s
                                                  agreements, royalty agreements, or other
                                                  agreements, between Mr. Blanch and any of
                                                  Universitat Politecnica de Catalunya, Ruben
                                                  Bonet, Marta Baba, Siemens, Moyano, Sistemas
                                                  Moyano, Antennas Moyano, or any other
                                                  Named Inventor that pertain to antennas or
                                                  patents are relevant at least to Defendants’
                                                  enforceability defenses.

   9.    Identity and address of any        Sebastian Blanch Boris
         person to be examined (Article     Universitat Politecnica de Catalunya
         3, e)                              Teoria Senyal i Comunicacions
                                            EDIFICI D3
                                            DESPATX: 104
                                            C. JORDI GIRONA, 1-3
                                            08034 BARCELONA
                                            SPAIN

   10.   Questions to be put to the         See Attachment A (Examination Topics).
         persons to be examined or
         statement of the subject matter
         about which they are to be
         examined (Article 3, f)

   11.   Documents or other property to     The documents to be inspected are set those related to
         be inspected (Article 3, (g))      the topics forth on Attachment A (Document
                                            Requests).

   12.   Requirement that the Evidence      The witness(es) should be examined under oath or
         be Given on Oath or                affirmation.
         Affirmation (Art. 3(h))

   13.   Special methods or procedure       This Letter of Request includes the following requests:
         to be followed (Art. 3(i) and 9)       That this Letter of Request be granted and the



                                                  8
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 144 of 176 PageID #: 8519




                                          evidence-taking proceeding be performed on an
                                          expedited basis because the fact discovery cut
                                          off in the underlying case is on April 15, 2019;
                                         That attorneys admitted to practice in the
                                          United States—or, in the alternative, that
                                          attorneys admitted to practice in Spain and/or
                                          the European Union—for the Defendants and
                                          Fractus be permitted to ask the witness
                                          additional questions that are related to the
                                          subject matter set forth in Attachment A.
                                         That an authorized shorthand writer/court
                                          reporter be present at the examination who shall
                                          record the oral testimony verbatim (in English)
                                          and prepare a transcript of the evidence;
                                         That an authorized shorthand writer/court
                                          reporter be present at the examination who shall
                                          record the oral testimony verbatim (in Spanish)
                                          and prepare a transcript of the evidence;
                                         That an authorized interpreter for each side be
                                          present at the examination who shall translate
                                          the questions and oral testimony between
                                          Spanish and English;
                                         That the examination be recorded with the
                                          video and audio recording means available to
                                          the court and a copy of the recording is
                                          provided to the requesting authority, or
                                          alternatively, that an authorized videographer
                                          privately designated by the parties be present at
                                          the examination who shall record a video of the
                                          oral testimony and prepare copies of the video
                                          for the parties;
                                         That the examinations take place at the earliest
                                          date available to the Court, provided that such
                                          date is notified with at least one month prior
                                          notice to the Requesting Authority and to the
                                          representatives of the defendants listed in point
                                          3; for this purpose, it is requested that a copy of
                                          the decision setting a date for the examination is
                                          notified also through the e-mail addresses or fax
                                          numbers indicated in item 3 of this Letter of
                                          Request (or alternatively to the representatives
                                          –Procurador– that the parties may designate in
                                          Spain for this purpose), in order to ensure
                                          prompt receipt thereof, and without prejudice to
                                          formally returning the executed request through


                                          9
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 145 of 176 PageID #: 8520




                                                   the ordinary channel which is applicable under
                                                   article 13 of the Convention;
                                                  That the examinations not exceed a total of four
                                                   hours on the record, shared equally between
                                                   Fractus (two hours) and Defendants (two
                                                   hours); and
                                                  That, to the extent that multiple hearing dates
                                                   are necessary to complete the taking of
                                                   evidence sought in Attachment A and the
                                                   additional questions related to the subject
                                                   matter set forth in Attachment A, the hearings
                                                   are scheduled on consecutive days or as close to
                                                   each other as reasonably practicable.

                                           In the event the evidence cannot be taken in the manner
                                           requested, it is to be taken in such a manner as
                                           provided by local law. To the extent any
                                           request in this section is deemed incompatible with
                                           Spanish principles of procedural law, it is to be
                                           disregarded.

   14.   Request for information of time   It is requested that United States Counsel for the
         and place for the execution of    Defendants at the addresses set forth in paragraph 6
         the Request pursuant to Article   above, should be contacted for any information relating
         7 of the Convention               to the execution of this Letter of Request.

   15.   Request for Attendance of         No attendance of judicial personnel of the Requesting
         Participation of Judicial         Authority is requested.
         Personnel of the Requesting
         Authority at the Execution of
         the Letter of Request (Art. 8)

   16.   Specification of Privilege or     The privilege or duty of the witness to refuse to give
         Duty to Refuse to Give            evidence shall be the same as if they were testifying
         Evidence Under the Law of the     under the applicable provisions of the Federal Rules of
         State of Origin (Art. 11 (b))     Civil Procedure, including if giving such evidence
                                           would (1) subject them to a real and appreciable danger
                                           of criminal liability in the United States, or (2) disclose
                                           a confidential and privileged communication between
                                           them and their respective attorneys.

   17.   Fees and costs (Art. 14 and 26)   The Defendants, to the extent any such fees apply.
                                           Please contact the Defendants’ United States counsel
                                           (or alternatively to the representatives –Procurador–
                                           that the parties may designate in Spain for this
                                           purpose), at the address set out under paragraph 6



                                                  10
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 146 of 176 PageID #: 8521




                                   above, to make any necessary financial arrangements.

   DATE OF REQUEST                    ___________________ 2019



                                      ________________________________
                                      United States District Court for the Eastern District
                                      of Texas, Marshall Division
                                      Sam B. Hall Jr. Federal Building and United States
                                      Courthouse
                                      100 East Houston Street
                                      Room 125
                                      Marshall, Texas 75670
                                      United States of America
                                      (signature and seal)




                                        11
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 147 of 176 PageID #: 8522




                      ATTACHMENT A




                                        12
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 148 of 176 PageID #: 8523



                                           DEFINITIONS

          1.      “Fractus” or “Plaintiff” collectively includes Fractus, S.A., Fractus Antennas

   SL, Advanced Automotive Antennas, and any of their officers (e.g., Ruben Bonet or Carles

   Puente Baliarda), directors, employees, or representatives.

          2.      “Fractus Patents” means the family of issued patents, patent applications, and

   patent publications assigned to Fractus that trace their ultimate priority to PCT/ES99/00343,

   which published on May 3, 2001 as WO 01/31747 and is entitled, “Agrupaciones Multibanda de

   Antenas Entrelazadas,” or “Interlaced Multiband Antenna Arrays.” Among this family of patents

   are European Patent Specification No. 1 227 545 and U.S. Patent Nos.: 6,937,191; 7,250,918;

   7,557,768; 7,932,870; 8,228,256; 8,896,493; and 9,905,940. This patent family names Jordi

   Romeu Robert, Carles Puente Baliarda, and Sebastian Blanch Boris as inventors.

                                          INSTRUCTIONS

          1.      In responding to these document requests, please furnish all information that is

   available to you.

          2.      The information provided by you will only be used for the purposes of trial in the

   United States District Court for the Eastern District of Texas and will be kept confidential

   according to the Protective Order governing the treatment of confidential documents and

   information in this case.




                                                   13
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 149 of 176 PageID #: 8524



                                      DOCUMENT REQUESTS

   The following information is requested for the purposes of trial in the United States District

   Court for the Eastern District of Texas. The trial is set to begin in September 2019.

   REQUEST NO. 1:

          Documents in Mr. Blanch’s possession concerning public use, disclosure, sale, offer for

   sale, or display of multi-band and/or wide-band antenna arrays for base stations prior to October

   26, 1999, such as disclosure in or at trade shows, conferences, demonstrations, journals,

   academic publications, trade publications.

   REQUEST NO. 2:

          Documents in Mr. Blanch’s possession concerning the commercialization, license,

   acquisition, purchase, sale, offer for sale, assignment, or valuation of any Fractus Patent, or of

   any portfolio of patents containing at least one Fractus Patent.

   REQUEST NO. 3:

          Documents in Mr. Blanch’s possession dated prior to October 2005 that concern his work

   with any of the following individuals and companies regarding the research and/or development

   of multi-band and/or wide-band antenna arrays for base stations: Carles Puente Baliarda, Ruben

   Bonet, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja Borau, Siemens AG, Moyano

   Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A.,

   Kathrein-Werke KG, or Antenas Moyano S.L.

   REQUEST NO. 4:

          Documents in Mr. Blanch’s possession concerning employment agreements, work-for-

   hire agreements, assignment agreements, IP-ownership agreements, gentleman’s agreements,

   royalty agreements, or other agreements that relate to Fractus, the Fractus Patents, or antennas

   and that are between Mr. Blanch and any of: Universitat Politecnica de Catalunya, Carles Puente


                                                    14
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 150 of 176 PageID #: 8525



   Baliarda, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja Borau, Ruben Bonet, Marta

   Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas

   Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

                                      EXAMINATION TOPICS
   TOPIC NO. 1:

          Mr. Blanch’s knowledge of matters personally perceived by him concerning public use,

   disclosure, sale, offer for sale, or display of multi-band and/or wide-band antenna arrays for base

   stations of the alleged invention(s) of the Fractus Patents prior to October 26, 1999, such as

   disclosure in or at trade shows, conferences, demonstrations, journals, academic publications, or

   trade publications.

   TOPIC NO. 2:

          Mr. Blanch’s knowledge of matters personally perceived by him concerning the

   commercialization, license, acquisition, purchase, sale, offer for sale, assignment, or valuation of

   any Fractus Patent, or of any portfolio of patents containing at least one Fractus Patent.

   TOPIC NO. 3:

          Mr. Blanch’s knowledge of matters personally perceived by him concerning his work

   prior to October 2005 with any of the following individuals and companies regarding the

   research and/or development of multi-band and/or wide-band antenna arrays for base stations:

   Carles Puente Baliarda, Ruben Bonet, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja

   Borau, Siemens AG, Moyano Telsa Sistemas Radiantes y Telecomunicaciones, S.A., Sistemas

   Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas Moyano S.L.

   TOPIC NO. 4:

          Mr. Blanch’s knowledge of matters personally perceived by him concerning employment

   agreements, work-for-hire agreements, assignment agreements, IP-ownership agreements,



                                                    15
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 151 of 176 PageID #: 8526



   gentleman’s agreements, royalty agreements, or other agreements that relate to Fractus, the

   Fractus Patents, or antennas and that are between Mr. Blanch and any of: Universitat Politecnica

   de Catalunya, Carles Puente Baliarda, Jordi Romeu Robert, Jaume Anguera Pros, Carmen Borja

   Borau, Ruben Bonet, Marta Baba, Siemens AG, Moyano Telsa Sistemas Radiantes y

   Telecomunicaciones, S.A., Sistemas Radiantes Moyano S.A., Kathrein-Werke KG, or Antenas

   Moyano S.L.

   TOPIC NO. 5:

             Mr. Blanch’s understanding of the technology used in multi-band or wide-band antenna

   arrays.

   TOPIC NO. 6:

             Mr. Blanch’s knowledge of matters personally perceived by him concerning the contents

   and authentication of every document produced by Mr. Blanch in response to Document Request

   Nos. 1–4.




                                                  16
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 152 of 176 PageID #: 8527




          ATTACHMENT 5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 153 of 176 PageID #: 8528



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    FRACTUS, S.A.                  §
                                   §
                                                                 Case No. 2:18-CV-0135-JRG
    v.                             §
                                                                        LEAD CASE
                                   §
    AT&T MOBILITY LLC;             §
                                   §
    SPRINT COMMUNICATIONS COMPANY, §                             Case No. 2:18-CV-0136-JRG
    L.P., ET AL.;                  §
                                   §
                                                                 Case No. 2:18-CV-00137-JRG
    T-MOBILE US, INC. ET AL.;      §
    VERIZON COMMUNICATIONS INC. ET §
    AL.; and                       §
                                   §                             Case No. 2:18-CV-00137-JRG
    COMMSCOPE TECHNOLOGIES LLC     §

   UNOPPOSED MOTION TO SUPPLEMENT DEFENDANTS’ APPLICATION FOR THE
        ISSUANCE OF LETTERS OF REQUEST TO EXAMINE PERSONS AND
        INSPECT DOCUMENTS PURSUANT TO THE HAGUE CONVENTION

          Plaintiff Fractus, S.A. files this Unopposed Motion to Supplement Defendants’

   Application for the Issuance of Letters of Request to Examine Persons and Inspect Documents

   Pursuant to the Hague Convention (the “Motion”) and shows the Court as follows:

          On November 21, 2018, Defendants AT&T Mobility LLC, Sprint Communications

   Company, L.P., et al., T-Mobile US, Inc. et al., and Cellco Partnership d/b/a Verizon Wireless

   and Defendant-Intervenor CommScope Technologies LLC (collectively, “Defendants”) filed an

   unopposed application for the issuance of letters of request (the “Application”). (Dkt. No. 99).

          On December 20, 2018, after examining the Application and consulting with Spanish

   counsel, Plaintiff sent a letter to Defendants identifying several deficiencies in the Application.

   First, the Application excluded Fractus and its counsel from the list of parties and

   representatives, including in the list of persons to whom the executed request is to be returned.

   (Dkt. No. 99-1 and 99-2 at ¶¶ 3, 6). Second, the Application excluded Fractus and its counsel
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 154 of 176 PageID #: 8529



   from the list of those who would participate in any questioning of the witnesses, if permitted by

   the Spanish authorities. (Dkt. No. 99-1 and 99-2 at ¶¶ 13, 14). Finally, the requests made in the

   Application are deficient under Spanish law and the Hague Evidence Convention. Specifically,

   Spain’s reservation under Article 23 of the Hague Evidence Convention disallows pretrial

   discovery. See Spain’s Reservation Article 23 (“Pursuant to Article 23 Spain does not accept

   Letters of Request derived from the ‘pre-trial discovery of documents’ procedure known in

   common law countries.”). Moreover, Spanish law does not permit the American-style document

   requests proposed by Defendants, nor the attorney-conducted depositions based on broad

   examination topics contemplated by Defendants.

          Defendants offered to file a joint motion to amend their Motion to address the first and

   second deficiencies, and Fractus agreed to that proposal. However, Defendants did not agree to

   file a Joint Motion correcting all three of the deficiencies identified by Plaintiff. Therefore,

   Plaintiff respectfully requests that the Application be supplemented to include Fractus’s position

   that the Application’s requests do not comply with the Hague Evidence Convention or Spanish

   law and that Fractus preserves the right to intervene in any proceedings in Spain related to the

   Application. Exhibit A is the proposed Supplement.

   Dated: January 23, 2019                        Respectfully submitted,
                                                  /s/ Michael Ng
                                                  Michael Ng
                                                  California State Bar No. 237915
                                                  Lead Attorney
                                                  Daniel A. Zaheer
                                                  California State Bar No. 237118
                                                  Michael M. Rosen
                                                  California State Bar No. 230964
                                                  Luke J. Burton
                                                  California State Bar No. 301247
                                                  michael.ng@kobrekim.com
                                                  daniel.zaheer@kobrekim.com
                                                  michael.rosen@kobrekim.com
                                                  luke.burton@kobrekim.com
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 155 of 176 PageID #: 8530




                                      KOBRE & KIM LLP
                                      150 California Street, 19th Floor
                                      San Francisco, CA 94111
                                      Telephone: 415-582-4800
                                      Facsimile: 415-582-4811

                                      Hugham Chan
                                      Washington DC Bar No. 1011058
                                      KOBRE & KIM LLP
                                      1919 M Street, NW
                                      Washington, DC 20036
                                      Telephone: 202-664-1956
                                      Facsimile: 202-510-2993
                                      E-mail:hugham.chan@kobrekim.com

                                      Adriana Riviere-Badell
                                      Florida State Bar No. 30572
                                      KOBRE & KIM LLP
                                      201 South Biscayne Boulevard, Suite 1900
                                      Miami, Florida 33131
                                      Telephone: 305-967-6100
                                      Facsimile: 305-967-6120
                                      E-mail: adriana.riviere-badell@kobrekim.com

                                      S. Calvin Capshaw
                                      Texas State Bar No. 03783900
                                      Elizabeth L. DeRieux
                                      Texas State Bar No. 05770585
                                      ccapshaw@capshawlaw.com
                                      ederieux@capshawlaw.com
                                      CAPSHAW DERIEUX LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: 903-845-5770

                                      T. John Ward Jr.
                                      Texas State Bar No. 00794818
                                      Claire Abernathy Henry
                                      Texas State Bar No. 24053063
                                      Andrea L. Fair
                                      Texas State Bar No. 24078488
                                      jw@jwfirm.com
                                      claire@wsfirm.com
                                      andrea@wsfirm.com
                                      WARD, SMITH & HILL, PLLC
                                      PO Box 1231
                                      Longview, TX 75606
                                      Telephone: 903-757-6400
                                      Facsimile: 903-757-2323

                                      Attorneys for Plaintiff FRACTUS, S.A.
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 156 of 176 PageID #: 8531




          EXHIBIT A
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 157 of 176 PageID #: 8532



               FRACTUS S.A.’S SUPPLEMENT TO DEFENDANTS’ REQUESTS

          Fractus, S.A., the Plaintiff in the underlying action for which Defendants request assistance

   from the Central Authority of Spain, supplements the Requests as follows:

          Fractus, S.A. believes that the Defendants’ Request For International Judicial Assistance

   Pursuant To The Hague Convention Of 18 March 1970 On The Taking Of Evidence Abroad In

   Civil Or Commercial Matters, does not comply with either the Hague Convention or Spanish law.

          Defendants seek pre-trial discovery for proceedings currently scheduled for trial in

   September 2019. These requests do not comply with the applicable law because Spain’s

   reservation under Article 23 of the Hague Convention disallows pretrial discovery. Also, Spanish

   law does not permit the American-style document requests or attorney-conducted depositions

   proposed by Defendants. In the event Spanish authorities entertain Defendants’ requests, Fractus,

   S.A. is a necessary and proper participant in any related proceedings.
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 158 of 176 PageID #: 8533




          ATTACHMENT 6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 159 of 176 PageID #: 8534



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    FRACTUS, S.A.                                     §
                                                      §
                                                                 Case No. 2:18-CV-0135-JRG
    v.                                                §
                                                                        LEAD CASE
                                                      §
    AT&T MOBILITY LLC;                                §
                                                      §
    SPRINT COMMUNICATIONS COMPANY,                    §          Case No. 2:18-CV-0136-JRG
    L.P., ET AL.;                                     §
                                                      §
                                                                 Case No. 2:18-CV-00137-JRG
    T-MOBILE US, INC. ET AL.;                         §
    VERIZON COMMUNICATIONS INC. ET                    §
    AL.; and                                          §
                                                      §          Case No. 2:18-CV-00137-JRG
    COMMSCOPE TECHNOLOGIES LLC                        §

   UNOPPOSED MOTION TO SUPPLEMENT DEFENDANTS’ APPLICATION FOR THE
        ISSUANCE OF LETTERS OF REQUEST TO EXAMINE PERSONS AND
        INSPECT DOCUMENTS PURSUANT TO THE HAGUE CONVENTION

          Plaintiff Fractus, S.A. files this Unopposed Motion to Supplement Defendants’

   Application for the Issuance of Letters of Request to Examine Persons and Inspect Documents

   Pursuant to the Hague Convention (the “Motion”) and shows the Court as follows:

          On November 21, 2018, Defendants AT&T Mobility LLC, Sprint Communications

   Company, L.P., et al., T-Mobile US, Inc. et al., and Cellco Partnership d/b/a Verizon Wireless

   and Defendant-Intervenor CommScope Technologies LLC (collectively, “Defendants”) filed an

   unopposed application for the issuance of letters of request (the “Application”). (Dkt. No. 99).

   The motion was filed as an unopposed after Fractus’s counsel confirmed that it did not oppose

   Defendants’ motion.

          On December 20, 2018, after examining the Application and consulting with Spanish

   counsel, Plaintiff sent a letter to Defendants identifying several deficiencies in the Application.

   First, the Application excluded Fractus and its counsel from the list of parties and
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 160 of 176 PageID #: 8535



   representatives, including in the list of persons to whom the executed request is to be returned.

   (Dkt. No. 99-1 and 99-2 at ¶¶ 3, 6). Second, the Application excluded Fractus and its counsel

   from the list of those who would participate in any questioning of the witnesses, if permitted by

   the Spanish authorities. (Dkt. No. 99-1 and 99-2 at ¶¶ 13, 14). Finally, the requests made in the

   Application are deficient under Spanish law and the Hague Evidence Convention. Specifically,

   Spain’s reservation under Article 23 of the Hague Evidence Convention disallows pretrial

   discovery. See Spain’s Reservation Article 23 (“Pursuant to Article 23 Spain does not accept

   Letters of Request derived from the ‘pre-trial discovery of documents’ procedure known in

   common law countries.”). Moreover, Spanish law does not permit the American-style document

   requests proposed by Defendants, nor the attorney-conducted depositions based on broad

   examination topics contemplated by Defendants.

          Defendants offered to file a joint motion to amend their Motion to address these issues.

   first and second deficiencies, and Fractus agreed to that proposal. However, Defendants did not

   agree to file a Joint Motion correcting all three of the deficiencies identified by Plaintiff.

   Therefore, Plaintiff respectfully requests that the Application be supplemented to address the

   issues identified above.include Fractus’s position that the Application’s requests do not comply

   with the Hague Evidence Convention or Spanish law and that Fractus preserves the right to

   intervene in any proceedings in Spain related to the Application. Exhibit A is the proposed

   Supplement.

   Dated: January 23, 2019                        Respectfully submitted,
                                                  /s/ Michael Ng
                                                  Michael Ng
                                                  California State Bar No. 237915
                                                  Lead Attorney
                                                  Daniel A. Zaheer
                                                  California State Bar No. 237118
                                                  Michael M. Rosen
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 161 of 176 PageID #: 8536



                                      California State Bar No. 230964
                                      Luke J. Burton
                                      California State Bar No. 301247
                                      michael.ng@kobrekim.com
                                      daniel.zaheer@kobrekim.com
                                      michael.rosen@kobrekim.com
                                      luke.burton@kobrekim.com
                                      KOBRE & KIM LLP
                                      150 California Street, 19th Floor
                                      San Francisco, CA 94111
                                      Telephone: 415-582-4800
                                      Facsimile: 415-582-4811

                                      Hugham Chan
                                      Washington DC Bar No. 1011058
                                      KOBRE & KIM LLP
                                      1919 M Street, NW
                                      Washington, DC 20036
                                      Telephone: 202-664-1956
                                      Facsimile: 202-510-2993
                                      E-mail:hugham.chan@kobrekim.com

                                      Adriana Riviere-Badell
                                      Florida State Bar No. 30572
                                      KOBRE & KIM LLP
                                      201 South Biscayne Boulevard, Suite 1900
                                      Miami, Florida 33131
                                      Telephone: 305-967-6100
                                      Facsimile: 305-967-6120
                                      E-mail: adriana.riviere-badell@kobrekim.com

                                      S. Calvin Capshaw
                                      Texas State Bar No. 03783900
                                      Elizabeth L. DeRieux
                                      Texas State Bar No. 05770585
                                      ccapshaw@capshawlaw.com
                                      ederieux@capshawlaw.com
                                      CAPSHAW DERIEUX LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: 903-845-5770

                                      T. John Ward Jr.
                                      Texas State Bar No. 00794818
                                      Claire Abernathy Henry
                                      Texas State Bar No. 24053063
                                      Andrea L. Fair
                                      Texas State Bar No. 24078488
                                      jw@jwfirm.com
                                      claire@wsfirm.com
                                      andrea@wsfirm.com
                                      WARD, SMITH & HILL, PLLC
                                      PO Box 1231
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 162 of 176 PageID #: 8537




                                      Longview, TX 75606
                                      Telephone: 903-757-6400
                                      Facsimile: 903-757-2323

                                      Attorneys for Plaintiff FRACTUS, S.A.
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 163 of 176 PageID #: 8538




          EXHIBIT A
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 164 of 176 PageID #: 8539



               FRACTUS S.A.’S SUPPLEMENT TO DEFENDANTS’ REQUESTS

          Fractus, S.A., the Plaintiff in the underlying action for which Defendants request assistance

   from the Central Authority of Spain, supplements the Requests as follows:

          Fractus, S.A. believes that the Defendants’ Request For International Judicial Assistance

   Pursuant To The Hague Convention Of 18 March 1970 On The Taking Of Evidence Abroad In

   Civil Or Commercial Matters, does not comply with either the Hague Convention or Spanish law.

          Defendants seek pre-trial discovery for proceedings currently scheduled for trial in

   September 2019. These requests do not comply with the applicable law because Spain’s

   reservation under Article 23 of the Hague Convention disallows pretrial discovery. Also, Spanish

   law does not permit the American-style document requests or attorney-conducted depositions

   proposed by Defendants. In the event Spanish authorities entertain Defendants’ requests, Fractus,

   S.A. is a necessary and proper participant in any related proceedings.
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 165 of 176 PageID #: 8540




          ATTACHMENT 7
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 166 of 176 PageID #: 8541
                                                        MEET & CONFER DRAFT


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    FRACTUS, S.A.,

                Plaintiff,                   JURY TRIAL DEMANDED

          v.

    AT&T MOBILITY LLC,

          Defendant,
                                             Case No. 2:18-cv-00135-JRG
    and
                                             LEAD CASE
    COMMSCOPE TECHNOLOGIES LLC and
    CELLMAX TECHNOLOGIES AB,

                Intervenor-Defendants.

    SPRINT COMMUNICATIONS COMPANY,
    L.P., ET AL.,

          Defendants,

    and                                      Case No. 2:18-cv-00136-JRG

    COMMSCOPE TECHNOLOGIES LLC and
    CELLMAX TECHNOLOGIES AB,

                Intervenor-Defendants.

    T-MOBILE US, INC., ET AL.,
          Defendants,

    and                                      Case No. 2:18-cv-00137-JRG
    COMMSCOPE TECHNOLOGIES LLC and
    CELLMAX TECHNOLOGIES AB,

                Intervenor-Defendants.

    CELLCO PARTNERSHIP D/B/A VERIZON         Case No. 2:18-cv-00138-JRG
    WIRELESS,
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 167 of 176 PageID #: 8542
                                                                       MEET & CONFER DRAFT


           Defendant,

    and

    COMMSCOPE TECHNOLOGIES LLC,

                   Intervenor-Defendant.


   PARTIALLY OPPOSED MOTION TO SUPPLEMENT DEFENDANTS’ APPLICATION
    FOR THE ISSUANCE OF LETTERS OF REQUEST TO EXAMINE PERSONS AND
      INSPECT DOCUMENTS PURSUANT TO THE HAGUE CONVENTION AND
              REQUEST FOR EXPEDITED TREATMENT OF MOTION

          Plaintiff Fractus, S.A. files this Partially Opposed Motion to Supplement Defendants’

   Application for the Issuance of Letters of Request to Examine Persons and Inspect Documents

   Pursuant to the Hague Convention (the “Motion”) and shows the Court as follows:

          On November 19, 2018, counsel for Defendant T-Mobile US, Inc., et al., informed

   counsel for Fractus that “Defendants intend to file a motion, seeking for the Court to sign a

   Letters of Request to the Central Authority of Spain. Defendants intend to seek documents and

   deposition testimony from Jordi Romeu Robert and from Sebastian Boris Blanch. Defendants

   intend to file the Letters of Request this Wednesday, Nov. 21.” Defense counsel did not send

   Fractus’ counsel the proposed application, but asked whether Fractus would oppose the request.

   See Declaration of Adriana Riviere-Badell (“Dec.”) Ex. A.

          On November 21, 2018, Fractus’ counsel responded that it would not oppose a motion by

   defendants seeking Letters of Request.

          That same day, on November 21, 2018, Defendants AT&T Mobility LLC, Sprint

   Communications Company, L.P., et al., T-Mobile US, Inc., et al., and Cellco Partnership d/b/a

   Verizon Wireless and Defendant-Intervenor CommScope Technologies LLC (collectively,

   “Defendants”) filed an unopposed application for the issuance of letters of request (the

   “Application”). Dkt. No. 99.

                                                    2
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 168 of 176 PageID #: 8543
                                                                         MEET & CONFER DRAFT


          On December 20, 2018, after examining the Application and consulting with Spanish

   counsel, and before the Court issued an order on the Application, Plaintiff sent a letter to

   Defendants identifying several deficiencies in the Application. First, the Application excluded

   Fractus and its counsel from the list of parties and representatives, including in the list of persons

   to whom the executed request was to be returned. Dkt. Nos. 99-1 & 99-2 at ¶¶ 3, 6. Importantly,

   this excludes Fractus from the list of parties who are authorized to participate in any proceedings

   in Spain related to the Application. Second, the Application excluded Fractus and its counsel

   from the list of those who would participate in any questioning of the witnesses, if permitted by

   the Spanish authorities. Dkt. Nos. 99-1 & 99-2 at ¶¶ 13, 14. Finally, the requests made in the

   Application were deficient. Specifically, Spain’s reservation under Article 23 of the Hague

   Evidence Convention disallows pretrial discovery. See Convention on the Taking of Evidence

   Abroad in Civil or Commercial Matters, Ratification by Spain § d, May 22, 1987, 1464 U.N.T.S.

   312 (“Pursuant to Article 23 Spain does not accept Letters of Request derived from the ‘pre-trial

   discovery of documents’ procedure known in common law countries.”). Moreover, according to

   the publicly available “practical information,” published by the Hague Conference on Private

   International Law, Spanish authorities require “specific questions” to be used during witness

   examination. See Dec. Ex. [], available at

   https://www.hcch.net/en/states/authorities/details3/?aid=520. Therefore, as Fractus has

   previously explained to Defendants, the Hague Evidence Convention does not permit the

   American-style document requests proposed by Defendants, nor the attorney-conducted

   depositions based on broad examination topics contemplated by Defendants.

          Defendants offered to file a joint motion to amend their Motion to address the first and

   second points raised by Fractus, and Fractus agreed to that proposal. However, Defendants did



                                                     3
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 169 of 176 PageID #: 8544
                                                                          MEET & CONFER DRAFT


   not agree to file a Joint Motion addressing the third issue identified by Plaintiff. Defendants then

   sought to file an unopposed motion to amend the Application addressing the first and second

   points, to which Fractus also agreed. However, when Fractus asked for Defendants’ position on

   whether they would oppose Fractus’ motion to supplement the Application to address the third

   issue, Defendants then changed course, refused to file any motion to amend, and also stated they

   would oppose Fractus’ motion to supplement. In the interim, on January 8, 2019, the Court

   issued its Order on the Application. Dkt. No. 128. Over Fractus’ objection, Defendants served

   the deficient Application on the Spanish central authority on January 25, 2019, but did not

   provide copies of the served documents to Fractus until January 29, 2019.

          Because Defendants served the deficient Application over Fractus’ objection on January

   25, 2019, Fractus respectfully requests expedited treatment of this motion to correct the deficient

   Application and present this information to the Spanish central authority before it takes action on

   the Application. Defendants have agreed to respond to this Motion within 1 week – by February

   7, 2019.

          Therefore, Plaintiff respectfully requests that the Application be supplemented to 1)

   include Fractus and its counsel in the list of parties and representatives, including in the list of

   persons to whom the executed request is to be returned, and to make plain that Fractus is entitled

   to participate in any proceedings in Spain related to the Application (Dkt. Nos. 99-1 & 99-2 at ¶¶

   3, 6); 2) include Fractus and its counsel in the list of those who are allowed to participate in any

   questioning of the witnesses and receive any documents produced by the witnesses, if permitted

   by the Spanish authorities (Dkt. Nos. 99-1 & 99-2 at ¶¶ 13, 14); and 3) include Fractus’s position

   that the Application’s requests do not comply with the Spain’s reservation under Article 23 of

   the Hague Evidence Convention and the “practical information” published by the Hague



                                                      4
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 170 of 176 PageID #: 8545
                                                                       MEET & CONFER DRAFT


   Conference on Private International Law with respect to requests to Spain, and that Fractus

   preserves the right to intervene in any proceedings in Spain related to the Application. Exhibit A

   is the proposed Supplement.

   Dated: January 31, 2019                      Respectfully submitted,

                                                /s/ Michael Ng
                                                Michael Ng
                                                California State Bar No. 237915
                                                Lead Attorney
                                                Daniel A. Zaheer
                                                California State Bar No. 237118
                                                Michael M. Rosen
                                                California State Bar No. 230964
                                                Luke J. Burton
                                                California State Bar No. 301247
                                                michael.ng@kobrekim.com
                                                daniel.zaheer@kobrekim.com
                                                michael.rosen@kobrekim.com
                                                luke.burton@kobrekim.com
                                                KOBRE & KIM LLP
                                                150 California Street, 19th Floor
                                                San Francisco, CA 94111
                                                Telephone: 415-582-4800
                                                Facsimile: 415-582-4811

                                                Hugham Chan
                                                Washington DC Bar No. 1011058
                                                KOBRE & KIM LLP
                                                1919 M Street, NW
                                                Washington, DC 20036
                                                Telephone: 202-664-1956
                                                Facsimile: 202-510-2993
                                                E-mail:hugham.chan@kobrekim.com
                                                Adriana Riviere-Badell
                                                Florida State Bar No. 30572
                                                KOBRE & KIM LLP
                                                201 South Biscayne Boulevard, Suite 1900
                                                Miami, Florida 33131
                                                Telephone: 305-967-6100
                                                Facsimile: 305-967-6120
                                                E-mail: adriana.riviere-badell@kobrekim.com

                                                S. Calvin Capshaw
                                                Texas State Bar No. 03783900
                                                Elizabeth L. DeRieux
                                                Texas State Bar No. 05770585
                                                ccapshaw@capshawlaw.com


                                                   5
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 171 of 176 PageID #: 8546
                                                          MEET & CONFER DRAFT


                                      ederieux@capshawlaw.com
                                      CAPSHAW DERIEUX LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: 903-845-5770

                                      T. John Ward Jr.
                                      Texas State Bar No. 00794818
                                      Claire Abernathy Henry
                                      Texas State Bar No. 24053063
                                      Andrea L. Fair
                                      Texas State Bar No. 24078488
                                      jw@jwfirm.com
                                      claire@wsfirm.com
                                      andrea@wsfirm.com
                                      WARD, SMITH & HILL, PLLC
                                      PO Box 1231
                                      Longview, TX 75606
                                      Telephone: 903-757-6400
                                      Facsimile: 903-757-2323

                                      Attorneys for Plaintiff FRACTUS, S.A.




                                         6
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 172 of 176 PageID #: 8547
                                                                      MEET & CONFER DRAFT


                                   CERTIFICATE OF SERVICE

          I hereby certify that counsel of record who are deemed to have consented to electronic

   service are being served this January 31, 2019 with a copy of this document via electronic mail.


                                                /s/ Michael Ng___
                                                Michael Ng
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 173 of 176 PageID #: 8548
                                                                        MEET & CONFER DRAFT



                        CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Eastern District of Texas Local Rule CV-7(I), counsel have met and

   conferred, in a good faith effort to resolve all the issues regarding Fractus’s Motion.

   Specifically, the parties discussed multiple potential compromises. Defendants have stated that

   they oppose the motion in part, specifically Fractus’s request to supplement the Application to

   include the relevant authorities on Spain’s Article 23 reservation and the “practical information.”

   Defendants do not oppose Fractus’ request for expedited treatment. SUBJECT TO

   FINALIZATION

                                                 /s/ Michael Ng___
                                                 Michael Ng
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 174 of 176 PageID #: 8549
                                                       MEET & CONFER DRAFT




                    EXHIBIT A
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 175 of 176 PageID #: 8550
                                                                      MEET & CONFER DRAFT


               FRACTUS S.A.’S SUPPLEMENT TO DEFENDANTS’ REQUESTS

          Fractus, S.A., the Plaintiff in the underlying action for which Defendants request

   assistance from the Central Authority of Spain, supplements the requests as follows:

          Fractus, S.A. believes the Defendants’ Requests For International Judicial Assistance

   Pursuant To The Hague Convention Of 18 March 1970 On The Taking Of Evidence Abroad In

   Civil Or Commercial Matters (the “Requests”), do not comply with Spain’s reservation under

   Article 23 of the Hague Convention. Defendants seek pre-trial discovery for proceedings

   currently scheduled for trial in September 2019. The Requests do not comply with the applicable

   law because Spain’s reservation under Article 23 of the Hague Convention disallows pretrial

   discovery. See Convention on the Taking of Evidence Abroad in Civil or Commercial Matters,

   Ratification by Spain § d, May 22, 1987, 1464 U.N.T.S. 312 (“Pursuant to Article 23 Spain does

   not accept Letters of Request derived from the ‘pre-trial discovery of documents’ procedure

   known in common law countries.”). Moreover, according to the publicly available “practical

   information,” published by the Hague Conference on Private International Law, Spanish

   authorities require “specific questions” to be used during witness examination. See Exhibit 1 to

   this Supplement, available at https://www.hcch.net/en/states/authorities/details3/?aid=520.

          Therefore, the Hague Evidence Convention does not permit the American-style document

   requests proposed by Defendants, nor the attorney-conducted depositions based on broad

   examination topics contemplated by Defendants.

          Moreover, Paragraphs 3 and 6 of Exhibits A and B to the Requests should be supplemented

   to include Fractus and its counsel as follows:

    3. Persons to whom the executed request is to Adriana Riviere-Badell
    be returned                                   KOBRE & KIM LLP
                                                  201 S. Biscayne Blvd., Suite 1900
                                                  Miami, FL 33131
                                                  (305) 967-6117 Telephone

                                                    1
Case 2:18-cv-00135-JRG Document 153-6 Filed 01/31/19 Page 176 of 176 PageID #: 8551
                                                                    MEET & CONFER DRAFT


                                                     adriana.riviere-badell@kobrekim.com


    6. Name and addresses of the parties and their
    representatives (including representatives in
    the requested state)
    Plaintiff                                      Fractus, S.A.
                                                   Adriana Riviere-Badell
                                                   KOBRE & KIM LLP
                                                   201 S. Biscayne Blvd., Suite 1900
                                                   Miami, FL 33131
                                                   (305) 967-6117 Telephone
                                                   adriana.riviere-badell@kobrekim.com



          Paragraphs 13 and 14 of Exhibits A and B of the Requests should be supplemented as

   follows:

    13. Special methods or procedure to be Fractus, S.A. does not believe that the
    followed (Art. 3(i) and 9)             discovery, including depositions, requested by
                                           Defendants complies with Spain’s Reservation
                                           under Article 23 of the Hague Evidence
                                           Convention, but if any questioning of
                                           witnesses is permitted by Spanish authorities,
                                           Fractus, S.A. should be permitted to participate
                                           equally as it would in the United States.

    14. Request for information of time and place It is requested that United States Counsel for
    for the execution of the Request pursuant to the Defendants and Plaintiff at the addresses
    Article 7 of the Convention                   set forth in paragraph 6 above, should be
                                                  contacted for any information relating to the
                                                  execution of this Letter of Request.




                                                 2
